    EXHIBIT 10.18
 
EXECUTION VERSION



--------------------------------------------------------------------------------

SECOND LIEN CREDIT AGREEMENT
 
among
 
WEB.COM GROUP, INC.,
 
as Borrower,
 
The Several Lenders from Time to Time Parties Hereto,
 
J.P. MORGAN SECURITIES LLC
 
and
 
DEUTSCHE BANK SECURITIES INC.,
 
as Co-Syndication Agents,
 
GOLDMAN SACHS LENDING PARTNERS LLC
 
and
 
SUNTRUST BANK,
 
as Co-Documentation Agents,
 
and
 
JPMORGAN CHASE BANK, N.A.,
 
as Administrative Agent
 
Dated as of October 27, 2011



--------------------------------------------------------------------------------

J.P. MORGAN SECURITIES LLC,
DEUTSCHE BANK SECURITIES INC.,
GOLDMAN SACHS LENDING PARTNERS LLC
and
SUNTRUST ROBINSON HUMPHREY INC,


as Joint Lead Arrangers and Joint Bookrunners

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 

       
Page
SECTION 1.
 
DEFINITIONS
 
1
         
1.1.
 
Defined Terms
 
1
1.2.
 
Other Definitional Provisions
 
24
         
SECTION 2.
 
AMOUNT AND TERMS OF COMMITMENTS
 
25
         
2.1.
 
Commitments
 
25
2.2.
 
Procedure for Borrowing
 
26
2.3.
 
Repayment of Loans
 
26
2.4.
 
Fees, etc
 
26
2.5.
 
Optional Prepayments
 
26
2.6.
 
Mandatory Prepayments
 
27
2.7.
 
Conversion and Continuation Options
 
29
2.8.
 
Limitations on Eurodollar Tranches
 
29
2.9.
 
Interest Rates and Payment Dates
 
29
2.10.
 
Computation of Interest and Fees
 
30
2.11.
 
Inability to Determine Interest Rate
 
30
2.12.
 
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
 
30
2.13.
 
Requirements of Law
 
32
2.14.
 
Taxes
 
33
2.15.
 
Indemnity
 
36
2.16.
 
Change of Lending Office
 
36
2.17.
 
Mitigation Obligations; Replacement of Lenders
 
36
2.18.
 
Extensions of Loans
 
37
2.19.
 
Prepayments Below Par
 
39
         
SECTION 3.
 
[RESERVED]
 
41
         
SECTION 4.
 
REPRESENTATIONS AND WARRANTIES
 
41
         
4.1.
 
Financial Condition
 
41
4.2.
 
No Change
 
42
4.3.
 
Existence; Compliance with Law
 
42
4.4.
 
Power; Authorization; Enforceable Obligations
 
42
4.5.
 
No Legal Bar
 
42
4.6.
 
Litigation
 
42
4.7.
 
Insurance
 
43
4.8.
 
Ownership of Property; Liens
 
43
4.9.
 
Intellectual Property
 
43
4.10.
 
Taxes
 
43
4.11.
 
Federal Regulations
 
43
4.12.
 
Labor Matters
 
43
4.13.
 
ERISA
 
44
4.14.
 
Investment Company Act; Other Regulations
 
44
4.15.
  
Subsidiaries
  
44


 
 

--------------------------------------------------------------------------------

 


4.16.
 
Use of Proceeds
 
44
4.17.
 
Environmental Matters
 
44
4.18.
 
Accuracy of Information, etc
 
45
4.19.
 
Security Documents
 
46
4.20.
 
Solvency
 
46
4.21.
 
Patriot Act
 
46
         
SECTION 5.
 
CONDITIONS PRECEDENT
 
46
         
SECTION 6.
 
AFFIRMATIVE COVENANTS
 
49
         
6.1.
 
Financial Statements
 
49
6.2.
 
Certificates; Other Information
 
50
6.3.
 
Payment of Obligations
 
51
6.4.
 
Maintenance of Existence; Compliance
 
51
6.5.
 
Maintenance of Property; Insurance
 
51
6.6.
 
Inspection of Property; Books and Records; Discussions
 
52
6.7.
 
Notices
 
52
6.8.
 
Environmental Laws
 
52
6.9.
 
Ratings
 
52
6.10.
 
Further Assurances; Additional Collateral, etc
 
53
6.11.
 
Designation of Subsidiaries
 
54
6.12.
 
Post-Closing Covenants
 
55
         
SECTION 7.
 
NEGATIVE COVENANTS
 
55
         
7.1.
 
Consolidated Total Secured Net Leverage Ratio
 
55
7.2.
 
Indebtedness
 
56
7.3.
 
Liens
 
58
7.4.
 
Fundamental Changes
 
60
7.5.
 
Disposition of Property
 
60
7.6.
 
Restricted Payments
 
61
7.7.
 
Investments
 
62
7.8.
 
Optional Payments and Modifications of Certain Debt Instruments
 
64
7.9.
 
Transactions with Affiliates
 
64
7.10.
 
Sales and Leasebacks
 
65
7.11.
 
Swap Agreements
 
65
7.12.
 
Changes in Fiscal Periods
 
65
7.13.
 
Negative Pledge Clauses
 
65
7.14.
 
Clauses Restricting Subsidiary Distributions
 
66
7.15.
 
Lines of Business
 
66
         
SECTION 8.
 
EVENTS OF DEFAULT
 
66
         
8.1.
 
Events of Default
 
66
8.2.
 
Application of Proceeds
 
68
         
SECTION 9.
 
THE AGENTS
 
69
         
9.1.
  
Appointment
  
69


 
 

--------------------------------------------------------------------------------

 


9.2.
 
Delegation of Duties
 
69
9.3.
 
Exculpatory Provisions
 
69
9.4.
 
Reliance by Administrative Agent
 
70
9.5.
 
Notice of Default
 
70
9.6.
 
Non-Reliance on Agents and Other Lenders
 
70
9.7.
 
Indemnification
 
71
9.8.
 
Agent in Its Individual Capacity
 
71
9.9.
 
Successor Administrative Agent
 
71
9.10.
 
Agents
 
72
         
SECTION 10.
 
MISCELLANEOUS
 
72
         
10.1.
 
Amendments and Waivers
 
72
10.2.
 
Notices
 
73
10.3.
 
No Waiver; Cumulative Remedies
 
74
10.4.
 
Survival of Representations and Warranties
 
74
10.5.
 
Payment of Expenses and Taxes
 
75
10.6.
 
Successors and Assigns; Participations and Assignments
 
76
10.7.
 
Adjustments; Set-off
 
80
10.8.
 
Counterparts
 
80
10.9.
 
Severability
 
81
10.10.
 
Integration
 
81
10.11.
 
GOVERNING LAW
 
81
10.12.
 
Submission To Jurisdiction; Waivers
 
81
10.13.
 
Acknowledgements
 
81
10.14.
 
Releases of Guarantees and Liens
 
82
10.15.
 
Confidentiality
 
82
10.16.
 
WAIVERS OF JURY TRIAL
 
83
10.17.
 
Patriot Act
 
83
10.18.
 
Usury Savings
 
83
10.19.
 
Intercreditor Agreement
 
84

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULES:
     
1.1A
Commitments
1.1B
Existing Letters of Credit
4.1
Liabilities and Dispositions
4.15
Subsidiaries
4.19
UCC Filing Jurisdictions; Intellectual Property Filings
7.2(g)
Existing Indebtedness
7.3(f)
Existing Liens
7.7(n)
Existing Investments



EXHIBITS:
     
A
Form of Guarantee and Collateral Agreement
B
Form of Compliance Certificate
C-1
Form of Closing Certificate for Borrower
C-2
Form of Closing Certificate for Loan Parties
D
Form of Assignment and Assumption
E-1
Form of U.S. Tax Certificate
E-2
Form of U.S. Tax Certificate
E-3
Form of U.S. Tax Certificate
E-4
Form of U.S. Tax Certificate
F
Form of Borrowing Notice
G
Form of Loan Conversion and Continuation Notice
H
Form of Note
I
Form of Discounted Prepayment Option Notice
J
Form of Lender Participation Notice
K
Form of Discounted Voluntary Prepayment Notice
L
Form of Intercreditor Agreement


 
 

--------------------------------------------------------------------------------

 
 
SECOND LIEN CREDIT AGREEMENT (this “Agreement”), dated as of October 27, 2011,
among WEB.COM GROUP, INC., a Delaware corporation (the “Borrower”), the several
banks and other financial institutions or entities from time to time parties to
this Agreement (the “Lenders”), J.P. MORGAN SECURITIES LLC and DEUTSCHE BANK
SECURITIES INC., as co-syndication agents (in such capacity, the “Co-Syndication
Agents”), GOLDMAN SACHS LENDING PARTNERS LLC and SUNTRUST BANK, as
co-documentation agents (in such capacity, the “Co-Documentation Agents”), and
JPMORGAN CHASE BANK, N.A., as administrative agent.
 
RECITALS
 
WHEREAS, pursuant to a Purchase Agreement (the “Acquisition Agreement”) by and
among the Borrower, Net Sol Holdings LLC and GA-Net Sol Parent LLC (the
“Target”), dated August 3, 2011, the Target will become a wholly-owned
subsidiary of the Borrower (the “Acquisition”);
 
WHEREAS, in order to finance the Acquisition, to repay existing indebtedness and
other long-term obligations of the Borrower and the Target and their respective
Subsidiaries (the “Refinancing”), to pay fees, commissions and expenses in
connection with the Acquisition, the Refinancing and the financing thereof and
to provide ongoing working capital requirements of the Borrower and its
Restricted Subsidiaries following the Acquisition, the Borrower has requested
that the Lenders enter into this Agreement and make the extensions of credit
provided for herein;
 
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto hereby agree as follows:
 
SECTION 1.          DEFINITIONS
 
1.1.         Defined Terms.  As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.
 
“ABR”:  for any day, a rate per annum (rounded upwards, if necessary, to the
next 1/16 of 1%) equal to the greatest of (a) the Prime Rate in effect on such
day, (b) the Federal Funds Rate in effect on such day plus ½ of 1% and (c) the
Eurodollar Rate that would be calculated as of such day (or, if such day is not
a Business Day, as of the next preceding Business Day) in respect of a proposed
Eurodollar Loan with a one-month Interest Period plus 1.0% (provided, that for
the avoidance of doubt, the Eurodollar Rate for any day shall be based on the
rate appearing on the Libor Reuters Screen LIBOR01 Page (or on any successor or
substitute page of such page) at approximately 11:00 a.m. London time on such
day).  Any change in the ABR due to a change in the Prime Rate, the Federal
Funds Rate or such Eurodollar Rate shall be effective as of the opening of
business on the day of such change in the Prime Rate, the Federal Funds Rate or
such Eurodollar Rate, respectively.
 
“ABR Loans”:  Loans the rate of interest applicable to which is based upon the
ABR.
 
“Acceptable Discount”: as defined in Section 2.19(c).
 
“Acceptance Date”: as defined in Section 2.19(b).
 
“Acquisition”:  as defined in the recitals hereto.
 
“Acquisition Agreement”:  as defined in the recitals hereto.

 
1

--------------------------------------------------------------------------------

 

“Acquisition Agreement Representations”: the representations and warranties made
by the Target  in the Acquisition Agreement as are material to the interests of
the Lenders, but only to the extent that the Borrower has the right to terminate
its obligations under the Acquisition Agreement, or to otherwise not consummate
the Acquisition, as a result of the breach of such representations and
warranties.  
 
“Administrative Agent”:  JPMorgan Chase Bank, N.A., together with its
affiliates, as the arranger of the Commitments and as the administrative agent
for the Lenders under this Agreement and the other Loan Documents, together with
any of its successors.
 
“Affiliate”:  as to any Person, any other Person that, directly or indirectly,
is in control of, is controlled by, or is under common control with, such
Person.  For purposes of determining the Affiliates of the Borrower, “control”
of a Person means the power, directly or indirectly, either to direct or cause
the direction of the management and policies of such Person, whether by contract
or otherwise.
 
“Affiliated Debt Fund”: any Affiliate of the Borrower (i) that is a bona fide
debt fund or an investment vehicle that is engaged in making, purchasing,
holding or otherwise investing in commercial loans, bonds and similar extensions
of credit in the ordinary course and (ii) for which General Atlantic, LLC does
not, directly or indirectly, possess the power to direct or cause the direction
of the investment policies of such Affiliate. 
 
“Affiliated Lender”: any Affiliate of the Borrower other than (i) the Borrower
or any Subsidiary of the Borrower and (ii) any natural Person. 
 
“Agent Indemnitee”:  as defined in Section 9.7.
 
“Agents”:  the collective reference to the Co-Syndication Agents, the
Co-Documentation Agents and the Administrative Agent.
 
“Aggregate Exposure Percentage”:  with respect to any Lender, the percentage of
the total Commitments represented by such Lender’s Commitment.  If the
Commitments have terminated or expired, the Aggregate Exposure Percentages shall
be determined based upon the Commitments most recently in effect, giving effect
to any assignments and to any Lender’s status as a Defaulting Lender at the time
of determination.
 
“Agreement”:  as defined in the preamble hereto.
 
“Applicable Discount”: as defined in Section 2.19(c).
 
“Applicable Margin”:  9.50% per annum in the case of a Eurodollar Loan or 8.50%
per annum in the case of an ABR Loan.
 
“Approved Fund”:  as defined in Section 10.6(b).
 
“Asset Sale”:  any Disposition of property or series of related Dispositions of
property (excluding any such Disposition permitted by clause (a), (b), (c), (d),
(e), (f), (g) or (h) of Section 7.5) that yields gross proceeds to the Borrower
or any of its Restricted Subsidiaries (valued at the initial principal amount
thereof in the case of non-cash proceeds consisting of notes or other debt
securities and valued at fair market value in the case of other non-cash
proceeds) in excess of $1,100,000.
 
“Assignee”:  as defined in Section 10.6(b).

 
2

--------------------------------------------------------------------------------

 
 
“Assignment and Assumption”:  an Assignment and Assumption, substantially in the
form of Exhibit D.
 
 “Available Amount”:  as of any date of determination, an amount equal to the
sum of:
 
(a)           $5,500,000;
 
plus
 
(b)           the sum of (without duplication):


(i) the Cumulative Retained Excess Cash Flow Amount;


(ii) the Net Cash Proceeds received after the Closing Date and on or prior to
such date from any issuance of Capital Stock by the Borrower (other than any
such issuance to a Group Member), but excluding any issuance of Disqualified
Stock;


(iii) the net cash proceeds received after the Closing Date and on or prior to
such date from any capital contribution to the Borrower (other than any
Specified Equity Contribution) or any Restricted Subsidiary; provided that any
such capital contribution is from a Person other than a Group Member;


(iv) the aggregate amount received  after the Closing Date and on or prior to
such date by the Borrower or any Restricted Subsidiary in cash from any dividend
or other distribution by an Unrestricted Subsidiary;


(v) the net cash proceeds received after the Closing Date and on or prior to
such date by the Borrower or any Restricted Subsidiary from the issuance of
convertible or exchangeable debt securities that have been converted into or
exchanged for Capital Stock of a Group Member (other than Disqualified Stock);


(vi) the aggregate amount received in cash or Cash Equivalents after the Closing
Date and on or prior to such date by the Borrower or any Restricted Subsidiary
in connection with the sale, transfer or other disposition of its ownership
interest in any then-existing joint venture that is not a Subsidiary or in any
Unrestricted Subsidiary, in each case, to the extent of the Investment in such
joint venture or Unrestricted Subsidiary (with the amount of such Investment
being calculated in accordance with the last sentence of Section 7.7);


(vii) the aggregate amount received in cash or Cash Equivalents after the
Closing Date and on or prior to such date by the Borrower or any Restricted
Subsidiary in connection with the sale, transfer or other disposition to a
Person (other than a Group Member) of any Investment made in reliance on Section
7.7(m) and repurchases and redemptions (other than by a Group Member) of such
Investments from the Borrower or its Restricted Subsidiaries and repayments of
loans or advances (other than by a Group Member) that constitute Investments
made in reliance on Section 7.7(m); provided that such amount shall not exceed
the amount of such initial Investment made in reliance on Section 7.7(m); and

 
3

--------------------------------------------------------------------------------

 


(viii) the amount equal to the net reduction in Investments made by the Borrower
or any Restricted Subsidiaries in any Person resulting from the redesignation of
Unrestricted Subsidiaries as Restricted Subsidiaries or the merger or
consolidation of an Unrestricted Subsidiary with and into the Borrower or any of
its Restricted Subsidiaries not to exceed the amount of Investments previously
made by the Borrower or any Restricted Subsidiary in such Unrestricted
Subsidiary (with the amount of such Investments being calculated in accordance
with the last sentence of Section 7.7);


minus


(c)           the amount of any Investments made in reliance on Section 7.7(m)
prior to such date, the consideration paid prior to such date in reliance on
Section 7.7(h)(iv) in respect of Persons that do not become Subsidiary
Guarantors, any Restricted Payments made in reliance on Section 7.6(f) prior to
such date and any prepayments of Indebtedness made in reliance on Section
7.8(a)(ii) prior to such date.
 
“Benefitted Lender”:  as defined in Section 10.7(a).
 
“Board”:  the Board of Governors of the Federal Reserve System of the United
States (or any successor).
 
“Borrower”:  as defined in the preamble hereto.
 
“Business Day”:  a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close;
provided, that with respect to notices and determinations in connection with,
and payments of principal and interest on, Eurodollar Loans, such day is also a
day for trading by and between banks in Dollar deposits in the interbank
eurodollar market.
 
“Canadian Government Loan”: the principal amount of the Indebtedness of
Register.com, Inc. under the Promissory Note, dated as of June 9, 2008, issued
in favor of Her Majesty the Queen in Right of the Province of Nova Scotia
pursuant to the Letter of Offer, dated March 27, 2008, from Nova Scotia Economic
Development to Register.com, Inc.
 
“Capital Expenditures”:  for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs and
improvements during such period) that should be capitalized under GAAP on a
consolidated balance sheet of such Person and its Subsidiaries.
 
“Capital Lease Obligations”:  as to any Person, the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.
 
“Capital Stock”:  with respect to any Person, any and all shares, interests,
participations or other equivalents (however designated) of capital stock of a
corporation, any and all equivalent ownership interests in a Person (other than
a corporation), any and all warrants, rights or options to purchase any of the
foregoing and any and all securities convertible into or exchangeable for shares
of the foregoing, whether voting or nonvoting, and whether or not such shares,
warrants, options, rights or others  interests are outstanding on any date of
determination.

 
4

--------------------------------------------------------------------------------

 
 
“Capitalized Software Development Expenses”:  for any period, (a) $1,850,000
minus (b) the aggregate software development expenses of the Target and its
Subsidiaries that are capitalized during such period.
 
“Captive Insurance Subsidiary”:  any Subsidiary that is subject to regulation as
an insurance company (or any Subsidiary thereof).
 
“Cash Equivalents”:  (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition; (b)
certificates of deposit, time deposits, eurodollar time deposits or overnight
bank deposits having maturities of one year or less from the date of acquisition
issued by any Lender or by any commercial bank organized under the laws of the
United States or any state thereof having combined capital and surplus of not
less than $500,000,000; (c) commercial paper of an issuer rated at least A-1 by
Standard & Poor’s Ratings Services (“S&P”) or P-1 by Moody’s Investors Service,
Inc. (“Moody’s”), or carrying an equivalent rating by a nationally recognized
rating agency, if both of the two named rating agencies cease publishing ratings
of commercial paper issuers generally, and maturing within 270 days from the
date of acquisition; (d) repurchase obligations of any Lender or of any
commercial bank satisfying the requirements of clause (b) of this definition,
having a term of not more than 30 days, with respect to securities issued or
fully guaranteed or insured by the United States government; (e) securities with
maturities of one year or less from the date of acquisition issued or fully
guaranteed by any state, commonwealth or territory of the United States, by any
political subdivision or taxing authority of any such state, commonwealth or
territory or by any foreign government, the securities of which state,
commonwealth, territory, political subdivision, taxing authority or foreign
government (as the case may be) are rated at least A by S&P or A2 by Moody’s;
(f) securities with maturities of six months or less from the date of
acquisition backed by standby letters of credit issued by any Lender or any
commercial bank satisfying the requirements of clause (b) of this definition;
(g) money market mutual or similar funds that invest exclusively in assets
satisfying the requirements of clauses (a) through (f) of this definition; or
(h) money market funds that (i) comply with the criteria set forth in SEC Rule
2a-7 under the Investment Company Act of 1940, as amended from time to time,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $5,000,000,000.
 
“Change in Control”: (a)(i) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or “group” (within the
meaning of the Exchange Act and the rules of the SEC thereunder as in effect on
the date hereof), other than any combination consisting solely of the Permitted
Investors, of shares representing more than 35% of the aggregate ordinary voting
power represented by the issued and outstanding Capital Stock of the Borrower on
a fully diluted basis and (ii) the Permitted Investors shall own, directly or
indirectly, beneficially or of record, less than such Person or “group” on a
fully diluted basis; (b) the Permitted Investors (or any “group” (within the
meaning of the Exchange Act and the rules of the SEC thereunder as in effect on
the date hereof) which includes one or more Permitted Investors) shall acquire
or hold, directly or indirectly, beneficially or of record, shares representing
more than 70% of the issued and outstanding Capital Stock of the Borrower on a
fully diluted basis; (c) the common stock of the Borrower shall cease to be
listed and traded on a nationally recognized stock exchange as a result of, or
in connection with, any increase in the percentage of the issued and outstanding
Capital Stock of the Borrower owned or held by the Permitted Investors (or any
“group” (within the meaning of the Exchange Act and the rules of the SEC
thereunder as in effect on the date hereof) which includes one or more Permitted
Investors); or (d) occupation of a majority of the seats (other than vacant
seats) on the board of directors of the Borrower by Persons who were neither (i)
nominated by the board of directors of the Borrower or a Permitted Investor,
(ii) appointed by directors so nominated nor (iii) appointed by General
Atlantic, LLC or one of its Affiliates.

 
5

--------------------------------------------------------------------------------

 
 
“Closing Date”:  the date on which the conditions precedent set forth in Section
5 shall have been satisfied, which date is October 27, 2011.
 
“Closing Date Material Adverse Effect”: a “Material Adverse Effect”, as such
term is defined in the Acquisition Agreement as of the date of signing thereof,
but applied mutatis mutandis to the Borrower, the Target and their respective
Subsidiaries on a consolidated basis.
 
“Co-Documentation Agents”:  as defined in the preamble hereto.
 
“Co-Syndication Agents”:  as defined in the preamble hereto.
 
“Code”:  the Internal Revenue Code of 1986, as amended from time to time.
 
“Collateral”:  all property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document.
 
“Commitment”:  as to any Lender, the obligation of such Lender, if any, to make
a Loan to the Borrower in a principal amount not to exceed the amount set forth
under the heading “Commitment” opposite such Lender’s name on Schedule
1.1A.  The aggregate amount of the Commitments as of the Closing Date is
$150,000,000.
 
“Compliance Certificate”:  a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.
 
“Conduit Lender”:  any special purpose corporation organized and administered by
any Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender pursuant to an Assignment and Assumption;
provided, that the designation by any Lender of a Conduit Lender shall not
relieve the designating Lender of any of its obligations to fund a Loan under
this Agreement if, for any reason, its Conduit Lender fails to fund any such
Loan, and the designating Lender (and not the Conduit Lender) shall have the
sole right and responsibility to deliver all consents and waivers required or
requested under this Agreement with respect to its Conduit Lender; provided
further, that no Conduit Lender shall (a) be entitled to receive any greater
amount pursuant to Section 2.13, 2.14, 2.15 or 10.5 than the designating Lender
would have been entitled to receive in respect of the extensions of credit made
by such Conduit Lender or (b) be deemed to have any Commitment.
 
“Consolidated Current Assets”:  at any date, all amounts (other than cash and
Cash Equivalents) that would, in conformity with GAAP, be set forth opposite the
caption “total current assets” (or any like caption) on a consolidated balance
sheet of the Borrower and its Restricted Subsidiaries at such date.
 
“Consolidated Current Liabilities”:  at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Borrower and its Restricted Subsidiaries at such date, but excluding (a) the
current portion of any Funded Debt of the Borrower and its Restricted
Subsidiaries and (b) without duplication of clause (a) above, all Indebtedness
consisting of First Lien Revolving Loans or First Lien Swingline Loans to the
extent otherwise included therein.

 
6

--------------------------------------------------------------------------------

 

“Consolidated EBITDA”:  for any period, Consolidated Net Income for such period
plus, without duplication and (except with respect to clauses (d), (h) and (i))
to the extent reflected as a charge in the statement of such Consolidated Net
Income for such period, the sum of (a) provision for taxes based on income (or
similar taxes in lieu of income taxes), profits or capital (or equivalents),
including federal, foreign, state, local, franchise, excise and similar taxes
and foreign withholding taxes of such Person paid or accrued during such period
(including penalties and interest related to taxes or arising from tax
examinations), (b) interest expense and, to the extent not reflected in interest
expense, (i) any net losses on hedging obligations or other derivative
instruments entered into for the purpose of hedging interest rate risk, (ii)
amortization or writeoff of debt discount, debt issuance costs, commissions and
discounts, (iii) costs of surety bonds obtained in connection with financing
activities and (iv) other fees and charges associated with Indebtedness
(including the Loans and the loans made pursuant to the First Lien Loan
Documents), (c) depreciation and amortization expense, impairment charges
(including amortization of intangible assets (including goodwill) and deferred
financing fees), organization costs and amortization of unrecognized prior
service costs and actuarial gains and losses related to pensions and other
post-employment benefits, (d) Capitalized Software Development Expenses (if
positive) for any period ending after the Closing Date, provided that, with
respect to any Reference Period, the aggregate amount added in the calculation
of Consolidated EBITDA for such Reference Period pursuant to this clause (d)
shall not exceed $7,400,000, (e) extraordinary losses reducing Consolidated Net
Income during any such period, (f) cost-savings, operating expense reductions
and synergies projected by the Borrower in good faith to be realized as a result
of (i) the Acquisition (calculated on a pro forma basis as though such cost
savings, operating expense reductions and synergies had been realized on the
first day of the relevant Reference Period), net of the amount of actual
benefits realized in respect thereof, provided that actions (or substantial
steps) in respect of such cost-savings, operating expense reductions and
synergies have been taken (in the good faith determination of the Borrower)
within 12 months of the Closing Date and (ii) mergers and other business
combinations, Permitted Acquisitions, divestitures, cost savings initiatives and
other similar initiatives consummated after the Closing Date, in each case
permitted by this Agreement (collectively, “Initiatives”) (calculated on a pro
forma basis as though such cost savings, operating expense reductions and
synergies had been realized on the first day of the relevant Reference Period),
net of the amount of actual benefits realized in respect thereof; provided that
actions (or substantial steps) in respect of such cost-savings, operating
expense reductions and synergies have been taken (in the good faith
determination of the Borrower) within 12 months of the applicable Initiative;
provided further that, with respect to any Reference Period, the aggregate
amount added in the calculation of Consolidated EBITDA for such Reference Period
pursuant to clauses (f) and (g) shall not exceed 15% of Consolidated EBITDA
(calculated prior to giving effect to any add-backs pursuant to clauses (f) and
(g)), (g) unusual and non-recurring cash expenses recognized for restructuring
costs, including but not limited to severance costs, relocation costs and
litigation expenses, in connection with the Acquisition or any Initiative,
provided that the aggregate amount of restructuring costs added in the
calculation of Consolidated EBITDA pursuant to this clause (g) (i) in respect of
the Acquisition (x) shall not exceed $15,000,000 and (y) shall be incurred
within 12 months after the Closing Date and (ii) in respect of Initiatives (x)
shall not exceed $7,500,000 in any Reference Period and (y) shall be incurred
within 12 months of the applicable Initiative; provided further that, with
respect to any Reference Period, the aggregate amount added in the calculation
of Consolidated EBITDA for such Reference Period pursuant to clauses (f) and (g)
shall not exceed 15% of Consolidated EBITDA (calculated prior to giving effect
to any add-backs pursuant to clauses (f) and (g)), (h) the increase (if any) in
the balance of the amount of deferred revenue as of the end of any such period
over the balance of the amount of deferred revenue as of the end of the
immediately prior period, (i) the decrease (if any) in the balance of prepaid
registry fees as of the end of any such period below the balance of prepaid
registry fees as of the end of the immediately prior period, (j) non-cash
stock-based or other equity-based compensation expenses, (k) other non-cash
expenses or losses reducing Consolidated Net Income during any such period
(excluding any such losses or expenses that represent an accrual or reserve for
a cash expenditure for a future period), (l) Transaction Expenses in an
aggregate amount not to exceed $50,000,000 over the term of this Agreement, (m)
other non-recurring transactional costs, fees or expenses (whether or not the
transaction is actually consummated) incurred or paid by any Group Member in
connection with any incurrence, modification or repayment of Indebtedness
(including any amendments or waivers of the Loan Documents or the First Lien
Loan Documents), issuance of Capital Stock, mergers and other consolidations,
Dispositions, Permitted Acquisitions or Investments by any Group Member, in each
case permitted hereunder; provided that the aggregate amount added in the
calculation of Consolidated EBITDA pursuant to this clause (m) shall not exceed
$2,000,000 over the term of this Agreement, (n) cash expenses relating to
earn-outs and similar obligations; provided that such earn-out or similar
obligation is in effect for no longer than two years from the closing date of
the underlying transaction, (o) non-recurring charges, losses, lost profits,
expenses or write-offs to the extent indemnified or insured by a third party and
actually reimbursed by such third party, (p) losses and expenses incurred in
connection with the effect of currency and exchange rate fluctuations on
intercompany balances and other balance sheet items, provided that, with respect
to any Reference Period, the aggregate amount of cash losses and expenses added
in the calculation of Consolidated EBITDA for such Reference Period pursuant to
this clause (p) shall not exceed $500,000, and (q) costs incurred in preparation
for compliance with the requirements of the Sarbanes-Oxley Act of 2002 and the
rules and regulations promulgated in connection therewith, minus, (a) to the
extent included in the statement of such Consolidated Net Income for such
period, the sum of (i) interest income, (ii) any extraordinary income or gains
(including, whether or not otherwise includable as a separate item in the
statement of such Consolidated Net Income for such period, non-cash gains on the
sales of assets outside the ordinary course of business, but excluding any
non-cash gain to the extent it represents the reversal of an accrual or reserve
for a potential cash item in any prior period), (iii) income tax credits (to the
extent not netted from income tax expense), (iv) any other non-cash income and
(v)  any gains in connection with the effect of currency and exchange rate
fluctuations on intercompany balances and other balance sheet items, provided
that, with respect to any Reference Period, the aggregate amount of cash gains
subtracted in the calculation of Consolidated EBITDA for such Reference Period
pursuant to this clause (v) shall not exceed $500,000, (b) any cash payments
made during such period in respect of items described in clause (k) above
subsequent to the fiscal quarter in which the relevant non-cash expenses or
losses were reflected in Consolidated Net Income to the extent such amounts were
added back in any prior fiscal quarter, all as determined on a consolidated
basis, (c) the decrease (if any) in the balance of the amount of deferred
revenue as of the end of any such period below the balance of the amount of
deferred revenue as of the end of the immediately prior period and (d) the
increase (if any) in the balance of prepaid registry fees as of the end of any
such period above the balance of prepaid registry fees as of the end of the
immediately prior period.  For the purposes of calculating Consolidated EBITDA
for any period of four consecutive fiscal quarters (each, a “Reference Period”)
pursuant to any determination of the Consolidated Leverage Ratio, (i) if at any
time during such Reference Period the Borrower or any Subsidiary shall have made
any Material Disposition, the Consolidated EBITDA for such Reference Period
shall be reduced by an amount equal to the Consolidated EBITDA (if positive)
attributable to the property that is the subject of such Material Disposition
for such Reference Period or increased by an amount equal to the Consolidated
EBITDA (if negative) attributable thereto for such Reference Period and (ii) if
during such Reference Period the Borrower or any Subsidiary shall have made a
Material Acquisition, Consolidated EBITDA for such Reference Period shall be
calculated after giving pro forma effect thereto as if such Material Acquisition
occurred on the first day of such Reference Period.  As used in this definition,
“Material Acquisition” means the Acquisition and any Permitted Acquisition made
pursuant to Section 7.7(h) that involves the payment of consideration by the
Borrower and its Restricted Subsidiaries in excess of $20,000,000; and “Material
Disposition” means any Disposition of property or series of related Dispositions
of property to any Person that is not a Loan Party or a Restricted Subsidiary
that yields gross proceeds to the Borrower or any of its Restricted Subsidiaries
in excess of $7,500,000.

 
7

--------------------------------------------------------------------------------

 
 
The financial results of Unrestricted Subsidiaries, joint ventures and variable
interest entities shall be excluded in calculating “Consolidated EBITDA” except
that Consolidated EBITDA for any period shall be increased by the amount of cash
dividends paid by such Unrestricted Subsidiaries, joint ventures and variable
interest entities to the Borrower or any of its Restricted Subsidiaries that are
Wholly Owned Subsidiaries.
 
Notwithstanding anything to the contrary contained herein, for the purposes of
determining Consolidated EBITDA under this Agreement for any period that
includes any of the fiscal quarters ended December 31, 2010, March 31, 2011,
June 30, 2011 and September 30, 2011, Consolidated EBITDA for such fiscal
quarters shall be $27,336,000, $36,297,000, $32,467,000 and $34,622,000,
respectively.
 
“Consolidated First Lien Debt”: at any date, Consolidated Total Debt that is
secured by a first priority Lien on any of the assets of the Borrower or any of
its Restricted Subsidiaries.
 
“Consolidated First Lien Net Leverage Ratio”:  as of any date of determination,
the ratio of (a) Consolidated First Lien Debt less unrestricted cash and Cash
Equivalents of the Loan Parties, in an aggregate amount not to exceed
$50,000,000, in each case as of such date, to (b) Consolidated EBITDA for the
Reference Period most recently ended prior to such date for which financial
statements have been delivered..
 
“Consolidated Net Income”:  for any period, the consolidated net income (or
loss) of the Borrower and its Restricted Subsidiaries, determined on a
consolidated basis in accordance with GAAP; provided, that there shall be
excluded (a) the income (or deficit) of any Person accrued prior to the date it
becomes a Restricted Subsidiary of the Borrower or is merged into or
consolidated with the Borrower or any of its Restricted Subsidiaries, (b) the
income (or deficit) of any Person (other than a Restricted Subsidiary of the
Borrower) in which the Borrower or any of its Restricted Subsidiaries has an
ownership interest, except to the extent that any such income is actually
received by the Borrower or such Restricted Subsidiary in the form of dividends
or similar distributions and (c) the undistributed earnings of any Restricted
Subsidiary of the Borrower to the extent that the declaration or payment of
dividends or similar distributions by such Restricted Subsidiary is not at the
time permitted by the terms of any Contractual Obligation (other than under any
Loan Document) or Requirement of Law applicable to such Restricted Subsidiary.
 
“Consolidated Total Debt”:  at any date, the aggregate principal amount of all
Indebtedness of the Borrower and its Restricted Subsidiaries at such date,
determined on a consolidated basis in accordance with GAAP.
 
“Consolidated Total Net Leverage Ratio”: as of any date of determination, the
ratio of (a) Consolidated Total Debt less unrestricted cash and Cash Equivalents
of the Loan Parties, in an aggregate amount not to exceed $50,000,000, in each
case as of such date, to (b) Consolidated EBITDA for the Reference Period most
recently ended prior to such date for which financial statements have been
delivered.
 
“Consolidated Total Secured Debt”: at any date, Consolidated Total Debt that is
secured by a Lien on any of the assets of the Borrower or any of its Restricted
Subsidiaries.
 
“Consolidated Total Secured Net Leverage Ratio”:  as of any date of
determination, the ratio of (a) Consolidated Total Secured Debt less
unrestricted cash and Cash Equivalents of the Loan Parties, in an aggregate
amount not to exceed $50,000,000, in each case as of such date to (b) (i) for
purposes of Section 7.1, Consolidated EBITDA for the Reference Period ended as
of such date and (ii) otherwise, Consolidated EBITDA for the Reference Period
most recently ended prior to such date for which financial statements have been
delivered.

 
8

--------------------------------------------------------------------------------

 
 
“Consolidated Working Capital”:  at any date, the excess of Consolidated Current
Assets on such date over Consolidated Current Liabilities on such date.
 
“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound (it
being agreed that, for purposes of Section 6.4, “Contractual Obligation” shall
not include any Loan Document).
 
“Control”: the possession, directly or indirectly, of the power either to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.  
 
“Credit Party”: the Administrative Agent or any other Lender.
 
“Cumulative Retained Excess Cash Flow Amount”: at any date of determination, an
amount (which may be negative) equal to the aggregate cumulative sum of the
Retained Percentage of Excess Cash Flow for the Excess Cash Flow Periods ended
on or prior to such date; provided that in calculating the Available Amount with
respect to the Excess Cash Flow Period for the fiscal year ending December 31,
2011, Cumulative Retained Excess Cash Flow Amount shall equal the proportionate
share of the amount calculated for such Excess Cash Flow Period based on the
number of days elapsed since the Closing Date and a fiscal year of 365 days.
 
“Default”:  any of the events specified in Section 8.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
 
“Defaulting Lender”: any Lender, as reasonably determined by the Administrative
Agent, that (a) has failed to pay over to the Administrative Agent or any other
Lender any other amount required to be paid by it within one Business Day of the
date when due, (b) has notified the Borrower or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement, or (c) has
admitted in writing that it is insolvent or has become the subject of a
Bankruptcy Event.
 
“Discount Range”: as defined in Section 2.19(b).
 
“Discounted Prepayment Option Notice”: as defined in Section 2.19(b).
 
“Discounted Voluntary Prepayment”: as defined in Section 2.19(a).
 
“Discounted Voluntary Prepayment Notice”: as defined in Section 2.19(e).
 
“Disposition”:  with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof.  The
terms “Dispose” and “Disposed of” shall have correlative meanings.
 
“Disqualified Stock”:  with respect to any Person, any Capital Stock of such
Person which, by its terms, or by the terms of any security into which it is
convertible or for which it is putable or exchangeable, or upon the happening of
any event, matures or is mandatorily redeemable (other than solely as a result
of a change of control or asset sale) pursuant to a sinking fund obligation or
otherwise, or is redeemable at the option of the holder thereof (other than
solely as a result of a change of control or asset sale), in whole or in part,
in each case prior to the date that is 91 days after the Final Maturity Date (as
in effect on the date of the incurrence of such Disqualified Stock); provided
that if such Capital Stock is issued to any plan for the benefit of employees of
the Borrower or its Restricted Subsidiaries or by any such plan to such
employees, such Capital Stock shall not constitute Disqualified Stock solely
because it may be required to be repurchased by the Borrower or its Restricted
Subsidiaries in order to satisfy applicable statutory or regulatory obligations.

 
9

--------------------------------------------------------------------------------

 
 
“Disregarded Domestic Subsidiary”: any Domestic Subsidiary that is (i) a direct
or indirect Subsidiary of a Foreign Subsidiary or (ii) a disregarded entity for
United States federal income tax purposes if substantially all of such Domestic
Subsidiary’s directly or indirectly held assets consist of Capital Stock or
Indebtedness of one or more Foreign Subsidiaries.   
 
“Dollars” and “$”:  dollars in lawful currency of the United States.
 
“Domestic Subsidiary”:  any Subsidiary of the Borrower organized under the laws
of any jurisdiction within the United States.
 
“ECF Percentage”:  (a) with respect to the fiscal years ending December 31, 2011
and December 31, 2012, 75% and (b) thereafter, 50%; provided, that, with respect
to any fiscal year of the Borrower commencing with the fiscal year ending
December 31, 2013, the ECF Percentage shall be reduced (x) on or prior to the
First Priority Obligations Payment Date, to (i) 25% if the Consolidated First
Lien Net Leverage Ratio as of the last day of such fiscal year is less than 2.00
to 1.00 but greater than or equal to 1.00 to 1.00 and (ii) 0% if the
Consolidated First Lien Net Leverage Ratio as of the last day of such fiscal
year is less than 1.00 to 1.00, and (y) after the First Priority Obligations
Payment Date, to (i) 25% if the Consolidated Total Secured Net Leverage Ratio as
of the last day of such fiscal year is less than 0.50 to 1.00 but greater than
or equal to 0.25 to 1.00 and (ii) 0% if the Consolidated Total Secured Net
Leverage Ratio as of the last day of such fiscal year is less than 0.25 to 1.00.
 
“Environmental Claim”: any written or oral notice, claim, demand, order, action,
suit, complaint, proceeding, request for information or other communication by
any person alleging liability or potential liability (including without
limitation liability or potential liability for investigatory costs, cleanup
costs, governmental response costs, natural resource damages, property damage,
personal injury, fines or penalties) arising out of, relating to, based on or
resulting from (i) the presence, discharge, emission, release or threatened
release of any Materials of Environmental Concern at any location; (ii)
circumstances forming the basis of any violation or alleged violation of any
Environmental Law or Environmental Permit or (iii) otherwise relating to
obligations or liabilities under any Environmental Laws.
 
“Environmental Laws”:  any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning pollution or protection of the environment or
human health and safety.
 
“Environmental Permits”: any and all permits, licenses, registrations,
approvals, notifications, exemptions and any other authorization required under
any Environmental Law.
 
“Environmental Report”:  any report, study, assessment, audit, or other similar
document that addresses any issue of actual or potential noncompliance with,
actual or potential liability under or cost arising out of, or actual or
potential impact on business in connection with, any Environmental Law or any
proposed or anticipated change in or addition to Environmental Law.
 
“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time.

 
10

--------------------------------------------------------------------------------

 
 
“ERISA Affiliate”: any trade or business (whether or not incorporated) which is
under common control with a Group Member within the meaning of Section 4001 of
ERISA or is part of a group which includes any Group Member and which is treated
as a single employer under Section 414(b), (c), (m) or (o) of the Code.
 
“ERISA Event”:  (a) any Reportable Event; (b) the existence with respect to any
Plan of a Prohibited Transaction; (c) any failure by any Pension Plan to satisfy
the minimum funding standards (within the meaning of Section 412 or 430 of the
Code or Section 302 of ERISA) applicable to such Pension Plan, whether or not
waived; (d) the filing pursuant to Section 412 of the Code or Section 302(c) of
ERISA of an application for a waiver of the minimum funding standard with
respect to any Pension Plan, the failure to make by its due date a required
installment under Section 430(j) of the Code with respect to any Pension Plan or
the failure by any Group Member or any ERISA Affiliate to make any required
contribution to a Multiemployer Plan pursuant to Sections 431 or 432 of the Code
or any installment payment with respect to Withdrawal Liability; (d) the
occurrence of any event or condition which might constitute grounds under ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or the incurrence by any Group Member or any  ERISA Affiliate of
any liability under Title IV of ERISA with respect to the termination of any
Pension Plan, including but not limited to the imposition of any Lien in favor
of the PBGC or any Pension Plan; (e) a determination that any Pension Plan is,
or is expected to be, in “at risk” status (within the meaning of Section 430 of
the Code or Section 303 of ERISA); (f) the receipt by any Group Member or any
ERISA Affiliate from the PBGC or a plan administrator of any notice relating to
an intention to terminate any Pension Plan or to appoint a trustee to administer
any Pension Plan under Section 4042 of ERISA; (g) the incurrence by any Group
Member or any ERISA Affiliate of any liability with respect to the withdrawal or
partial withdrawal from any Pension Plan or Multiemployer Plan; (h) the receipt
by any Group Member or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from any Group Member or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, Insolvent, in Reorganization or in
“endangered” or “critical” status, within the meaning of Section 432 of the Code
or Section 305 or Title IV of ERISA or terminated (within the meaning of Section
4041A of ERISA) or (i) the failure of any Plan to comply with any material
provisions of ERISA and/or the Code (and applicable regulations under either) or
with the material terms of such Plan, other than any such failure that is
capable of correction and is corrected within a reasonable period of time
following the later of its occurrence or its discovery and in all events before
such failure triggers any additional tax or penalty that is material.
 
“Eurodollar Loans”:  Loans the rate of interest applicable to which is based
upon the Eurodollar Rate.
 
“Eurodollar Rate”:  with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum determined on the basis of
the rate for deposits in Dollars for a period equal to such Interest Period
commencing on the first day of such Interest Period appearing on the Reuters
Screen LIBOR01 Page as of 11:00 A.M., London time, two Business Days prior to
the beginning of such Interest Period.  In the event that such rate does not
appear on such page (or otherwise on such screen), the “Eurodollar Rate” shall
be determined by reference to such other comparable publicly available service
for displaying eurodollar rates as may be selected by the Administrative Agent
or, in the absence of such availability, by reference to the rate at which the
Administrative Agent is offered Dollar deposits at or about 11:00 A.M., New York
City time, two Business Days prior to the beginning of such Interest Period in
the interbank eurodollar market where its eurodollar and foreign currency and
exchange operations are then being conducted for delivery on the first day of
such Interest Period for the number of days comprised therein. In no event shall
the Eurodollar Rate with respect to the Loans be less than 1.50%.

 
11

--------------------------------------------------------------------------------

 
 
“Eurodollar Tranche”:  the collective reference to Eurodollar Loans the then
current Interest Periods with respect to all of which begin on the same date and
end on the same later date (whether or not such Loans shall originally have been
made on the same day).
 
“Event of Default”:  any of the events specified in Section 8.1; provided, that
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
 
“Excess Cash Flow”:  for any fiscal year of the Borrower, the excess, if any, of
(a) the sum, without duplication, of (i) Consolidated Net Income for such fiscal
year, (ii) the amount of all non-cash charges (including depreciation and
amortization) deducted in arriving at such Consolidated Net Income, (iii)
decreases in Consolidated Working Capital for such fiscal year, (iv) the
aggregate net amount of non-cash loss on the Disposition of property by the
Group Members during such fiscal year (other than sales of inventory in the
ordinary course of business), to the extent deducted in arriving at such
Consolidated Net Income, (v) the increase (if any) in the balance of the amount
of deferred revenue of the Borrower and its Restricted Subsidiaries for such
fiscal year, (vi) the decrease (if any) in the balance of prepaid registry fees
of the Borrower and its Restricted Subsidiaries for such fiscal year and (vii)
the decrease (if any) in the balance of the amount of deferred tax assets of the
Borrower and its Restricted Subsidiaries over deferred tax liabilities of the
Borrower and its Restricted Subsidiaries for such fiscal year minus (b) the sum,
without duplication, of (i) the amount of all non-cash gains or credits included
in arriving at such Consolidated Net Income (including credits included in the
calculation of deferred tax assets and liabilities), (ii) the aggregate amount
actually paid by the Group Members in cash during such fiscal year on account of
Capital Expenditures and Permitted Acquisitions (to the extent not funded with
(A) the proceeds of Indebtedness or the issuance of Capital Stock, (B) the
Reinvestment Deferred Amount or (C) the Available Amount), (iii) to the extent
not funded with the proceeds of Indebtedness, the net amount of Investments made
during such period pursuant to Section 7.7(k) and (l) (excluding Investments
among the Group Members), (iv) to the extent not funded with (A) the proceeds of
Indebtedness or (B) the Available Amount, the aggregate amount of all scheduled
principal repayments of Funded Debt of the Group Members made during such fiscal
year (other than in respect of any revolving credit facility (including the
First Lien Revolving Facility) to the extent there is not an equivalent
permanent reduction in commitments thereunder), (v) increases in Consolidated
Working Capital for such fiscal year, (vi) the aggregate net amount of non-cash
gain on the Disposition of property by the Group Members during such fiscal year
(other than sales of inventory in the ordinary course of business), to the
extent included in arriving at such Consolidated Net Income, (vii) non-recurring
cash fees and expenses incurred in connection with the Transactions or any
Permitted Acquisition (whether or not consummated), (viii) cash expenditures in
respect of purchase price adjustments paid in connection with the Transactions,
any Permitted Acquisition or any other acquisition permitted hereunder, (ix) the
amount (determined by the Borrower) of such Consolidated Net Income (if any)
that is mandatorily prepaid or reinvested pursuant to this Agreement (or as to
which a waiver of the requirements of such Section applicable thereto has been
granted thereunder) prior to the date of determination of Excess Cash Flow for
such fiscal year as a result of any Asset Sale or Recovery Event giving rise to
such Consolidated Net Income, (x) the aggregate amount of any premium or penalty
actually paid in cash that is required to be made in connection with any
prepayment of Indebtedness, (xi) cash expenditures in respect of Swap Agreements
during such period to the extent not deducted in arriving at such Consolidated
Net Income, (xii) the amount representing accrued expenses for cash payments
(including with respect to retirement plan obligations) that are not paid in
cash in such fiscal year; provided, that such amounts will be added to Excess
Cash Flow for the following fiscal year to the extent not paid in cash during
such following fiscal year (and no future deduction shall be made for purposes
of this definition when such amounts are paid in cash in any future period),
(xiii) the decrease (if any) in the balance of the amount of deferred revenue of
the Borrower and its Restricted Subsidiaries for such fiscal year, (xiv) the
increase (if any) in the balance of prepaid registry fees of the Borrower and
its Restricted Subsidiaries for such fiscal year and (xv) the increase (if any)
in the balance of the amount of deferred tax assets of the Borrower and its
Restricted Subsidiaries over deferred tax liabilities of the Borrower and its
Restricted Subsidiaries for such fiscal year; provided that the aggregate amount
subtracted in the calculation of Excess Cash Flow pursuant to clauses (b)(ii)
(in respect of Permitted Acquisitions), (b)(iii) and (b)(viii) above shall not
exceed (x) $38,500,000 in any fiscal year and (y) $55,000,000 over the term of
this Agreement.

 
12

--------------------------------------------------------------------------------

 
 
“Excess Cash Flow Application Date”:  as defined in Section 2.6(c).
 
“Excess Cash Flow Period”: each fiscal year of the Borrower, commencing with the
fiscal year ending December 31, 2012 and, solely for purposes of determining the
Available Amount, the fiscal year ending December 31, 2011.
 
“Exchange Act”: the Securities Exchange Act of 1934, as amended.
 
“Existing Debt”: the Indebtedness under (a) the First Lien Credit Agreement,
dated as of March 7, 2007, among the Target, Deutsche Bank Trust Company
Americas, as administrative agent and collateral agent, and Deutsche Bank
Securities Inc. and Banc of America Securities LLC, as joint lead arrangers and
joint lead bookrunners, the lenders party thereto and the other party thereto,
(b) the Credit Agreement, dated as of April 17, 2007, among the Target and
Woodbridge Penzugyi Szolgaltato KFT, Branch Office Zug, as lender, and the other
parties party thereto and (c) the Credit Agreement, dated as of July 30, 2010,
among the Borrower, the lenders party thereto, Wells Fargo Bank, as syndication
agent and Royal Bank of Canada, as administrative agent.
 
“Existing Letters of Credit”: the letters of credit identified on Schedule 1.1B.
 
“Extended Loans”: as defined in Section 2.18(a).
 
“Extension”: as defined in Section 2.18(a).
 
“Extension Offer”: as defined in Section 2.18(a).
 
“FATCA”:  Sections 1471 through 1474 of the Code, any substantially similar
amendments or successor statutes and any current or future regulations or
official interpretations thereof.
 
“Federal Funds Rate”:  for any day, the rate per annum equal to the weighted
average of the rates on overnight federal funds transactions with members of the
Federal Reserve System arranged by federal funds brokers on such day, as
published by the Federal Reserve Bank on the Business Day next succeeding such
day; provided, that (a), if such day is not a Business Day, the Federal Funds
Rate for such day shall be such rate on such transactions on the immediately
preceding Business Day as so published on the next succeeding Business Day and
(b) if no such rate is so published on such next succeeding Business Day, the
Federal Funds Rate for such day shall be the average rate charged to the
Administrative Agent on such day on such transactions as determined by the
Administrative Agent.
 
“Fee Letter”: the Fee Letter, dated as of August 3, 2011, by and among the
Borrower, JPMorgan Chase Bank, N.A., J.P. Morgan Securities LLC, Deutsche Bank
Securities Inc., Deutsche Bank Trust Company Americas, Goldman Sachs Lending
Partners LLC, SunTrust Bank and SunTrust Robinson Humphrey Inc.
 
“Fee Payment Date”:  the third Business Day following the last day of each
March, June, September and December.

 
13

--------------------------------------------------------------------------------

 

“Final Maturity Date”: as at any date, the latest to occur of (a) the Maturity
Date and (b) the maturity date in respect of any outstanding Extended Loans.
 
“First Lien Administrative Agent”: JPMorgan Chase Bank, N.A., as first lien
administrative agent under the First Lien Loan Documents, and its successors and
assigns.
 
“First Lien Credit Agreement”: the First Lien Credit Agreement, dated as of the
date hereof, among the Borrower, the lenders party thereto, the First Lien
Administrative Agent and the other agents party thereto.
 
“First Lien Guarantee and Collateral Agreement”: the First Lien Guarantee and
Collateral Agreement, dated as of the date hereof, among the Loan Parties and
the First Lien Administrative Agent.
 
“First Lien Loans”:  the “Loans” as defined in the First Lien Credit Agreement.
 
“First Lien Loan Documents”:  collectively, (a) the First Lien Credit Agreement,
(b) the First Lien Security Documents, (c) any promissory note evidencing the
loans under the First Lien Credit Agreement, and (d) any amendment, waiver,
supplement or other modification to any of the documents in clauses (a) through
(c).
 
“First Lien Revolving Commitments”: the “Revolving Commitments” as defined in
the First Lien Credit Agreement.
 
“First Lien Revolving Facility”:  the “Revolving Facility” as defined in the
First Lien Credit Agreement.
 
“First Lien Revolving Loans”: the “Revolving Loans” as defined in the First Lien
Credit Agreement.
 
“First Lien Security Documents”:  (a) the First Lien Guarantee and Collateral
Agreement and (b) all other security documents delivered after the date hereof
to the First Lien Administrative Agent granting a lien on any property of any
Person to secure the obligations of any Loan Party under any First Lien Loan
Document.
 
“First Lien Specified Cash Management Agreement”: a “Specified Cash Management
Agreement” as defined in the First Lien Credit Agreement.
 
“First Lien Swingline Loans”:  the “Swingline Loans” as defined in the First
Lien Credit Agreement.
 
“First Lien Term Facility”:  the “Term Facility” as defined in the First Lien
Credit Agreement.
 
“First Lien Term Loans”: the “Term Loans” as defined in the First Lien Credit
Agreement.
 
“First Priority Obligations Payment Date”: as defined in the Intercreditor
Agreement.
 
“First Priority Representative”: as defined in the Intercreditor Agreement.
 
“First Priority Security Documents”: as defined in the Intercreditor Agreement.

 
14

--------------------------------------------------------------------------------

 

“Foreign Benefit Arrangement”:  any employee benefit arrangement mandated by
non-US law that is maintained or contributed to by any Group Member or any ERISA
Affiliate, other than a Foreign Plan.
 
“Foreign Plan”:  each employee benefit plan (within the meaning of Section 3(3)
of ERISA, whether or not subject to ERISA) that is not subject to US law and is
maintained or contributed to by any Group Member or any ERISA Affiliate, other
than a Foreign Benefit Arrangement.
 
“Foreign Plan Event”:  with respect to any Foreign Benefit Arrangement or
Foreign Plan, (a) the failure to make or, if applicable, accrue in accordance
with normal accounting practices, any employer or employee contributions
required by applicable law or by the terms of such Foreign Benefit Arrangement
or Foreign Plan; (b) the failure to register or loss of good standing with
applicable regulatory authorities of any such Foreign Benefit Arrangement or
Foreign Plan required to be registered; or (c) the material and uncorrected
failure of any Foreign Benefit Arrangement or Foreign Plan to comply with any
material provisions of applicable law and regulations or with the material terms
of such Foreign Benefit Arrangement or Foreign Plan.
 
“Foreign Subsidiary”:  any Subsidiary of the Borrower that is not a Domestic
Subsidiary.
 
“Funded Debt”:  as to any Person, all Indebtedness of such Person that matures
more than one year from the date of its creation or matures within one year from
such date but is renewable or extendible, at the option of such Person, to a
date more than one year from such date or arises under a revolving credit or
similar agreement that obligates the lender or lenders to extend credit during a
period of more than one year from such date, including all current maturities
and current sinking fund payments in respect of such Indebtedness whether or not
required to be paid within one year from the date of its creation and, in the
case of the Borrower, Indebtedness in respect of the Loans and any Permitted
Refinancings thereof and the loans under the First Lien Credit Agreement and any
Permitted Refinancings thereof.
 
“Funding Office”:  the office of the Administrative Agent specified in Section
10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.
 
“GAAP”:  generally accepted accounting principles in the United States of
America as in effect from time to time.
 
“Governmental Authority”:  any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners),
and the Internet Corporation for Assigned Names and Number, the Internet
Assigned Number Authority and any other Person that governs, regulates or
administers the creation, ownership, registration and/or use of domain names,
URLs and Internet addresses, including all gTLDs and ccTLDs).
 
“Group Member”: collectively, the Borrower and any of its Restricted
Subsidiaries.
 
“Guarantee and Collateral Agreement”:  the Second Lien Guarantee and Collateral
Agreement to be executed and delivered by the Borrower and each Subsidiary
Guarantor, substantially in the form of Exhibit A.

 
15

--------------------------------------------------------------------------------

 

“Guarantee Obligation”:  as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing Person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, (the “primary obligations”) of any other third
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including any obligation of the guaranteeing person, whether or not contingent,
(i) to purchase any such primary obligation or any property constituting direct
or indirect security therefor, (ii) to advance or supply funds (1) for the
purchase or payment of any such primary obligation or (2) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor, (iii) to purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation or (iv) otherwise to assure or hold harmless the owner
of any such primary obligation against loss in respect thereof; provided that
the term Guarantee Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business.  The amount of any
Guarantee Obligation of any guaranteeing person shall be deemed to be the lower
of (a) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee Obligation is made and (b) the
maximum amount for which such guaranteeing person may be liable pursuant to the
terms of the instrument embodying such Guarantee Obligation, unless such primary
obligation and the maximum amount for which such guaranteeing person may be
liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Borrower in good
faith.
 
“Immaterial Subsidiary”: on any date, any Restricted Subsidiary that represented
1% or less of consolidated total assets and 1% or less of annual consolidated
revenues (for the most recent Reference Period for which financial statements
are available) of the Borrower and its Restricted Subsidiaries as reflected on
the most recent financial statements delivered pursuant to Section 6.1(a) prior
to such date; provided, that (i) at such time as any such Subsidiary becomes a
party to this Agreement or any other Loan Document or executes and delivers a
guarantee, security agreement, mortgage or other similar agreement supporting
the Obligations, such Subsidiary shall at all times thereafter not be an
Immaterial Subsidiary irrespective of the value of its assets or its revenues
and (ii) the aggregate assets and aggregate annual consolidated revenues (for
the most recent Reference Period for which financial statements are available)
of all Immaterial Subsidiaries shall at no time exceed 5% of consolidated total
assets and 5% of annual consolidated revenues of the Borrower and its Restricted
Subsidiaries, respectively (the “5% Requirement”); provided further, that in the
event that the designation of any Restricted Subsidiary as an Immaterial
Subsidiary would result in the failure to comply with the 5% Requirement, the
Borrower shall notify the Administrative Agent as to the Restricted Subsidiary
or Restricted Subsidiaries which shall no longer be deemed Immaterial
Subsidiaries, to the extent required to ensure compliance with the 5%
Requirement.
 
“Indebtedness”:  of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capital Lease Obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under or in respect of bankers’ acceptances, letters
of credit, surety bonds or similar arrangements, (g) the liquidation value of
all redeemable preferred Disqualified Stock of such Person, (h) all Guarantee
Obligations of such Person in respect of obligations of the kind referred to in
clauses (a) through (g) above, and (i) all obligations of the kind referred to
in clauses (a) through (h) above secured by (or for which the holder of such
obligation has an existing right, contingent or otherwise, to be secured by) any
Lien on property (including accounts and contract rights) owned by such Person,
whether or not such Person has assumed or become liable for the payment of such
obligation, valued at the lesser of (i) if recourse is limited to such property,
the fair market value of such property or (ii) the amount of the Indebtedness of
such other Person; provided that Indebtedness shall not include earn-out
obligations until such obligations become a liability on the balance sheet of
such Person in accordance with GAAP.  The Indebtedness of any Person shall
include the Indebtedness of any other entity (including any partnership in which
such Person is a general partner) to the extent such Person is liable therefor
as a result of such Person’s ownership interest in or other relationship with
such entity, except to the extent the terms of such Indebtedness expressly
provide that such Person is not liable therefor.

 
16

--------------------------------------------------------------------------------

 
 
“Indemnified Liabilities”:  as defined in Section 10.5.
 
“Indemnitee”:  as defined in Section 10.5.
 
“Insolvent”:  with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.
 
“Intellectual Property”: the collective reference to all intellectual property
and all rights, priorities and privileges relating to intellectual property,
whether arising under United States, multinational or foreign laws or otherwise,
including, without limitation, the Copyrights, the Copyright Licenses, the
Patents, the Patent Licenses, the Trademarks and the Trademark Licenses (each as
defined in the Guarantee and Collateral Agreement), trade secrets, know-how and
other proprietary information and related documentation, and all rights to sue
at law or in equity for any infringement or other impairment thereof, including
the right to receive all proceeds and damages therefrom.
 
“Intercreditor Agreement”: the Intercreditor Agreement, dated as of the date
hereof, among the Loan Parties, the Administrative Agent and the First Lien
Administrative Agent, substantially in the form of Exhibit L.
 
“Interest Payment Date”:  (a) as to any ABR Loan, the first Business Day
following the last day of each March, June, September and December (or, if an
Event of Default is in existence, the first Business Day following last day of
each calendar month) to occur while such Loan is outstanding and the final
maturity date of such Loan, (b) as to any Eurodollar Loan having an Interest
Period of three months or less, the last day of such Interest Period, (c) as to
any Eurodollar Loan having an Interest Period longer than three months, each day
that is three months, or a whole multiple thereof, after the first day of such
Interest Period and (d) as to any Loan, the date of any repayment or prepayment
made in respect thereof.
 
“Interest Period”:  as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six months (or, if agreed
to by all Lenders, nine or twelve months or a shorter period) thereafter, as
selected by the Borrower in its notice of borrowing or notice of conversion, as
the case may be, given with respect thereto; and (b) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Eurodollar Loan and ending one, two, three or six months (or, if agreed to
by all Lenders, nine or twelve months or a shorter period) thereafter, as
selected by the Borrower by irrevocable notice to the Administrative Agent not
later than 11:00 A.M., New York City time, on the date that is three Business
Days prior to the last day of the then current Interest Period with respect
thereto; provided that, all of the foregoing provisions relating to Interest
Periods are subject to the following:

 
17

--------------------------------------------------------------------------------

 
 
(i)            if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;
 
(ii)           the Borrower may not select an Interest Period that would extend
beyond the date final payment is due on the Loans (or, with respect to any
Extended Loans, the maturity date with respect thereto);
 
(iii)          any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and
 
(iv)          the Borrower shall select Interest Periods so as not to require a
payment or prepayment of any Eurodollar Loan during an Interest Period for such
Loan.
 
“Investments”:  as defined in Section 7.7.
 
“Lead Arrangers”: the collective reference to J.P. Morgan Securities LLC,
Deutsche Bank Securities Inc., Goldman Sachs Lending Partners LLC and SunTrust
Robinson Humphrey Inc.
 
“Lender Participation Notice”: as defined in Section 2.19(c).
 
“Lenders”:  as defined in the preamble hereto; provided, that unless the context
otherwise requires, each reference herein to the Lenders shall be deemed to
include any Conduit Lender.
 
“Lien”:  any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale or other title retention agreement and any capital lease
having substantially the same economic effect as any of the foregoing).
 
“Loan”:  as defined in Section 2.1.
 
“Loan Documents”:  this Agreement, the Security Documents, the Intercreditor
Agreement and any amendment, waiver, supplement or other modification to any of
the foregoing.
 
“Loan Parties”:  the Borrower and each of its Subsidiaries that is a party to a
Loan Document.
 
“Management Group”: the group consisting of the directors, executive officers
and other management personnel of the Borrower on the Closing Date together with
(a) any new directors of the Borrower whose election by such Board of Directors
or whose nomination for election by the shareholders of the Borrower was
approved by a vote of a majority of the directors of the Borrower then still in
office who were either directors on the Closing Date or whose election or
nomination was previously so approved and (b) executive officers and other
management personnel of the Borrower hired at a time when the directors on the
Closing Date together with the directors so approved constituted a majority of
the directors of the Borrower.

 
18

--------------------------------------------------------------------------------

 

“Material Adverse Effect”:  a material adverse effect on (a) the business,
operations, property, or financial condition of the Group Members taken as a
whole or (b) the validity or enforceability of this Agreement or any of the
other Loan Documents or the rights and remedies of the Administrative Agent or
the Lenders hereunder or thereunder.
 
“Material Restricted Subsidiary”: at any date of determination, each Restricted
Subsidiary other than Immaterial Subsidiaries.  
 
“Materials of Environmental Concern”:  any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products, asbestos,
polychlorinated biphenyls, urea-formaldehyde insulation or any hazardous, toxic
or other substances, materials or wastes, regulated pursuant to or that could
give rise to liability under any Environmental Law.
 
“Maturity Date”: October 27, 2018.
 
“Minimum Extension Condition”: as defined in Section 2.18(b).
 
“Minimum Tranche Amount”: as defined in Section 2.18(b).
 
“Mortgages”:  each of the mortgages and deeds of trust made by any Loan Party in
favor of, or for the benefit of, the Administrative Agent for the benefit of the
Lenders, in form and substance reasonably satisfactory to the Administrative
Agent.
 
“Multiemployer Plan”:  a Plan that is a multiemployer plan as defined in Section
4001(a)(3) of ERISA.
 
“Net Cash Proceeds”:  (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received), net of attorneys’ fees, accountants’
fees, investment banking and other customary advisor fees, amounts required to
be applied to the repayment of Indebtedness secured by a Lien expressly
permitted hereunder on any asset that is the subject of such Asset Sale or
Recovery Event (other than any Lien pursuant to a Security Document) and other
customary fees and expenses actually incurred in connection therewith and net of
taxes paid or reasonably estimated to be payable as a result thereof (after
taking into account any available tax credits or deductions and any tax sharing
arrangements) and (b) in connection with any issuance or sale of Capital Stock
or any incurrence of Indebtedness, the cash proceeds received from such issuance
or incurrence, net of attorneys’ fees, investment banking and other customary
advisor fees, accountants’ fees, underwriting discounts and commissions and
other customary fees and expenses actually incurred in connection therewith.
 
“Non-Consenting Lender”:  as defined in Section 10.1.
 
“Non-Excluded Taxes”:  as defined in Section 2.14(a).
 
“Non-U.S. Lender”:  as defined in Section 2.14(e).
 
“Non-Wholly Owned Subsidiary”:  any Domestic Subsidiary that is not a Wholly
Owned Subsidiary.
 
“Notes”:  the collective reference to any promissory note evidencing Loans,
substantially in the form of Exhibit H.

 
19

--------------------------------------------------------------------------------

 

“Obligations”:  the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and interest accruing after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
the Loans and all other obligations and liabilities of the Borrower to the
Administrative Agent or to any Lender, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, this Agreement, any other Loan
Document or any other document made, delivered or given in connection herewith
or therewith, whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses (including all fees, charges and
disbursements of counsel to the Administrative Agent or to any Lender that are
required to be paid by the Borrower pursuant hereto) or otherwise.
 
“Offered Loans”: as defined in Section 2.19(c).
 
“Other Taxes”:  any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document, including
any interest, additions to tax or penalties applicable thereto.
 
“Participant”:  as defined in Section 10.6(c).
 
“Participant Register”:  as defined in Section 10.6(c).
 
“Patriot Act”: as defined in Section 10.17.
 
“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).
 
“Pension Plan”:  any Plan (other than a Multiemployer Plan) subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA.
 
“Permitted Acquisition”:  as defined in Section 7.7(h).
 
“Permitted Investors”: each of (a) General Atlantic, LLC and its Affiliates and
(b) the Management Group.
 
“Permitted Refinancing” shall mean, with respect to any Indebtedness of any
person, any modification, refinancing, refunding, replacement, renewal or
extension of such Indebtedness, in whole or in part; provided, that (i) in the
case of any modification, refinancing, refunding, replacement, renewal or
extension of Indebtedness assumed pursuant to Section 7.2(q), no person that is
not an obligor with respect to such Indebtedness immediately prior to such
modification, refinancing, refunding, replacement, renewal or extension shall be
an obligor with respect to such Indebtedness after giving effect to such
modification, refinancing, refunding, replacement, renewal or extension, (ii)
the final maturity and weighted average life to maturity of such Indebtedness
shall not be shortened as a result of such modification, refinancing, refunding,
replacement, renewal or extension, (iii) in the case of any modification,
refinancing, refunding, replacement, renewal or extension of Indebtedness
incurred pursuant Section 7.2(e), the other material terms and conditions of
such Indebtedness after giving effect to such modification, refinancing,
refunding, replacement, renewal or extension, taken as a whole, including the
collateral if any securing such Indebtedness, shall not be materially more
restrictive as determined by the Borrower in good faith, (iv) the principal
amount (or accreted value, if applicable) thereof does not exceed the principal
amount (or accreted value, if applicable) of the Indebtedness so modified,
refinanced, refunded, replaced, renewed or extended except by an amount (such
amount, the “Additional Permitted Amount”) equal to unpaid accrued interest and
premium thereon at such time plus reasonable fees and expenses incurred in
connection with such modification, refinancing, refunding, replacement, renewal
or extension and (v) for the avoidance of doubt, the Indebtedness being so
modified, refinanced, refunded, replaced, renewed or extended is paid down (or
commitments in respect thereof are reduced) on a dollar-for-dollar basis by such
Permitted Refinancing (other than by the Additional Permitted Amount).

 
20

--------------------------------------------------------------------------------

 
 
“Permitted Sale and Leaseback”: the sale and leaseback of the property located
at 1425 North Washington Street, Spokane, Washington.
 
“Person”:  an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.
 
“Plan”:  any employee benefit plan as defined in Section 3(3) of ERISA,
including any employee welfare benefit plan (as defined in Section 3(1) of
ERISA), any employee pension benefit plan (as defined in Section 3(2) of ERISA
but excluding any Multiemployer Plan), and any plan which is both an employee
welfare benefit plan and an employee pension benefit plan, and in respect of
which any Group Member or any ERISA Affiliate is (or, if such Plan were
terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in section 3(5) of ERISA.
 
“Prime Rate”:  the rate of interest per annum publicly announced from time to
time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its principal
office in New York City (the Prime Rate not being intended to be the lowest rate
of interest charged by JPMorgan Chase Bank, N.A. in connection with extensions
of credit to debtors).
 
“Pro Forma Balance Sheet”:  as defined in Section 4.1(a).
 
“Pro Forma Statement of Operations”:  as defined in Section 4.1(a).
 
“Prohibited Transaction”:  as described in Section 406 of ERISA and Section
4975(c)(1) of the Code.
 
“Properties”:  as defined in Section 4.17(a).
 
“Proposed Change”:  as defined in Section 10.1.
 
“Proposed Discounted Prepayment Amount”: as defined in Section 2.19(b).
 
“Qualifying Lenders”: as defined in Section 2.19(d).
 
“Qualifying Loans”: as defined in Section 2.19(d).
 
“Recovery Event”:  any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
the Borrower or any of its Restricted Subsidiaries.
 
“Refinancing”: as defined in the recitals hereto.


“Register”:  as defined in Section 10.6(b)(iv).
“Regulation S-X”:  Regulation S-X of the Securities Act of 1933, as amended from
time to time.
  
 
21

--------------------------------------------------------------------------------

 
“Regulation U”:  Regulation U of the Board as in effect from time to time.
 
“Reinvestment Deferred Amount”:  with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by the Borrower or any of its Restricted
Subsidiaries in connection therewith that are not applied to prepay the Loans
pursuant to Section 2.6(b) as a result of the delivery of a Reinvestment Notice.
 
“Reinvestment Event”:  any Asset Sale or Recovery Event in respect of which the
Borrower has delivered a Reinvestment Notice.
 
“Reinvestment Notice”:  a written notice executed by a Responsible Officer
stating that no Event of Default has occurred and is continuing and that the
Borrower (directly or indirectly through a Subsidiary) intends and expects to
use all or a specified portion of the Net Cash Proceeds of an Asset Sale or
Recovery Event to acquire or repair assets useful in its business, other than
current assets.
 
“Reinvestment Prepayment Amount”:  with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to acquire or repair assets useful in
the Borrower’s business, other than current assets.
 
“Reinvestment Prepayment Date”:  with respect to any Reinvestment Event, the
earlier of (a) the date occurring twelve months after such Reinvestment Event
(or, if the Borrower enters into a legally binding commitment to reinvest the
Net Cash Proceeds from such Reinvestment Event within such 12-month period, the
date that is 180 days after the end of such 12-month period) and (b) the date on
which the Borrower shall have determined not to, or shall have otherwise ceased
to, acquire or repair assets useful in the Borrower’s business, other than
current assets, with all or any portion of the relevant Reinvestment Deferred
Amount.
 
“Reorganization”:  with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.
 
“Replaced Loans”:  as defined in Section 10.1.
 
“Replacement Loans”:  as defined in Section 10.1.
 
“Reportable Event”:  any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
the regulations issued pursuant to Section 4043(b) of ERISA.
 
“Required Lenders”:  the holders of more than 50% of the sum of the aggregate
unpaid principal amount of the Loans then outstanding.
 
“Requirement of Law”:  as to any Person, the certificate of incorporation and
by-laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.
 
“Responsible Officer”:  the chief executive officer, president or chief
financial officer of the Borrower, but in any event, with respect to financial
matters, the chief financial officer of the Borrower.

 
22

--------------------------------------------------------------------------------

 
 
“Restricted Payments”:  as defined in Section 7.6.
 
“Restricted Subsidiary”: any Subsidiary other than an Unrestricted Subsidiary.  
 
“Retained Percentage”: with respect to any Excess Cash Flow Period, (a) 100%
minus (b) the ECF Percentage with respect to such Excess Cash Flow Period.
 
“SEC”:  the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.
 
“Second Lien Refinancing Indebtedness”: as defined in Section 7.2(a).
 
“Secured Parties”: the collective reference to the Administrative Agent, the
Lenders and any Affiliate of any Lender to which Obligations are owed by any
Loan Party.
 
“Security Documents”:  the collective reference to the Guarantee and Collateral
Agreement, any Mortgages and all other security documents hereafter delivered to
the Administrative Agent granting a Lien on any property of any Person to secure
the obligations and liabilities of any Loan Party under any Loan Document.
 
“Solvent”:  when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “fair value” of the assets of such Person
will, as of such date, exceed the amount of all “liabilities of such Person,
contingent or otherwise”, as of such date, as such quoted terms are determined
in accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, (b) the present fair saleable value of the assets of
such Person will, as of such date, be greater than the amount that will be
required to pay the liability of such Person on its debts as such debts become
absolute and matured as such quoted terms are determined in accordance with
applicable federal and state laws governing determinations of the insolvency of
debtors, (c) such Person will not have, as of such date, an unreasonably small
amount of capital with which to conduct its business, and (d) such Person will
be able to pay its debts as they mature.  For purposes of this definition, (i)
“debt” means liability on a “claim”, and (ii) “claim” means any (x) right to
payment, whether or not such a right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, equitable, secured or unsecured or (y) right to an equitable remedy for
breach of performance if such breach gives rise to a right to payment, whether
or not such right to an equitable remedy is reduced to judgment, fixed,
contingent, matured or unmatured, disputed, undisputed, secured or unsecured.
 
“Specified Equity Contribution”: as defined in Section 7.1.
 
“Subordinated Indebtedness”:  any Indebtedness of any Group Member that is
subordinated in right of payment to the Obligations.
 
“Subsidiary”:  as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person.  Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower.

 
23

--------------------------------------------------------------------------------

 
 
“Subsidiary Guarantor”:  each direct or indirect Material Restricted Subsidiary
of the Borrower (other than any Foreign Subsidiary, Disregarded Domestic
Subsidiary, Non-Wholly Owned Subsidiary or Captive Insurance Subsidiary) that
becomes a party to the Guarantee and Collateral Agreement pursuant to Section
5(a) or 6.10(c).
 
“Swap Agreement”:  any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided, that no phantom stock or
similar plan providing for payments only on account of services provided by
current or former directors, officers, employees or consultants of the Borrower
or any of its Restricted Subsidiaries shall be a “Swap Agreement”.
 
“Target”:  as defined in the recitals hereto.
 
“Transaction Expenses”: any non-recurring fees or expenses incurred or paid by
any Group Member in connection with the Transactions.
 
“Transactions”: the Acquisition, the Refinancing, the entering into of the Loan
Documents and the initial borrowings hereunder, the entering into of the First
Lien Loan Documents and the borrowings thereunder and the payments of fees,
commissions and expenses in connection with each of the foregoing.
 
“Transferee”:  any Assignee or Participant.
 
“Type”:  as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.
 
“United States”:  the United States of America.
 
“Unrestricted Subsidiary”: any Subsidiary of the Borrower designated by the
board of directors of the Borrower as an Unrestricted Subsidiary pursuant to
Section 6.11.
 
“Wholly Owned Subsidiary”:  as to any Person, any other Person all of the
Capital Stock of which (other than directors’ qualifying shares required by law)
is owned by such Person directly and/or through other Wholly Owned Subsidiaries.
 
“Withdrawal Liability”: any liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
described in Sections 4203 and 4205, respectively, of ERISA.
 
1.2.          Other Definitional Provisions.  (a)  Unless otherwise specified
therein, all terms defined in this Agreement shall have the defined meanings
when used in the other Loan Documents or any certificate or other document made
or delivered pursuant hereto or thereto.
 
 
24

--------------------------------------------------------------------------------

 


(b)           As used herein and in the other Loan Documents, and any
certificate or other document made or delivered pursuant hereto or thereto, (i)
accounting terms relating to the Borrower or any of its Restricted Subsidiaries
not defined in Section 1.1 and accounting terms partly defined in Section 1.1,
to the extent not defined, shall have the respective meanings given to them
under GAAP (provided, that except as expressly specified in the definition of
Consolidated EBITDA, notwithstanding anything to the contrary herein, all
accounting or financial terms used herein shall be construed, and all financial
computations pursuant hereto shall be made, without giving effect to any
election under Statement of Financial Accounting Standards 159 (or any other
Financial Accounting Standard having a similar effect) to value any Indebtedness
or other liabilities of the Borrower or any of its Restricted Subsidiaries at
“fair value”, as defined therein), (ii) the words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”,
(iii) the word “incur” shall be construed to mean incur, create, issue, assume,
become liable in respect of or suffer to exist (and the words “incurred” and
“incurrence” shall have correlative meanings), (iv) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
Capital Stock, securities, revenues, accounts, leasehold interests and contract
rights, and (v) references to agreements or other Contractual Obligations shall,
unless otherwise specified, be deemed to refer to such agreements or Contractual
Obligations as amended, supplemented, restated or otherwise modified from time
to time. In the event that any Accounting Change (as defined below) shall occur
and such change results in a change in the method of determination or
calculation under this Agreement, then the Borrower and the Administrative Agent
agree to enter into good faith negotiations in order to amend such provisions of
this Agreement so as to equitably reflect such Accounting Change with the
desired result that the criteria for evaluating the Borrower and its Restricted
Subsidiaries consolidated financial condition shall be the same after such
Accounting Change as if such Accounting Change had not been made.  Until such
time as such an amendment shall have been executed and delivered by the
Borrower, the Administrative Agent and the Required Lenders, all accounting
determinations and computations made hereunder (including under Section 7.1 and
the definitions used in such calculation) shall continue to be calculated or
construed as if such Accounting Change had not occurred.  “Accounting Change”
refers to any change in accounting principles required by the promulgation of
any rule, regulation, pronouncement or opinion by the Financial Accounting
Standards Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC.  Unless otherwise expressly provided, Section 7.1 and all
defined financial terms shall be computed on a consolidated basis for the
Borrower and its Restricted Subsidiaries, in each case without
duplication.  Notwithstanding anything in this Agreement or any other Loan
Document to the contrary, for the purposes of calculating compliance with any
covenant in this Agreement or any other Loan Document, no effect shall be given
to any change in GAAP arising out of a change described in the Proposed
Accounting Standards Update to Leases (Topic 840) dated August 17, 2010 or a
substantially similar pronouncement.
 
(c)           The words “hereof”, “herein” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.
 
(d)           The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.
 
SECTION 2.          AMOUNT AND TERMS OF COMMITMENTS
2.1.          Commitments.  Subject to the terms and conditions hereof, each
Lender severally agrees to make a term loan (a “Loan”) to the Borrower on the
Closing Date in an amount not to exceed the amount of the Commitment of such
Lender.  The Loans may from time to time be Eurodollar Loans or ABR Loans, as
determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.2 and 2.7.

 
25

--------------------------------------------------------------------------------

 

2.2.         Procedure for Borrowing.  The Borrower shall give the
Administrative Agent irrevocable notice in the form of Exhibit F (which notice
must be received by the Administrative Agent prior to 12:00 Noon, New York City
time, (a) three Business Days prior to the anticipated Closing Date, in the case
of Eurodollar Loans, or (b) one Business Day prior to the anticipated Closing
Date, in the case of ABR Loans) requesting that the Lenders make the Loans on
the Closing Date and specifying the amount to be borrowed.  Upon receipt of such
notice the Administrative Agent shall promptly notify each Lender thereof.  Not
later than 9:00 A.M., New York City time, on the Closing Date each Lender shall
make available to the Administrative Agent at the Funding Office an amount in
immediately available funds equal to the Loan or Loans to be made by such
Lender; provided, that if any Lender has not funded its Loan by 9:00 A.M., New
York City time on the Closing Date and has not indicated to the Administrative
Agent that it will not be funding its Loan, the Administrative Agent is
authorized to advance such Lender’s Loan; provided further, that such Lender
shall fund its Loan no later than 12:00 Noon, New York City time on the Closing
Date.  The Administrative Agent shall credit the account of the Borrower on the
books of such office of the Administrative Agent with the aggregate of the
amounts made available to the Administrative Agent by the Lenders in immediately
available funds.
 
2.3.          Repayment of Loans.  The Borrower shall repay the outstanding
principal amount of the Loans on the Maturity Date.
 
2.4.          Fees, etc.  The Borrower agrees to pay to the Administrative Agent
the fees in the amounts and on the dates as set forth in any fee agreements with
the Administrative Agent and to perform any other obligations contained therein.
 
2.5.          Optional Prepayments.  The Borrower may at any time and from time
to time prepay the Loans, in whole or in part, without premium or penalty, upon
notice delivered to the Administrative Agent no later than 12:00 Noon, New York
City time, three Business Days prior thereto, in the case of Eurodollar Loans,
and no later than 12:00 Noon, New York City time, one Business Day prior
thereto, in the case of ABR Loans, which notice shall specify the date and
amount of prepayment and whether the prepayment is of Eurodollar Loans or ABR
Loans; provided, that if a Eurodollar Loan is prepaid on any day other than the
last day of the Interest Period applicable thereto, the Borrower shall also pay
any amounts owing pursuant to Section 2.15; provided further that (i) in the
event of any prepayment of Loans made on or prior to the first anniversary of
the Closing Date (A) the Borrower may only make such prepayment with the net
cash proceeds received after the Closing Date and on or prior to such date from
any capital contribution to the Borrower (other than any Specified Equity
Contribution) or any Restricted Subsidiary; provided that any such capital
contribution is from a Person other than a Group Member and (B) the Borrower
shall pay to the applicable Lenders with respect to such Loans a prepayment
premium equal to 3% of the aggregate principal amount of the Loans so prepaid,
(ii) in the event of any prepayment of Loans made after the first anniversary of
the Closing Date and on or prior to the second anniversary of the Closing Date,
the Borrower shall pay to the applicable Lenders with respect to such Loans a
prepayment premium equal to 3% of the aggregate principal amount of the Loans so
prepaid, (iii) in the event of any prepayment of Loans made after the second
anniversary of the Closing Date and on or prior to the third anniversary of the
Closing Date, the Borrower shall pay to the applicable Lenders with respect to
such Loans a prepayment premium equal to 2% of the aggregate principal amount of
the Loans so prepaid and (iv) in the event of any prepayment of Loans made after
the third anniversary of the Closing Date and on or prior to the fourth
anniversary of the Closing Date, the Borrower shall pay to the applicable
Lenders with respect to such Loans a prepayment premium equal to 1% of the
aggregate principal amount of the Loans so prepaid.  Each notice delivered by
the Borrower pursuant to this Section 2.5 shall be irrevocable; provided, that
such notice may state that it is conditioned upon the effectiveness of other
credit facilities, which such notice may be revoked by the Borrower (by notice
to the Administrative Agent no later than 10:00 A.M., New York City time, on the
specified effective date) if such condition is not satisfied.  Upon receipt of
any such notice the Administrative Agent shall promptly notify each relevant
Lender thereof.  If any such notice is given, the amount specified in such
notice shall be due and payable on the date specified therein, together with
accrued interest to such date on the amount prepaid.  Partial prepayments of
Loans shall be in an aggregate principal amount of $1,000,000 (or, if the Loans
then outstanding are less than $1,000,000, such lesser amount).  Amounts to be
applied in connection with prepayments made pursuant to this Section 2.5 shall
be applied to the prepayment of the Loans in accordance with Section 2.12(b) and
as directed by the Borrower (or, absent such direction, in direct order of
maturity).

 
26

--------------------------------------------------------------------------------

 


2.6.          Mandatory Prepayments.  (a)  If any Indebtedness shall be incurred
by the Borrower or any of its Restricted Subsidiaries (excluding any
Indebtedness permitted by Section 7.2 (other than First Lien Refinancing
Indebtedness)), an amount equal to 100% of the Net Cash Proceeds thereof shall
be applied within one Business Day of the date of such issuance or incurrence
toward the prepayment of the Loans as set forth in Section 2.6(d).
 
(b)           If on any date the Borrower or any of its Restricted Subsidiaries
shall have received Net Cash Proceeds of at least $5,500,000 in the aggregate
from any Asset Sales or Recovery Events then, unless a Reinvestment Notice shall
be delivered in respect thereof, such Net Cash Proceeds shall be applied within
one Business Day of such date toward the prepayment of the Loans as set forth in
Section 2.6(d); provided, that notwithstanding the foregoing, on each
Reinvestment Prepayment Date, an amount equal to the Reinvestment Prepayment
Amount with respect to the relevant Reinvestment Event shall be applied toward
the prepayment of the Loans as set forth in Section 2.6(d).
 
(c)           If, for any fiscal year of the Borrower commencing with the fiscal
year ending December 31, 2012, there shall be Excess Cash Flow, the Borrower
shall, on the relevant Excess Cash Flow Application Date, prepay an aggregate
amount of Loans in an amount equal to (A) the ECF Percentage of Excess Cash Flow
for the fiscal year covered by the financial statements for such fiscal year
(such prepayment to be applied as set forth in Section 2.6(d) below), minus (B)
solely to the extent not funded with the proceeds of Indebtedness, (w) the
aggregate amount of all optional prepayments of the Loans pursuant to Section
2.5 or Section 2.19 made during such fiscal year (provided that with respect to
any prepayment pursuant to Section 2.19, the aggregate amount of such prepayment
for purposes of this clause shall be the amount of the Borrower’s cash payment
in respect of such prepayment) to the extent not otherwise deducted previously
pursuant to this clause, (x) the aggregate amount of all optional prepayments of
the First Lien Term Loans pursuant to Section 2.10 of the First Lien Credit
Agreement (as in effect on the date hereof) or Section 2.26 of the First Lien
Credit Agreement (as in effect on the date hereof) made during such fiscal year
(provided that with respect to any prepayment pursuant to Section 2.26 of the
First Lien Credit Agreement, the aggregate amount of such prepayment for
purposes of this clause shall be the amount of the Borrower’s cash payment in
respect of such prepayment) to the extent not otherwise deducted previously
pursuant to this clause, (y) with respect to the Excess Cash Flow Period ending
on December 31, 2012, the aggregate amount of all optional repayments of First
Lien Revolving Loans (not to exceed the amount of First Lien Revolving Loans
drawn as of the Closing Date, and only to the extent not reborrowed prior to the
end of such Excess Cash Flow Period) pursuant to Section 2.10 of the First Lien
Credit Agreement (as in effect on the date hereof) made during such fiscal year
to the extent not otherwise deducted previously pursuant to this clause
(provided that in no event shall the deduction pursuant to this clause (y)
exceed the lesser of (i) $12,000,000 and (ii) an amount equal to 25% of Excess
Cash Flow calculated without giving effect to this clause (y)) and (z) with
respect to the Excess Cash Flow Period ending on December 31, 2013 and each
Excess Cash Flow Period ending thereafter, the aggregate amount of all optional
repayments of First Lien Revolving Loans pursuant to Section 2.10 of the First
Lien Credit Agreement (as in effect on the date hereof) made during such fiscal
year that are accompanied by an equivalent permanent reduction in the First Lien
Revolving Commitments to the extent not otherwise deducted previously pursuant
to this clause.  Each such prepayment shall be made on a date (an “Excess Cash
Flow Application Date”) no later than five Business Days after the earlier of
(i) the date on which the financial statements of the Borrower referred to in
Section 6.1(a), for the fiscal year with respect to which such prepayment is
made, are required to be delivered to the Lenders and (ii) the date such
financial statements are actually delivered.

 
27

--------------------------------------------------------------------------------

 
 
(d)           The application of any prepayment pursuant to Section 2.6 shall be
made, first, to ABR Loans and, second, to Eurodollar Loans.  Each prepayment of
the Loans under Section 2.6 shall be accompanied by accrued interest to the date
of such prepayment on the amount prepaid.
 
(e)           Notwithstanding any other provisions of Section 2.6, to the extent
any or all of the Net Cash Proceeds of any Asset Sale by a Foreign Subsidiary,
the Net Cash Proceeds of any Recovery Event received by a Foreign Subsidiary or
Excess Cash Flow attributable to Foreign Subsidiaries, are prohibited or delayed
by any applicable local law (including, without limitation, financial
assistance, corporate benefit restrictions on upstreaming of cash intra group
and the fiduciary and statutory duties of the directors of such Foreign
Subsidiary) from being repatriated or passed on to or used for the benefit of
the Borrower or any applicable Domestic Subsidiary or if the Borrower has
determined in good faith that repatriation of any such amount to the Borrower or
any applicable Domestic Subsidiary would have material adverse tax consequences
(including a material acceleration of the point in time when such earnings would
otherwise be taxed) with respect to such amount, the portion of such Net Cash
Proceeds or Excess Cash Flow so affected will not be required to be applied to
prepay the Loans at the times provided in this Section 2.6 but may be retained
by the applicable Foreign Subsidiary so long, but only so long, as the
applicable local law will not permit repatriation or the passing on to or
otherwise using for the benefit of the Borrower or the applicable Domestic
Subsidiary, or the Borrower believes in good faith that such material adverse
tax consequence would result, and once such repatriation of any of such affected
Net Cash Proceeds or Excess Cash Flow is permitted under the applicable local
law or the Borrower determines in good faith such repatriation would no longer
have such material adverse tax consequences, such repatriation will be promptly
effected and such repatriated Net Cash Proceeds or Excess Cash Flow will be
promptly (and in any event not later than five Business Days after such
repatriation) applied (net of additional taxes payable or reasonably estimated
to be payable as a result thereof) to the prepayment of the Loans pursuant to
Section 2.6 (provided that no such prepayment of the Loans pursuant to Section
2.6 shall be required in the case of any such Net Cash Proceeds or Excess Cash
Flow the repatriation of which the Borrower believes in good faith would result
in material adverse tax consequences, if on or before the date on which such Net
Cash Proceeds so retained would otherwise have been required to be applied to
reinvestments or prepayments pursuant to a Reinvestment Notice (or such Excess
Cash Flow would have been so required if it were Net Cash Proceeds), the
Borrower applies an amount equal to the amount of such Net Cash Proceeds or
Excess Cash Flow to such reinvestments or prepayments as if such Net Cash
Proceeds or Excess Cash Flow had been received by the Borrower rather than such
Foreign Subsidiary, less the amount of additional taxes that would have been
payable or reserved against if such Net Cash Proceeds or Excess Cash Flow had
been repatriated (or, if less, the Net Cash Proceeds or Excess Cash Flow that
would be calculated if received by such Foreign Subsidiary).  
 
(f)           Notwithstanding anything to the contrary contained in this Section
2.6, if any Lender shall notify the Administrative Agent (i) on the date of such
prepayment, with respect to any prepayment under Section 2.6(a) or (b) or (ii)
at least one Business Day prior to the date of a prepayment under Section 2.6(c)
that it wishes to decline its share of such prepayment, such share (the
“Declined Prepayment Amount”) may be retained  by the Borrower.  
 
(g)           Notwithstanding anything to the contrary contained in this Section
2.6 any prepayments required by this Section 2.6 shall be reduced on a
dollar-for-dollar basis by any mandatory prepayments of the First Lien Term
Loans made by the Borrower under Section 2.11 of the First Lien Credit Agreement
(as in effect on the date hereof).  

 
28

--------------------------------------------------------------------------------

 

2.7.          Conversion and Continuation Options.  (a)  The Borrower may elect
from time to time to convert Eurodollar Loans to ABR Loans by giving the
Administrative Agent prior irrevocable notice in the form of Exhibit G of such
election no later than 11:00 A.M., New York City time, on the Business Day
preceding the proposed conversion date; provided, that any such conversion of
Eurodollar Loans may only be made on the last day of an Interest Period with
respect thereto.  The Borrower may elect from time to time to convert ABR Loans
to Eurodollar Loans by giving the Administrative Agent prior irrevocable notice
in the form of Exhibit G of such election no later than 11:00 A.M., New York
City time, on the third Business Day preceding the proposed conversion date
(which notice shall specify the length of the initial Interest Period therefor);
provided, that no ABR Loan may be converted into a Eurodollar Loan when any
Event of Default has occurred and is continuing and the Administrative Agent or
the Required Lenders have determined in its or their sole discretion not to
permit such conversions.  Upon receipt of any such notice the Administrative
Agent shall promptly notify each relevant Lender thereof.
 
(b)           Any Eurodollar Loan may be continued as such upon the expiration
of the then current Interest Period with respect thereto by the Borrower giving
irrevocable notice to the Administrative Agent in the form of Exhibit G, in
accordance with the applicable provisions of the term “Interest Period” set
forth in Section 1.1, of the length of the next Interest Period to be applicable
to such Loans; provided, that no Eurodollar Loan may be continued as such when
any Event of Default has occurred and is continuing and the Administrative Agent
has or the Required Lenders have determined in its or their sole discretion not
to permit such continuations; provided further, that if the Borrower shall fail
to give any required notice as described above in this paragraph or if such
continuation is not permitted pursuant to the preceding proviso such Loans shall
be automatically converted to ABR Loans on the last day of such then expiring
Interest Period.  Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.
 
2.8.          Limitations on Eurodollar Tranches.  Notwithstanding anything to
the contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans and all selections of Interest Periods shall be in such amounts
and be made pursuant to such elections so that no more than ten Eurodollar
Tranches shall be outstanding at any one time.
 
2.9.           Interest Rates and Payment Dates.  (a)  Each Eurodollar Loan
shall bear interest for each day during each Interest Period with respect
thereto at a rate per annum equal to the Eurodollar Rate determined for such day
plus the Applicable Margin.
 
(b)           Each ABR Loan shall bear interest at a rate per annum equal to the
ABR plus the Applicable Margin.
 
(c)           (i) If all or a portion of the principal amount of any Loan shall
not be paid when due (whether at the stated maturity, by acceleration or
otherwise), all outstanding overdue Loans shall bear interest at a rate per
annum equal to the rate that would otherwise be applicable thereto pursuant to
the foregoing provisions of this Section plus 2.0% and (ii) if all or a portion
of any interest payable on any Loan or any fee or other amount payable hereunder
shall not be paid when due (whether at the stated maturity, by acceleration or
otherwise), such overdue amount shall bear interest at a rate per annum equal to
the rate then applicable to ABR Loans plus 2.0%, in each case, with respect to
clauses (i) and (ii) above, from the date of such non-payment until such amount
is paid in full (as well after as before judgment).
 
(d)           Interest shall be payable in arrears on each Interest Payment
Date; provided, that interest accruing pursuant to paragraph (c) of this Section
shall be payable from time to time on demand.

 
29

--------------------------------------------------------------------------------

 

2.10.        Computation of Interest and Fees.  (a)  Interest and fees payable
pursuant hereto shall be calculated on the basis of a 360-day year for the
actual days elapsed, except that, with respect to ABR Loans the rate of interest
on which is calculated on the basis of the Prime Rate, the interest thereon
shall be calculated on the basis of a 365- (or 366-, as the case may be) day
year for the actual days elapsed.  The Administrative Agent shall as soon as
practicable notify the Borrower and the relevant Lenders of each determination
of a Eurodollar Rate.  Any change in the interest rate on a Loan resulting from
a change in the ABR or the Eurodollar Rate shall become effective as of the
opening of business on the day on which such change becomes effective.  The
Administrative Agent shall as soon as practicable notify the Borrower and the
relevant Lenders of the effective date and the amount of each such change in
interest rate.
 
(b)           Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error.  The
Administrative Agent shall, at the request of the Borrower, deliver to the
Borrower a statement showing the quotations used by the Administrative Agent in
determining any interest rate pursuant to Section 2.9(a).
 
2.11.        Inability to Determine Interest Rate.  If prior to the first day of
any Interest Period:
 
(a)           the Administrative Agent shall have determined (which
determination shall be conclusive and binding upon the Borrower in the absence
of manifest error) that, by reason of circumstances affecting the relevant
market, adequate and reasonable means do not exist for ascertaining the
Eurodollar Rate for such Interest Period, or
 
(b)           the Administrative Agent shall have received notice from the
Required Lenders that the Eurodollar Rate determined or to be determined for
such Interest Period will not adequately and fairly reflect the cost to such
Lenders (as conclusively certified by such Lenders) of making or maintaining
their affected Loans during such Interest Period,
 
the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter.  If such
notice is given (x) any Eurodollar Loans requested to be made on the first day
of such Interest Period shall be made as ABR Loans, (y) any Loans that were to
have been converted on the first day of such Interest Period to Eurodollar Loans
shall be continued as ABR Loans and (z) any outstanding Eurodollar Loans shall
be converted, on the last day of the then-current Interest Period, to ABR
Loans.  Until such notice has been withdrawn by the Administrative Agent, no
further Eurodollar Loans shall be made or continued as such, nor shall the
Borrower have the right to convert Loans to Eurodollar Loans.
 
2.12.        Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.  (a)  Each borrowing by the Borrower from the Lenders hereunder and
each payment by the Borrower on account of any fee hereunder shall be made pro
rata according to the respective Commitments of the relevant Lenders.
 
(b)           Each payment (including each prepayment) by the Borrower on
account of principal of and interest on the Loans shall be made pro rata
according to the respective outstanding principal amounts of the Loans then held
by the Lenders.  The amount of each principal prepayment of the Loans shall be
applied to reduce the then remaining installments of the Loans, pro rata based
upon the respective then remaining principal amounts thereof.  Except as
otherwise may be agreed by the Administrative Agent and the Required Lenders,
any prepayment of Loans shall be applied to the then outstanding Loans on a pro
rata basis regardless of Type.  Amounts prepaid on account of the Loans may not
be reborrowed.  For the avoidance of doubt, no payment made to any Lender
pursuant to Section 2.19 shall be subject to this Section 2.12(b).

 
30

--------------------------------------------------------------------------------

 
 
(c)           All payments (including prepayments) to be made by the Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without setoff or counterclaim and shall be made prior to 12:00 Noon,
New York City time, on the due date thereof to the Administrative Agent, for the
account of the Lenders, at the Funding Office, in Dollars and in immediately
available funds.  The Administrative Agent shall distribute such payments to
each relevant Lender promptly upon receipt in like funds as received, net of any
amounts owing by such Lender pursuant to Section 9.7.  If any payment hereunder
(other than payments on the Eurodollar Loans) becomes due and payable on a day
other than a Business Day, such payment shall be extended to the next succeeding
Business Day.  If any payment on a Eurodollar Loan becomes due and payable on a
day other than a Business Day, the maturity thereof shall be extended to the
next succeeding Business Day unless the result of such extension would be to
extend such payment into another calendar month, in which event such payment
shall be made on the immediately preceding Business Day.  In the case of any
extension of any payment of principal pursuant to the preceding two sentences,
interest thereon shall be payable at the then applicable rate during such
extension.
 
(d)           Unless the Administrative Agent shall have been notified in
writing by any Lender prior to a borrowing that such Lender will not make the
amount that would constitute its share of such borrowing available to the
Administrative Agent, the Administrative Agent may assume that such Lender is
making such amount available to the Administrative Agent, and the Administrative
Agent may, in reliance upon such assumption, make available to the Borrower a
corresponding amount.  If such amount is not made available to the
Administrative Agent by the required time on the Closing Date therefor, such
Lender shall pay to the Administrative Agent, on demand, such amount with
interest thereon, at a rate equal to the greater of (i) the Federal Funds Rate
and (ii) a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation, for the period until such
Lender makes such amount immediately available to the Administrative Agent.  A
certificate of the Administrative Agent submitted to any Lender with respect to
any amounts owing under this paragraph shall be conclusive in the absence of
manifest error.  If such Lender’s share of such borrowing is not made available
to the Administrative Agent by such Lender within three Business Days after the
Closing Date, the Administrative Agent shall also be entitled to recover such
amount with interest thereon at the rate per annum applicable to ABR Loans, on
demand, from the Borrower.
 
(e)           Unless the Administrative Agent shall have been notified in
writing by the Borrower prior to the date of any payment due to be made by the
Borrower hereunder that the Borrower will not make such payment to the
Administrative Agent, the Administrative Agent may assume that the Borrower is
making such payment, and the Administrative Agent may, but shall not be required
to, in reliance upon such assumption, make available to the Lenders their
respective pro rata shares of a corresponding amount.  If such payment is not
made to the Administrative Agent by the Borrower within three Business Days
after such due date, the Administrative Agent shall be entitled to recover, on
demand, from each Lender to which any amount which was made available pursuant
to the preceding sentence, such amount with interest thereon at the rate per
annum equal to the daily average Federal Funds Rate.  Nothing herein shall be
deemed to limit the rights of the Administrative Agent or any Lender against the
Borrower.
 
(f)           If any Lender shall fail to make any payment required to be made
by it pursuant to Sections 2.12(d), 2.12(e) or 9.7, then the Administrative
Agent may, in its discretion and notwithstanding any contrary provision hereof,
(i) apply any amounts thereafter received by the Administrative Agent for the
account of such Lender for the benefit of the Administrative Agent to satisfy
such Lender’s obligations to it under such Section until all such unsatisfied
obligations are fully paid, and/or (ii) hold any such amounts in a segregated
account as cash collateral for, and application to, any future funding
obligations of such Lender under any such Section, in the case of each of
clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.

 
31

--------------------------------------------------------------------------------

 
 
2.13.        Requirements of Law.  (a)  If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the date hereof:
 
(i)           shall subject any Lender to any tax of any kind whatsoever with
respect to this Agreement or any Eurodollar Loan made by it, or change the basis
of taxation of payments to such Lender in respect thereof (except for the
excluded taxes described in the first sentence of Section 2.14, taxes imposed
pursuant to FATCA and changes in the rate of tax on the overall net income of
such Lender);
 
(ii)          shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, deposits
or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender that is not otherwise included in the determination of the
Eurodollar Rate; or
 
(iii)         shall impose on such Lender any other condition;
 
and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans (or, in the case of (i), any Loan) or
to reduce any amount receivable hereunder in respect thereof, then, in any such
case, the Borrower shall promptly pay such Lender, within 10 days after receipt
of an invoice therefor, any additional amounts necessary to compensate such
Lender for such increased cost or reduced amount receivable.  If any Lender
becomes entitled to claim any additional amounts pursuant to this paragraph, it
shall promptly notify the Borrower (with a copy to the Administrative Agent) of
the event by reason of which it has become so entitled.
 
(b)           If any Lender shall have determined that the adoption of or any
change in any Requirement of Law regarding capital adequacy or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any Governmental
Authority made subsequent to the date hereof shall have the effect of reducing
the rate of return on such Lender’s or such corporation’s capital as a
consequence of its obligations hereunder to a level below that which such Lender
or such corporation could have achieved but for such adoption, change or
compliance (taking into consideration such Lender’s or such corporation’s
policies with respect to capital adequacy) by an amount deemed by such Lender to
be material, then from time to time, after submission by such Lender to the
Borrower (with a copy to the Administrative Agent) of a written request
therefor, the Borrower shall pay to such Lender such additional amount or
amounts as will compensate such Lender or such corporation for such reduction.
 
(c)           Notwithstanding anything herein to the contrary, (i) all requests,
rules, guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith, in each case shall be
deemed to be a change in a Requirement of Law, regardless of the date enacted,
adopted or issued. 

 
32

--------------------------------------------------------------------------------

 

(d)           A certificate as to any additional amounts payable pursuant to
this Section submitted by any Lender to the Borrower (with a copy to the
Administrative Agent) shall be conclusive in the absence of manifest
error.  Notwithstanding anything to the contrary in this Section, the Borrower
shall not be required to compensate a Lender pursuant to this Section for any
amounts incurred more than nine months prior to the date that such Lender
notifies the Borrower of such Lender’s intention to claim compensation therefor;
provided, that if the circumstances giving rise to such claim have a retroactive
effect, then such nine-month period shall be extended to include the period of
such retroactive effect.  The obligations of the Borrower pursuant to this
Section shall survive the termination of this Agreement and the payment of the
Loans and all other amounts payable hereunder.
 
2.14.        Taxes.    (a)  All payments made by or on behalf of any Loan Party
under this Agreement or any other Loan Document shall be made free and clear of,
and without deduction or withholding for or on account of, any present or future
income, stamp or other taxes, levies, imposts, duties, charges, fees, deductions
or withholdings, now or hereafter imposed, levied, collected, withheld or
assessed by any Governmental Authority, excluding net income taxes, franchise
taxes (imposed in lieu of net income taxes), branch-level income tax and branch
profits taxes imposed on the Administrative Agent or any Lender as a result of a
present or former connection between the Administrative Agent or such Lender and
the jurisdiction of the Governmental Authority imposing such tax or any
political subdivision or taxing authority thereof or therein (other than any
such connection arising solely from the Administrative Agent or such Lender
having executed, delivered or performed its obligations or received a payment
under, or enforced, this Agreement or any other Loan Document); provided, that
if any such non-excluded taxes, levies, imposts, duties, charges, fees,
deductions or withholdings (“Non-Excluded Taxes”) or Other Taxes are required to
be withheld from any amounts payable to the Administrative Agent or any Lender
as determined in good faith by the applicable withholding agent, (i) such
amounts shall be paid to the relevant Governmental Authority in accordance with
applicable law and (ii) the amounts so payable by the applicable Loan Party to
the Administrative Agent or such Lender shall be increased to the extent
necessary to yield to the Administrative Agent or such Lender (after payment of
all Non-Excluded Taxes and Other Taxes) interest or any such other amounts
payable hereunder at the rates or in the amounts specified in this Agreement as
if such withholding or deduction had not been made; provided further, that the
Borrower shall not be required to increase any such amounts payable to the
Administrative Agent or any Lender with respect to any Non-Excluded Taxes (w)
that are attributable to such Lender’s failure to comply with the requirements
of paragraph (e) or (f) of this Section (x) that are United States withholding
taxes imposed on amounts payable to such Lender at the time such Lender becomes
a party to this Agreement, or designates a new lending office except to the
extent that such Lender (or its assignor if any) was entitled, at the time of
such change in lending office (or assignment), to receive additional amounts
from the Borrower with respect to such Non-Excluded Taxes pursuant to this
paragraph or (y) that are imposed pursuant to FATCA.
 
(b)           In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
 
(c)           Whenever any Non-Excluded Taxes or Other Taxes are payable by the
Borrower, as promptly as possible thereafter the Borrower shall send to the
Administrative Agent for its own account or for the account of the relevant
Lender, as the case may be, a certified copy of an original official receipt
received by the Borrower showing payment thereof.  If (i) the Borrower fails to
pay any Non-Excluded Taxes or Other Taxes when due to the appropriate taxing
authority, (ii) the Borrower fails to remit to the Administrative Agent the
required receipts or other required documentary evidence or (iii) any
Non-Excluded Taxes or Other Taxes are imposed directly upon the Administrative
Agent or any Lender, the Borrower shall indemnify the Administrative Agent and
the Lenders for any incremental taxes, interest or penalties that may become
payable by the Administrative Agent or any Lender as a result of any such
failure, in the case of (i) and (ii), or any such direct imposition of tax,
excluding interest and penalties caused by the willful misconduct or gross
negligence of the Administrative Agent or any Lender, in the case of (iii).

 
33

--------------------------------------------------------------------------------

 
 
(d)           Each Lender shall indemnify the Administrative Agent for the full
amount of any taxes, levies, imposts, duties, charges, fees, deductions,
withholdings or similar charges imposed by any Governmental Authority that are
attributable to such Lender and that are payable or paid by the Administrative
Agent, together with all interest, penalties, reasonable costs and expenses
arising therefrom or with respect thereto, as determined by the Administrative
Agent in good faith. A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.
 
(e)           Any Lender that is entitled to an exemption from or reduction of
withholding tax or backup withholding tax under the law of any applicable
jurisdiction with respect to payments under the Loan Documents shall deliver to
the Borrower and the Administrative Agent at any time or times reasonably
requested by such Borrower or the Administrative Agent, such properly completed
and executed documentation as prescribed by applicable law or reasonably
requested by the Borrower or the Administrative Agent to permit such payments to
be made without such withholding tax or backup withholding tax or at a reduced
rate.
 
Without limiting the generality of the foregoing, any Lender that is not a
“United States person” as defined in Section 7701(a)(30) of the Code (a
“Non-U.S. Lender”) shall, to the extent it is legally entitled to do so, deliver
to the Borrower and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Non-U.S.
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the request of the Borrower or the Administrative Agent, but only if such
Non-U.S. Lender is legally entitled to do so), whichever of the following is
applicable:


(i)            duly completed signed originals of Internal Revenue Service Form
W-8BEN (or any successor forms) claiming eligibility for benefits of an income
tax treaty to which the United States is a party,


(ii)           duly completed signed originals of Internal Revenue Service Form
W-8ECI (or any successor forms),


(iii)          in the case of a Non-U.S. Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a signed
original certificate, in substantially the form of Exhibit E-1, or any other
form approved by the Administrative Agent and the Borrower, to the effect that
such Non-U.S. Lender is not (A) a “bank” within the meaning of Section
881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower within
the meaning of Section 881(c)(3)(B) of the Code, or (C) a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code, and that no payments
in connection with the Loan Documents are effectively connected with such
Non-U.S. Lender’s conduct of a United States trade or business and (y) duly
completed signed originals of Internal Revenue Service Form W-8BEN (or any
successor forms),


(iv)          to the extent a Non-U.S. Lender is not the beneficial owner (for
example, where the Non-U.S. Lender is a partnership or participating Lender
granting a typical participation), a signed original Internal Revenue Service
Form W-8IMY, accompanied by a signed original Form W-8ECI, W-8BEN, a certificate
in substantially the form of Exhibit E-2, Exhibit E-3 or Exhibit E-4, as
applicable, Form W-9, and/or other certification documents from each beneficial
owner, as applicable; provided that, if the Non-U.S. Lender is a partnership
(and not a participating Lender) and one or more partners of such Non-U.S.
Lender are claiming the portfolio interest exemption, such Non-U.S. Lender may
provide a certificate, in substantially the form of Exhibit E-3, on behalf of
such beneficial owner(s), or

 
34

--------------------------------------------------------------------------------

 


(v) any other form prescribed by applicable laws as a basis for claiming
exemption from or a reduction in United States federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable requirements of law to permit the Borrower and the Administrative
Agent to determine the withholding or deduction required to be made.


Any Lender that is a “United States person” (within the meaning of Section
7701(a)(30) of the Code) shall deliver to the Borrower and the Administrative
Agent on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter as prescribed by applicable law or
upon the request of the Borrower or the Administrative Agent), duly executed and
properly completed copies of Internal Revenue Service Form W-9 certifying that
it is not subject to backup withholding.


Each Lender shall, from time to time after the initial delivery by Lender of the
forms described above, whenever a lapse in time or change in such Lender’s
circumstances renders such forms, certificates or other evidence so delivered
obsolete, expired or inaccurate, promptly (1) deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) renewals, amendments or additional or successor forms, properly
completed and duly executed by such Lender, together with any other certificate
or statement of exemption required in order to confirm or establish such
Non-U.S. Lender’s status or that such Lender is entitled to an exemption from or
reduction in withholding tax or backup withholding tax  with respect to payments
under any Loan Document or (2) notify the Administrative Agent and the Borrower
of the invalidity of any previously delivered forms, certifications, or other
evidence (including invalidity due to a change in the Lender’s status as the
beneficial owner (for United States tax purposes) of any payments (or portions
thereof) due under the Loan Documents) and its inability to deliver any such
forms, certificates or other evidence.


Each Lender on or prior to the date on which such Lender becomes a Lender
hereunder and from time to time thereafter, either upon the request of the
Borrower or the Administrative Agent or its agents or upon the expiration or
obsolescence of any previously delivered documentation, shall furnish to the
Borrower and the Administrative Agent any documentation that is required under
FATCA to enable the Borrower or the Administrative Agent to determine and
execute its obligations, duties and liabilities with respect to FATCA, including
but not limited to any taxes it may be required to withhold in respect of FATCA.


(f)            A Lender that is entitled to an exemption from or reduction of
non-United States withholding tax with respect to payments under this Agreement
shall deliver to the Borrower (with a copy to the Administrative Agent), at the
time or times prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate; provided, that such Lender is
legally entitled to complete, execute and deliver such documentation and in such
Lender’s judgment such completion, execution or submission would not materially
prejudice the legal position of such Lender.

 
35

--------------------------------------------------------------------------------

 

(g)           If the Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund of any Non-Excluded Taxes or Other
Taxes as to which it has been indemnified by a Loan Party or with respect to
which a Loan Party has paid additional amounts pursuant to this Section 2.14, it
shall pay over such refund to such Loan Party (but only to the extent of
indemnity payments made, or additional amounts paid, by such Loan Party under
this Section 2.14 with respect to the Non-Excluded Taxes or Other Taxes giving
rise to such refund), net of all out-of-pocket expenses of the Administrative
Agent or such Lender and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided, that
such Loan Party, upon the request of the Administrative Agent or such Lender,
agrees to repay the amount paid over to such Loan Party (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
This paragraph shall not be construed to require the Administrative Agent or any
Lender to make available its tax returns (or any other information relating to
its taxes which it deems confidential) to any Loan Party or any other Person.
 
(h)           The agreements in this Section shall survive the termination of
this Agreement and the payment of the Loans and all other amounts payable
hereunder.
 
2.15.        Indemnity.  The Borrower agrees to indemnify each Lender for, and
to hold each Lender harmless from, any loss or expense that such Lender may
sustain or incur as a consequence of (a) default by the Borrower in making a
borrowing of, conversion into or continuation of Eurodollar Loans after the
Borrower has given a notice requesting the same in accordance with the
provisions of this Agreement, (b) default by the Borrower in making any
prepayment of or conversion from Eurodollar Loans after the Borrower has given a
notice thereof in accordance with the provisions of this Agreement or (c) the
making of a prepayment (including any payment made to a Lender in connection
with a forced assignment by such Lender of Loans in accordance with Section
2.17(b) or Section 10.1) of Eurodollar Loans on a day that is not the last day
of an Interest Period with respect thereto.  Such indemnification may include an
amount equal to the excess, if any, of (i) the amount of interest that would
have accrued on the amount so prepaid, or not so borrowed, converted or
continued, for the period from the date of such prepayment or of such failure to
borrow, convert or continue to the last day of such Interest Period (or, in the
case of a failure to borrow, convert or continue, the Interest Period that would
have commenced on the date of such failure) in each case at the applicable rate
of interest for such Loans provided for herein (excluding, however, the
Applicable Margin included therein, if any) over (ii) the amount of interest (as
reasonably determined by such Lender) that would have accrued to such Lender on
such amount by placing such amount on deposit for a comparable period with
leading banks in the interbank eurodollar market.  A certificate as to any
amounts payable pursuant to this Section submitted to the Borrower by any Lender
shall be conclusive in the absence of manifest error.  This covenant shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.
 
2.16.        Change of Lending Office.  Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.13 or 2.14(a)
with respect to such Lender, it will, if requested by the Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office for any Loans affected by such event with the
object of avoiding the consequences of such event; provided, that such
designation is made on terms that, in the sole judgment of such Lender, cause
such Lender and its lending office(s) to suffer no material economic, legal or
regulatory disadvantage; provided further, that nothing in this Section shall
affect or postpone any of the obligations of the Borrower or the rights of any
Lender pursuant to Section 2.13 or 2.14(a).
 
2.17.        Mitigation Obligations; Replacement of Lenders.
 
  (a)          If any Lender requests compensation under Section 2.13, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section
2.14(a), then such Lender shall use reasonable efforts to designate a different
lending office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.13 or
2.14(a), as the case may be, in the future and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender.  The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 
36

--------------------------------------------------------------------------------

 
 
  (b)         If any Lender requests compensation under Section 2.13, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section
2.14(a), or if any Lender becomes a Defaulting Lender, then the Borrower may, at
its sole expense and effort, upon three Business Days’ written notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 10.6; provided that such Lender shall be deemed to have executed the
applicable Assignment and Assumption), all its interests, rights and obligations
under this Agreement to an assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided,
that (i) the Borrower shall have received the prior written consent of the
Administrative Agent, which consent shall not unreasonably be withheld, (ii)
such Lender shall have received payment of an amount equal to the outstanding
principal of its Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder (including amounts payable pursuant to Section
2.15), from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts)
and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.13 or payments required to be made pursuant to
Section 2.14(a), such assignment will result in a reduction in such compensation
or payments.  A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.
 
2.18.        Extensions of Loans.  (a)  Notwithstanding anything to the contrary
in this Agreement, pursuant to one or more offers (each, an “Extension Offer”)
made from time to time by the Borrower to all Lenders on a pro rata basis (based
on the aggregate outstanding principal amount of the respective Loans with a
like maturity date) and on the same terms to each such Lender, the Borrower is
hereby permitted to consummate from time to time transactions with individual
Lenders that accept the terms contained in such Extension Offers to extend the
maturity date of each such Lender’s Loans and otherwise modify the terms of such
Loans pursuant to the terms of the relevant Extension Offer (including by
increasing the interest rate or fees payable in respect of such Loans (and
related outstandings) and/or modifying the amortization schedule in respect of
such Lender’s Loans) (each, an “Extension”, and each group of Loans, as so
extended, as well as the original Loans (in each case not so extended), being a
“tranche”; any Extended Loans shall constitute a separate tranche of Loans from
the tranche of Loans from which they were converted, so long as the following
terms are satisfied:  (i) no Default or Event of Default shall have occurred and
be continuing at the time the offering document in respect of an Extension Offer
is delivered to the Lenders, (ii) except as to interest rates, fees,
amortization, final maturity date, premium, required prepayment dates and
participation in prepayments (which shall, subject to immediately succeeding
clauses (iii), (iv) and (v), be determined between the Borrower and set forth in
the relevant Extension Offer), the Loans of any Lender that agrees to an
extension with respect to such Loans extended pursuant to any Extension
(“Extended Loans”) shall have the same terms as the tranche of Loans subject to
such Extension Offer until the maturity of such Loans, (iii) the final maturity
date of any Extended Loans shall be no earlier than the then latest maturity
date hereunder and such Extended Loans shall not amortize prior to the latest
maturity date hereunder, (iv) the weighted average life of any Extended Loans
shall be no shorter than the remaining weighted average life of the Loans
extended thereby, (v) any Extended Loans may participate on a pro rata basis or
a less than pro rata basis (but not greater than a pro rata basis) in any
voluntary or mandatory repayments or prepayments hereunder, in each case as
specified in the respective Extension Offer, (vi) if the aggregate principal
amount of Loans (calculated on the face amount thereof) in respect of which
Lenders shall have accepted the relevant Extension Offer shall exceed the
maximum aggregate principal amount of Loans offered to be extended by the
Borrower pursuant to such Extension Offer, then the Loans of such Lenders shall
be extended ratably up to such maximum amount based on the respective principal
amounts (but not to exceed actual holdings of record) with respect to which such
Lenders have accepted such Extension Offer, (vii) all documentation in respect
of such Extension shall be consistent with the foregoing, (viii) any applicable
Minimum Extension Condition shall be satisfied unless waived by the Borrower and
(ix) the Minimum Tranche Amount shall be satisfied unless waived by the
Administrative Agent.

 
37

--------------------------------------------------------------------------------

 


(b)           With respect to all Extensions consummated by the Borrower
pursuant to this Section, (i) such Extensions shall not constitute voluntary or
mandatory payments or prepayments for purposes of Sections 2.5,  2.6 or 2.12 and
(ii) no Extension Offer is required to be in any minimum amount or any minimum
increment; provided that (x) the Borrower may at its election specify as a
condition (a “Minimum Extension Condition”) to consummating any such Extension
that a minimum amount (to be determined and specified in the relevant Extension
Offer in the Borrower’s sole discretion and may be waived by the Borrower) of
Loans of any or all applicable tranches be tendered and (y) no tranche of
Extended Loans shall be in an amount of less than $25,000,000 (or, if less, the
then aggregate outstanding amount of the Loans) (the “Minimum Tranche Amount”),
unless such Minimum Tranche Amount is waived by the Administrative Agent.  The
Administrative Agent and the Lenders hereby consent to the transactions
contemplated by this Section (including, for the avoidance of doubt, payment of
any interest, fees or premium in respect of any Extended Loans on such terms as
may be set forth in the relevant Extension Offer) and hereby waive the
requirements of any provision of this Agreement (including Sections 2.5, 2.6 or
2.12 or any other Loan Document that may otherwise prohibit any such Extension
or any other transaction contemplated by this Section.
 
(c)           No consent of any Lender or the Administrative Agent shall be
required to effectuate any Extension, other than the consent of each Lender
agreeing to such Extension with respect to one or more of its Loans (or a
portion thereof).  All Extended Loans and all obligations in respect thereof
shall be Obligations under this Agreement and the other Loan Documents that are
secured by the Collateral and guaranteed on a pari passu basis with all other
applicable Obligations under this Agreement and the other Loan Documents.  The
Lenders hereby irrevocably authorize the Administrative Agent to enter into
amendments to this Agreement and the other Loan Documents with the Borrower as
may be necessary in order to establish new tranches or sub-tranches in respect
of Loans so extended and such technical amendments as may be necessary or
appropriate in the reasonable opinion of the Administrative Agent and the
Borrower in connection with the establishment of such new tranches or
sub-tranches, in each case on terms consistent with this Section.  Without
limiting the foregoing, in connection with any Extensions the respective Loan
Parties shall (at their expense) amend (and the Administrative Agent is hereby
directed to amend) any Mortgage that has a maturity date prior to the then
latest maturity date so that such maturity date is extended to the then latest
maturity date (or such later date as may be advised by local counsel to the
Administrative Agent).
 
(d)           In connection with any Extension, the Borrower shall provide the
Administrative Agent at least five Business Days’ (or such shorter period as may
be agreed by the Administrative Agent) prior written notice thereof, and shall
agree to such procedures (including regarding timing, rounding and other
adjustments and to ensure reasonable administrative management of the credit
facilities hereunder after such Extension), if any, as may be established by, or
acceptable to, the Administrative Agent, in each case acting reasonably to
accomplish the purposes of this Section.

 
38

--------------------------------------------------------------------------------

 

2.19.           Prepayments Below Par.  (a)  Notwithstanding anything to the
contrary set forth in this Agreement (including Sections 2.12 or 10.7) or any
other Loan Document, the Borrower shall have the right at any time and from time
to time to prepay Loans to the Lenders at a discount to the par value of such
Loans and on a non pro rata basis (each, a “Discounted Voluntary Prepayment”)
pursuant to the procedures described in this Section 2.19; provided that (A) on
the date of the Discounted Prepayment Option Notice and after giving effect to
the Discounted Voluntary Prepayment, there shall be no outstanding First Lien
Revolving Loans or First Lien Swingline Loans, (B) any Discounted Voluntary
Prepayment shall be offered to all Lenders of a particular tranche on a pro rata
basis, (C) the Borrower shall deliver to the Administrative Agent, together with
each Discounted Prepayment Option Notice, a certificate of a Responsible Officer
of the Borrower (1) stating that no Event of Default has occurred and is
continuing or would result from the Discounted Voluntary Prepayment, (2)
containing a customary representation and warranty that there is no material
non-public information as of such date, (3) stating that each of the conditions
to such Discounted Voluntary Prepayment contained in this Section 2.19 has been
satisfied and (4) specifying the aggregate principal amount of Loans to be
prepaid pursuant to such Discounted Voluntary Prepayment and (D) the aggregate
amount of Loans prepaid pursuant to this Section 2.19 (valued at the par amount
thereof) shall not exceed $100,000,000.


(b)           To the extent the Borrower seeks to make a Discounted Voluntary
Prepayment, the Borrower will provide written notice to the Administrative Agent
substantially in the form of Exhibit I hereto (each, a “Discounted Prepayment
Option Notice”) that the Borrower desires to prepay Loans in an aggregate
principal amount specified therein by the Borrower (each, a “Proposed Discounted
Prepayment Amount”), in each case at a discount to the par value of such Loans
as specified below.  The Proposed Discounted Prepayment Amount of any Loans
shall not be less than $10,000,000 (unless otherwise agreed by the
Administrative Agent).  The Discounted Prepayment Option Notice shall further
specify with respect to the proposed Discounted Voluntary Prepayment (A) the
Proposed Discounted Prepayment Amount for Loans to be prepaid, (B) a discount
range (which may be a single percentage) selected by the Borrower with respect
to such proposed Discounted Voluntary Prepayment equal to a percentage of par of
the principal amount of the Loans to be prepaid (the “Discount Range”), and (C)
the date by which Lenders are required to indicate their election to participate
in such proposed Discounted Voluntary Prepayment, which shall be at least ten
Business Days following the date of the Discounted Prepayment Option Notice (the
“Acceptance Date”).
 
(c)           Upon receipt of a Discounted Prepayment Option Notice, the
Administrative Agent shall promptly notify each applicable Lender thereof.  On
or prior to the Acceptance Date, each such Lender may specify by written notice
substantially in the form of Exhibit J hereto (each, a “Lender Participation
Notice”) to the Administrative Agent (A) a maximum discount to par (the
“Acceptable Discount”) within the Discount Range (for example, a Lender
specifying a discount to par of 20% would accept a purchase price of 80% of the
par value of the Loans to be prepaid) and (B) a maximum principal amount
(subject to rounding requirements specified by the Administrative Agent) of the
Loans to be prepaid held by such Lender with respect to which such Lender is
willing to permit a Discounted Voluntary Prepayment at the Acceptable Discount
(“Offered Loans”).  Based on the Acceptable Discounts and principal amounts of
the Loans to be prepaid specified by the Lenders in the applicable Lender
Participation Notice, the Administrative Agent, in consultation with the
Borrower, shall determine the applicable discount for such Loans to be prepaid
(the “Applicable Discount”), which Applicable Discount shall be (A) the
percentage specified by the Borrower if the Borrower has selected a single
percentage pursuant to Section 2.19(b) for the Discounted Voluntary Prepayment
or (B) otherwise, the highest Acceptable Discount at which the Borrower can pay
the Proposed Discounted Prepayment Amount in full (determined by adding the
principal amounts of Offered Loans commencing with the Offered Loans with the
highest Acceptable Discount); provided  that in the event that such Proposed
Discounted Prepayment Amount cannot be repaid in full at any Acceptable
Discount, the Applicable Discount shall be the lowest Acceptable Discount
specified by the Lenders that is within the Discount Range.  The Applicable
Discount shall be applicable for all Lenders who have offered to participate in
the Voluntary Discounted Prepayment and have Qualifying Loans (as defined
below).  Any Lender with outstanding Loans to be prepaid whose Lender
Participation Notice is not received by the Administrative Agent by the
Acceptance Date shall be deemed to have declined to accept a Discounted
Voluntary Prepayment of any of its Loans at any discount to their par value
within the Applicable Discount.

 
39

--------------------------------------------------------------------------------

 
 
(d)           The Borrower shall make a Discounted Voluntary Prepayment by
prepaying those Loans to be prepaid (or the respective portions thereof) offered
by the Lenders (“Qualifying Lenders”) that specify an Acceptable Discount that
is equal to or greater than the Applicable Discount (“Qualifying Loans”) at the
Applicable Discount; provided that if the aggregate proceeds required to prepay
all Qualifying Loans (disregarding any interest payable at such time) would
exceed the amount of aggregate proceeds required to prepay the Proposed
Discounted Prepayment Amount, such amounts in each case calculated by applying
the Applicable Discount, the Borrower shall prepay such Qualifying Loans ratably
among the Qualifying Lenders based on their respective principal amounts of such
Qualifying Loans (subject to rounding requirements specified by the
Administrative Agent).  If the aggregate proceeds required to prepay all
Qualifying Loans (disregarding any interest payable at such time) would be less
than the amount of aggregate proceeds required to prepay the Proposed Discounted
Prepayment Amount, such amounts in each case calculated by applying the
Applicable Discount, the Borrower shall prepay all Qualifying Loans.
 
(e)           Each Discounted Voluntary Prepayment shall be made within five
Business Days of the Acceptance Date (or such later date as the Administrative
Agent shall reasonably agree, given the time required to calculate the
Applicable Discount and determine the amount and holders of Qualifying Loans),
without premium or penalty (and not subject to Section 2.15), upon irrevocable
notice substantially in the form of Exhibit K hereto (each a “Discounted
Voluntary Prepayment Notice”), delivered to the Administrative Agent no later
than 1:00 p.m. New York City Time, three Business Days prior to the date of such
Discounted Voluntary Prepayment, which notice shall (i) specify the date and
amount of the Discounted Voluntary Prepayment and the Applicable Discount
determined by the Administrative Agent, (ii) provide a customary representation
and warranty that there is no material non-public information at the time of
such purchase or a statement that such representation and warranty cannot be
made at such time and (iii) state that no Event of Default has occurred and is
continuing or would result from the Discounted Voluntary Prepayment.  Upon
receipt of any Discounted Voluntary Prepayment Notice, the Administrative Agent
shall promptly notify each relevant Lender thereof.  If any Discounted Voluntary
Prepayment Notice is given, the amount specified in such notice shall be due and
payable to the applicable Lenders, subject to the Applicable Discount on the
applicable Loans, on the date specified therein together with accrued interest
(on the par principal amount) to but not including such date on the amount
prepaid.  The par principal amount of each Discounted Voluntary Prepayment of a
Loan shall be applied ratably to reduce the remaining installments of such
Loans.
 
(f)            To the extent not expressly provided for herein, each Discounted
Voluntary Prepayment shall be consummated pursuant to reasonable procedures
(including as to timing, rounding, minimum amounts, Type and Interest Periods
and calculation of Applicable Discount in accordance with Section 2.19(c) above)
established by the Administrative Agent and the Borrower.
 
(g)           Prior to the delivery of a Discounted Voluntary Prepayment Notice,
(A) upon written notice to the Administrative Agent, the Borrower may withdraw
or modify its offer to make a Discounted Voluntary Prepayment pursuant to any
Discounted Prepayment Option Notice and (B) no Lender may withdraw its offer to
participate in a Discounted Voluntary Prepayment pursuant to any Lender
Participation Notice unless the terms of such proposed Discounted Voluntary
Prepayment have been modified by the Borrower after the date of such Lender
Participation Notice. Within one Business Day of delivery of a Discounted
Voluntary Prepayment Notice, a Lender may withdraw its offer to participate in a
Discounted Voluntary Prepayment solely if the Borrower is unable to provide a
customary representation and warranty in the Discounted Voluntary Prepayment
Notice that there is no material non-public information.
 
(h)           Nothing in this Section 2.19 shall require the Borrower to
undertake any Discounted Voluntary Prepayment.

 
40

--------------------------------------------------------------------------------

 
 
SECTION 3.          [RESERVED]
 
SECTION 4.          REPRESENTATIONS AND WARRANTIES
 
To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans, the Borrower hereby represents and warrants to the
Administrative Agent and each Lender that:
 
4.1.          Financial Condition.  (a)  Each of the unaudited pro forma
consolidated balance sheet of the Borrower and its consolidated Subsidiaries as
at June 30, 2011 (including the notes thereto) (the “Pro Forma Balance Sheet”)
and the related pro forma statement of operations of the Borrower and its
consolidated Subsidiaries (the “Pro Forma Statement of Operations”), copies of
which have heretofore been furnished to each Lender, has been prepared giving
effect (as if such events had occurred (i) on such date (in the case of the Pro
Forma Balance Sheet) and (ii) at the beginning of such period (in the case of
the Pro Forma Statement of Operations)) to the Transactions.  Each of the Pro
Forma Balance Sheet and the Pro Forma Statement of Operations has been prepared
based on the best information available to the Borrower as of the date of
delivery thereof, and presents fairly on a pro forma basis the estimated
financial position of Borrower and its consolidated Subsidiaries as at June 30,
2011, assuming that the events specified in the preceding sentence had actually
occurred at such date (in the case of the Pro Forma Balance Sheet) or at the
beginning of such period (in the case of the Pro Forma Statement of Operations.
 
(b)           The audited consolidated balance sheets of the Borrower and its
consolidated Subsidiaries as at December 31, 2008, December 31, 2009 and
December 31, 2010 and the related consolidated statements of income and of cash
flows for the fiscal years ended on such dates, reported on by and accompanied
by an unqualified report from Ernst & Young, LLP, present fairly in all material
respects the consolidated financial condition of the Borrower and its
consolidated Subsidiaries as at such date, and the consolidated results of its
operations and its consolidated cash flows for the respective fiscal years then
ended.  The unaudited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at March 31, 2011 and June 30, 2011 and the related
unaudited consolidated statements of income and cash flows for the fiscal
periods ended on such date, present fairly in all material respects the
consolidated financial condition of the Borrower and its consolidated
Subsidiaries as at such date, and the consolidated results of its operations and
its consolidated cash flows for the portion of the fiscal year then ended
(subject to normal year-end audit adjustments).  All such financial statements,
including the related schedules and notes thereto, have been prepared in
accordance with GAAP applied consistently throughout the periods involved
(except as approved by the aforementioned firm of accountants and disclosed
therein), subject, in the case of the unaudited quarterly financial statements,
to normal year-end audit adjustments, if any.
 
(c)           The audited consolidated balance sheets of the Target and its
consolidated Subsidiaries as at December 31, 2008, December 31, 2009 and
December 31, 2010 and the related consolidated statements of income and of cash
flows for the fiscal years ended on such dates, reported on by and accompanied
by an unqualified report from Ernst & Young, LLP, to the Borrower’s knowledge,
present fairly in all material respects the consolidated financial condition of
the Target and its consolidated Subsidiaries as at such date, and the
consolidated results of its operations and its consolidated cash flows for the
respective fiscal years then ended.  To the Borrower’s knowledge, all such
financial statements, including the related schedules and notes thereto, have
been prepared in accordance with GAAP applied consistently throughout the
periods involved (except as approved by the aforementioned firm of accountants
and disclosed therein).  As of the Closing Date, neither the Target nor any of
its Subsidiaries has any material Guarantee Obligations, contingent liabilities
and liabilities for taxes, or any long-term leases or unusual forward or
long-term commitments, including any interest rate or foreign currency swap or
exchange transaction or obligation in respect of derivatives, that are not
reflected in the most recent financial statements referred to in this paragraph
or reflected on Schedule 4.1.  During the period from December 31, 2010 to and
including the date hereof, there has been no Disposition by the Target or any of
its Subsidiaries of any material part of its business or property, other than as
set forth on Schedule 4.1.

 
41

--------------------------------------------------------------------------------

 
 
4.2.          No Change.  Since December 31, 2010, there has been no development
or event that has had or could reasonably be expected to have a Material Adverse
Effect.
 
4.3.          Existence; Compliance with Law.  Each Group Member (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) has the power and authority, and the legal
right, to own and operate its property, to lease the property it operates as
lessee and to conduct the business in which it is currently engaged, (c) is duly
qualified as a foreign corporation or other organization and in good standing
under the laws of each jurisdiction where its ownership, lease or operation of
property or the conduct of its business requires such qualification and (d) is
in compliance with all Requirements of Law, except in the case of each of (b)
through (d), to the extent that the failure to comply therewith could not, in
the aggregate, reasonably be expected to have a Material Adverse Effect.
 
4.4.          Power; Authorization; Enforceable Obligations.  Each Loan Party
has the power and authority, and the legal right, to make, deliver and perform
the Loan Documents to which it is a party and, in the case of the Borrower, to
obtain extensions of credit hereunder.  Each Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of the Borrower, to
authorize the extensions of credit on the terms and conditions of this
Agreement.  Each Loan Document has been duly executed and delivered on behalf of
each Loan Party party thereto.  This Agreement constitutes, and each other Loan
Document upon execution will constitute, a legal, valid and binding obligation
of each Loan Party party thereto, enforceable against each such Loan Party in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).  No consent
or authorization of, filing with, notice to or other act by or in respect of,
any Governmental Authority or any other Person is required in connection with
the execution, delivery, performance, validity or enforceability of any of the
Loan Documents, except (i) the filings referred to in Section 4.19 or otherwise
required in order to perfect, record or maintain the security interests granted
under the Security Documents and (ii) those that, if not obtained or made, could
not reasonably be expected to have a Material Adverse Effect.
 
4.5.          No Legal Bar.  The execution, delivery and performance of this
Agreement and the other Loan Documents, the borrowings hereunder and the use of
the proceeds thereof will not violate any Requirement of Law or any Contractual
Obligation of any Group Member, except for any such violation other than with
respect to a violation of the organizational documents of any Group Member,
which could not reasonably be expected to have a Material Adverse Effect, and
will not result in, or require, the creation or imposition of any Lien on any of
their respective properties or revenues pursuant to any such Requirement of Law
or any such Contractual Obligation (other than the Liens created by the Security
Documents).
 
4.6.          Litigation.  No litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to the knowledge
of any Responsible Officer of the Borrower, threatened by or against any Group
Member or against any of the properties or revenues of any Group Member (a) with
respect to any of the Loan Documents or any of the transactions contemplated
hereby or thereby, or (b) that could reasonably be expected to have a Material
Adverse Effect.

 
42

--------------------------------------------------------------------------------

 
 
4.7.          Insurance.  The properties of the Group Members are insured with
financially sound and reputable insurance companies, in at least such amounts
and against at least such risks (but including in any event public liability,
product liability and business interruption) as are customarily insured against
by Persons engaged in the same general area by companies engaged in the same or
a similar business, and owning similar properties, as the Group Members.
.
4.8.          Ownership of Property; Liens.  Each Group Member has title in fee
simple to, or a valid leasehold interest in, all its real property, and good
title to, or a valid leasehold interest in, all its other property except as
could not reasonably be expected to materially interfere with the conduct of
business of the Group Members, taken as a whole, and none of such property is
subject to any Lien except as permitted by Section 7.3.
 
4.9.          Intellectual Property.  Each Group Member owns, is licensed to use
or possesses the right to use all material Intellectual Property necessary for
the conduct of its business as currently conducted.  No claim has been asserted
in writing and is pending by any Person challenging the use of any Intellectual
Property owned by any Group Member or the validity or effectiveness of any such
Intellectual Property, nor does any Responsible Officer of the Borrower know of
any valid basis for any such claim.  The conduct of the business by each Group
Member does not infringe on the rights of any Person in any material respect.
 
4.10.        Taxes.    (i) Each Group Member has filed or caused to be filed all
material Federal, state and other tax returns that are required to be filed and
has paid all taxes shown to be due and payable on said returns or on any
assessments made against it or any of its property and all other taxes, fees or
other charges imposed on it or any of its property by any Governmental Authority
(other than any the amount or validity of which are currently being contested in
good faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of the relevant Group
Member); and (ii) no tax Lien has been filed, and, to the knowledge of the
Borrower, no claim is being asserted, with respect to any such tax, fee or other
charge.
 
4.11.        Federal Regulations.  No part of the proceeds of any Loans, and no
other extensions of credit hereunder, will be used (a) for “buying” or
“carrying” any “margin stock” within the respective meanings of each of the
quoted terms under Regulation U as now and from time to time hereafter in effect
for any purpose that violates the provisions of the Regulations of the Board or
(b) for any purpose that violates the provisions of the Regulations of the
Board.  If requested by any Lender or the Administrative Agent, the Borrower
will furnish to the Administrative Agent and each Lender a statement to the
foregoing effect in conformity with the requirements of FR Form G-3 or FR Form
U-1, as applicable, referred to in Regulation U.
 
4.12.        Labor Matters.  Except as, in the aggregate, could not reasonably
be expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any Group Member pending or, to the knowledge of the
Borrower, threatened; (b) hours worked by and payment made to employees of each
Group Member have not been in violation of the Fair Labor Standards Act or any
other applicable Requirement of Law dealing with such matters (including but not
limited to meal and rest breaks);  (c) all payments due from any Group Member on
account of employee health and welfare insurance have been paid or accrued as a
liability on the books of the relevant Group Member; (d) all individuals have
been properly classified as employees or contractors; (e)  there is no
litigation or other proceeding pending, or to the knowledge of the Borrower,
threatened, against any Group Member arising out of employment matters; and (f)
no Group Member is subject to any consent decree arising out of employment
matters.

 
43

--------------------------------------------------------------------------------

 

4.13.        ERISA.  Except as could not reasonably be expected, individually or
in the aggregate, to have a Material Adverse Effect: (i) each Plan is drafted
and has been operated and administered in compliance with the applicable
provisions of ERISA and the provisions of the Code relating to Plans and the
regulations and published interpretations thereunder; (ii) no ERISA Event or
Foreign Plan Event has occurred or is reasonably expected to occur; (iii) all
amounts required by applicable law with respect to, or by the terms of, any
retiree welfare benefit arrangement maintained by any Group Member or any ERISA
Affiliate or to which any Group Member or any ERISA Affiliate has an obligation
to contribute have been accrued in accordance with ASC Topic 715-60.  The
present value of all accrued benefits under each Pension Plan (determined based
on the assumptions used by such Pension Plans pursuant to Section 430(h) of the
Code) did not, as of the last annual valuation date prior to the date on which
this representation is made or deemed made, exceed by more than a material
amount the value of the assets of such Pension Plan (as determined pursuant to
Section 430(g) of the Code) allocable to such accrued benefits, and the present
value of all accumulated benefit obligations of all underfunded Pension Plans
(based on the assumptions used for purposes of ASC Topic 715-30) did not, as of
the date of the most recent financial statements reflecting such amounts, exceed
by more than a material amount the fair market value of the assets of all such
underfunded Pension Plans; (iv) no Group Member nor any ERISA Affiliate has had
a complete or partial withdrawal from any Multiemployer Plan, and, to the
knowledge of the Loan Parties, none of the Loan Parties nor any ERISA Affiliate
would become subject to any liability under ERISA if the Loan Parties or any
such ERISA Affiliate were to withdraw completely from all Multiemployer Plans as
of the valuation date most closely preceding the date on which this
representation is made or deemed made; and (f) no such Multiemployer Plan is in
Reorganization or Insolvent.
 
4.14.        Investment Company Act; Other Regulations.  No Loan Party is an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended from time
to time.  No Loan Party is subject to regulation under any Requirement of Law
(other than Regulation X of the Board) that limits its ability to incur
Indebtedness.
 
4.15.        Subsidiaries.  Except as disclosed to the Administrative Agent by
the Borrower in writing from time to time after the Closing Date, (a) Schedule
4.15 (i) sets forth the name and jurisdiction of organization of each Subsidiary
and, as to each such Subsidiary, the percentage of each class of Capital Stock
owned by any Loan Party and (ii) identifies all of the Unrestricted Subsidiaries
and (b) there are no outstanding subscriptions, options, warrants, calls, rights
or other agreements or commitments (other than stock options granted to
employees or directors and directors’ qualifying shares) of any nature relating
to any Capital Stock of any Subsidiary of the Borrower, except to the extent
permitted by the Loan Documents.
 
4.16.        Use of Proceeds.  The proceeds of the Loans shall be used to
finance a portion of the Acquisition and the Refinancing and to pay related fees
and expenses.
 
4.17.        Environmental Matters.
 
(a)           Except as, individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect:
 
(i)            the facilities and properties owned, leased or operated by any
Group Member (the “Properties”) do not contain, and have not previously
contained, any Materials of Environmental Concern in amounts or concentrations
or under circumstances that constitute or constituted a violation of, or could
reasonably be expected give rise to liability under, any applicable
Environmental Law;

 
44

--------------------------------------------------------------------------------

 
 
(ii)           each Group Member (A) is in compliance with all, and has not
violated any, applicable Environmental Laws; (B) holds all Environmental Permits
(each of which is in full force and effect) required for any of its current or
intended operations or for any property owned, leased, or otherwise operated by
it; and (C) is in compliance with all, and has not violated any, of its
Environmental Permits;
 
(iii)          no Group Member is aware of any past, present, or reasonably
anticipated future events, circumstances, practices, plans, or legal
requirements that could reasonably be expected to prevent it from (or increase
the burden on it of) complying with applicable Environmental Laws or obtaining,
renewing, or complying with all Environmental Permits required under such laws;
 
(iv)         Materials of Environmental Concern are not present at, on, under,
in or about any current or former Properties or at any other location
(including, without limitation, any location to which Materials of Environmental
Concern have been sent for re-use or recycling or for treatment, storage, or
disposal) in amounts or concentrations or under circumstances that:  (A)
constitute or constituted a violation of, or could give rise to liability under,
any Environmental Law or otherwise result in costs to any Group Member; or (B)
interfere with the continuing operations of any Group Member;
 
(v)          no Group Member has received notice of any pending or threatened
Environmental Claim with regard to any of the Properties or the business
operated by the any Group Member, nor is the Borrower aware of any facts,
conditions or circumstances that could reasonably be expected to give rise to
such an Environmental Claim; and
 
(vi)         no Group Member has assumed or retained any obligations or
liabilities of any kind, fixed or contingent, known or unknown, under any
Environmental Law or with respect to any Material of Environmental Concern.
 
(b)           The Borrower has provided to the Administrative Agent true and
complete copies of all Environmental Reports that are in the possession or
control of any Group Member.
 
4.18.        Accuracy of Information, etc.  No statement or information
contained in this Agreement, any other Loan Document or any other document,
certificate or statement furnished by or on behalf of any Loan Party to the
Administrative Agent or the Lenders, or any of them, for use in connection with
the transactions contemplated by this Agreement or the other Loan Documents,
taken as a whole, contain as of the date such statement, information, document
or certificate was so furnished any untrue statement of a material fact or
omitted to state a material fact necessary to make the statements contained
herein or therein not materially misleading in light of the circumstances when
made.  The projections and pro forma financial information contained in the
materials referenced above are based upon good faith estimates and assumptions
believed by management of the Borrower to be reasonable at the time made, it
being recognized by the Lenders that such financial information as it relates to
future events is not to be viewed as fact and that actual results during the
period or periods covered by such financial information may differ from the
projected results set forth therein by a material amount.  There is no fact
known to any Loan Party that could reasonably be expected to have a Material
Adverse Effect that has not been expressly disclosed herein, in the other Loan
Documents or in any other documents, certificates and statements furnished to
the Administrative Agent and the Lenders for use in connection with the
transactions contemplated hereby and by the other Loan Documents.

 
45

--------------------------------------------------------------------------------

 

4.19.        Security Documents. (a) The Guarantee and Collateral Agreement is
effective to create in favor of the Administrative Agent, for the benefit of the
Lenders, a legal, valid and enforceable security interest in the Collateral
described therein and proceeds thereof.  In the case of the certificated Pledged
Stock described in the Guarantee and Collateral Agreement, when stock
certificates representing such Pledged Stock are delivered to the Administrative
Agent (or, until the First Priority Obligations Payment Date, the First Priority
Representative) (together with a properly completed and signed stock power or
endorsement), and in the case of the other Collateral described in the Guarantee
and Collateral Agreement, when financing statements and other filings specified
on Schedule 4.19 in appropriate form are filed in the offices specified on
Schedule 4.19, the Guarantee and Collateral Agreement shall constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in such Collateral and the proceeds thereof, as security for
the Obligations (as defined in the Guarantee and Collateral Agreement), in each
case prior and superior in right to any other Person (except Liens arising under
the First Priority Security Documents and, in the case of Collateral other than
Pledged Stock, Liens permitted by Section 7.3).
 
(b)           If and when delivered, each of the Mortgages, upon proper filing,
shall be effective to create in favor of the Administrative Agent, for the
benefit of the Lenders, a legal, valid and enforceable security interest in the
properties described therein and proceeds thereof, and if and when such
Mortgages are filed in the appropriate recording offices, each such Mortgage
shall constitute a fully perfected (if and to the extent perfection may be
achieved by such filings) Lien on, and security interest in, all right, title
and interest of the Loan Parties in the property subject to such Mortgage and
the proceeds thereof, as security for the Obligations (as defined in the
relevant Mortgage), in each case prior and superior in right, subject to the
Intercreditor Agreement, to any other Person (except that the security interest
created in such property may be subject to the Liens permitted by Section 7.3).


4.20.        Solvency.  As of the Closing Date, the Loan Parties on a
consolidated basis are, and immediately after giving effect to the Transactions
will be, Solvent.
 
4.21.        Patriot Act.  To the extent applicable, each Group Member is in
compliance, in all material respects, with (i) the Trading with the Enemy Act,
as amended from time to time, and each of the foreign assets control regulations
of the United States Treasury Department (31 CFR, Subtitle B, Chapter V, as
amended from time to time) and any other enabling legislation or executive order
relating thereto, and (ii) the Patriot Act.  No part of the proceeds of the
Loans will be used, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended from time
to time.
 
SECTION 5.          CONDITIONS PRECEDENT
 
The agreement of each Lender to make the initial extension of credit requested
to be made by it is subject to the satisfaction, prior to or concurrently with
the making of such extension of credit on the Closing Date, of the following
conditions precedent:
 
(a)           Credit Agreement; Guarantee and Collateral Agreement;
Intercreditor Agreement.  The Administrative Agent shall have received (i) this
Agreement, executed and delivered by the Administrative Agent, the Borrower and
each Person listed on Schedule 1.1A, (ii) the Guarantee and Collateral
Agreement, executed and delivered by the Borrower and each Subsidiary Guarantor,
including for the avoidance of doubt, the Target, (iii) an Acknowledgement and
Consent in the form attached to the Guarantee and Collateral Agreement, executed
and delivered by each Issuer (as defined therein), if any, that is not a Loan
Party and (iv) the Intercreditor Agreement, executed and delivered by each Loan
Party, the Administrative Agent and the First Lien Administrative Agent.

 
46

--------------------------------------------------------------------------------

 
 
(b)           Acquisition; Equity Contribution; Refinancing.  (i) The
Acquisition shall be consummated concurrently with the initial funding of the
Facilities in accordance with the terms of the Acquisition Agreement and no
terms or conditions of the Acquisition Agreement shall have been amended or
modified in any material respect, no provision thereof shall have been waived in
any material respect and no material consent thereunder shall have been granted
by the Borrower, in each case in a manner materially adverse to the Lenders (in
their capacity as such), as reasonably determined by the Lead Arrangers, without
the consent of the Lead Arrangers (which consent shall not be unreasonably
withheld or delayed);
 
(ii)           The Administrative Agent shall have received evidence reasonably
satisfactory to it that the Borrower shall have received a cash contribution (in
the form of common equity) from General Atlantic, LLC or its Affiliates, which,
together with any common equity issued to such investors pursuant to the
Acquisition Agreement and any existing common equity of the Target, will be in
an aggregate amount equal to at least 33% of the total pro forma (i)
consolidated Indebtedness plus (ii) equity capitalization of the Borrower and
its Restricted Subsidiaries on the Closing Date after giving effect to the
Transactions (it being understood that for purposes hereof, (i) the existing
common equity of the Target shall be deemed to be $237,845,000 and (ii) the pro
forma equity capitalization of the Borrower and its Restricted Subsidiaries
shall be deemed to be $384,365,000).
 
(iii)          The Administrative Agent shall have received evidence reasonably
satisfactory to it that the Existing Debt shall have been repaid and all
commitments, security interests and guarantees in connection therewith shall
have been terminated.


(c)           Pro Forma Balance Sheet; Financial Statements.  The Lenders shall
have received (i) the Pro Forma Balance Sheet and the Pro Forma Statement of
Operations for the 12-month period ending June 30, 2011, prepared in accordance
with Regulation S-X with such adjustments or deviations therefrom as the Lead
Arrangers may agree, (ii) the audited consolidated financial statements of the
Target for the 2008, 2009 and 2010 fiscal years and (iii) the unaudited interim
consolidated financial statements of the Target for each fiscal quarter ended
(A) after the date of the latest applicable financial statements delivered
pursuant to clause (ii) of this paragraph and (B) at least 45 days prior to the
Closing Date.
 
(d)           Acquisition Agreement Representations.  All of the Acquisition
Agreement Representations shall be true and correct in all material respects on
and as of the Closing Date as if made on and as of the Closing Date (unless
stated to relate to a specific earlier date, in which case, such representations
and warranties shall be true and correct in all material respects as of such
earlier date).
 
(e)           Lien Searches.  The Administrative Agent shall have received the
results of a recent Lien search with respect to each Loan Party, and such search
shall reveal no Liens on any of the assets of the Loan Parties except for Liens
(A) permitted by Section 7.3 or (B) discharged on or prior to the Closing Date
pursuant to documentation satisfactory to the Administrative Agent.
 
(f)           Fees.  The Lenders, the Administrative Agent and the Lead
Arrangers shall have received all fees required to be paid, and all expenses for
which invoices have been presented (including the reasonable fees and expenses
of legal counsel), on or before the third Business Day prior to the Closing Date
pursuant to the Fee Letter.  All such amounts will be paid with proceeds of
Loans made on the Closing Date and will be reflected in the funding instructions
given by the Borrower to the Administrative Agent on or before the Closing Date.

 
47

--------------------------------------------------------------------------------

 
 
(g)           Closing Certificate; Certified Certificate of Incorporation; Good
Standing Certificates.  The Administrative Agent shall have received (i) a
certificate of each Loan Party, dated the Closing Date, substantially in the
form of Exhibit C, with appropriate insertions and attachments, including (other
than with respect to MonsterCommerce, LLC) the charter, articles, certificate of
organization or incorporation of each Loan Party certified by the relevant
authority of the jurisdiction of organization of such Loan Party (if
applicable), and (ii) a long-form good standing certificate for each Loan Party
(other than MonsterCommerce, LLC) from its jurisdiction of organization (if
applicable).
 
(h)           Legal Opinion.  The Administrative Agent shall have received the
legal opinion of Cooley LLP, counsel to the Group Members, in form and substance
reasonably satisfactory to the Administrative Agent.
 
(i)           Pledged Stock; Stock Powers; Pledged Notes.  The First Lien
Administrative Agent shall have received (i) the certificates representing the
shares of Capital Stock pledged pursuant to the Guarantee and Collateral
Agreement, together with an undated stock power for each such certificate
executed in blank by a duly authorized officer of the pledgor thereof and (ii)
each promissory note (if any) pledged to the Administrative Agent pursuant to
the Guarantee and Collateral Agreement endorsed (without recourse) in blank (or
accompanied by an executed transfer form in blank) by the pledgor thereof;
provided that if, notwithstanding the use by the Loan Parties of commercially
reasonable efforts to deliver to the First Lien Administrative Agent the
certificates and undated stock powers required by clause (i) and the promissory
notes and related transfer forms required by clause (ii), such certificates,
stock powers, promissory notes and/or transfer forms are not delivered as of the
Closing Date, delivery of such items (other than any certificates representing
the shares of Capital Stock of Material Restricted Subsidiaries that are (x)
Domestic Subsidiaries and (y) Wholly Owned Subsidiaries) shall not be a
condition to the agreement of each Lender to make the initial extension of
credit requested to be made by it (but shall be required to be satisfied within
30 days of the Closing Date (or such later date as the Administrative Agent may
agree in its reasonable discretion)).
 
(j)           Filings, Registrations and Recordings.  Each document (including
any Uniform Commercial Code financing statement) required by the Security
Documents or under law or reasonably requested by the Administrative Agent to be
filed, registered or recorded in order to create in favor of the Administrative
Agent, for the benefit of the Lenders, a perfected Lien on the Collateral
described therein, prior and superior in right to any other Person (other than
with respect to Liens expressly permitted by Section 7.3), shall be in proper
form for filing, registration or recordation; provided that if, notwithstanding
the use by the Loan Parties of commercially reasonable efforts to satisfy the
requirement set forth in this Section 5(j), such requirement is not satisfied as
of the Closing Date, the satisfaction of such requirement (other than with
respect to the filing of any Uniform Commercial Code financing statement) shall
not be a condition to the agreement of each Lender to make the initial extension
of credit requested to be made by it (but shall be required to be satisfied
within 30 days of the Closing Date (or such later date as the Administrative
Agent may agree in its reasonable discretion)).
 
(k)           Solvency Certificate.  The Administrative Agent shall have
received a solvency certificate from the chief financial officer of the
Borrower.

 
48

--------------------------------------------------------------------------------

 

(l)            Insurance.  The First Lien Administrative Agent shall have
received insurance certificates satisfying the requirements of Section 5.2 of
the Guarantee and Collateral Agreement; provided that if, notwithstanding the
use by the Loan Parties of commercially reasonable efforts to satisfy the
requirement set forth in this Section 5(l), such requirement is not satisfied as
of the Closing Date, the satisfaction of such requirement shall not be a
condition to the agreement of each Lender to make the initial extension of
credit requested to be made by it (but shall be required to be satisfied within
30 days of the Closing Date (or such later date as the Administrative Agent may
agree in its reasonable discretion)).
 
(m)          No Material Adverse Effect.  Since June 30, 2011, no Closing Date
Material Adverse Effect has occurred.
 
(n)           Patriot Act. Before the end of the third Business Day prior to the
Closing Date, the Administrative Agent shall have received all documentation and
other information, which has been requested in writing at least five Business
Days prior to the Closing Date, required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act.
 
(o)           Representations and Warranties. All of the representations and
warranties made by any Loan Party in the Loan Documents shall be true and
correct in all material respects; provided that the only representations and
warranties the truth or accuracy of which in all material respects shall be a
condition to the agreement of each Lender to make the initial extension of
credit requested to be made by it hereunder shall be the representations and
warranties set forth in Section 4.3(a), 4.4 (other than the last sentence
thereof), 4.5 (solely with respect to organizational documents and Requirements
of Law; provided that the term “Material Adverse Effect” therein shall be deemed
to be replaced, solely for purposes hereof, with the term “Closing Date Material
Adverse Effect”), 4.11, 4.14, 4.16, 4.19(a), 4.20 and 4.21.
 
For the purpose of determining compliance with the conditions specified in this
Section 5, each Lender that has signed this Agreement shall be deemed to have
accepted, and to be satisfied with, each document or other matter required under
this Section 5 unless the Administrative Agent shall have received written
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
 
SECTION 6.          AFFIRMATIVE COVENANTS
 
The Borrower hereby agrees that, so long as any Loan or other amount is owing to
any Lender or the Administrative Agent hereunder, the Borrower shall and shall
cause each of its Restricted Subsidiaries to:
 
6.1.          Financial Statements.  Furnish to the Administrative Agent and
each Lender:
 
(a)           as soon as available, but in any event within 90 days after the
end of each fiscal year of the Borrower, a copy of the audited consolidated and
unaudited Borrower-prepared consolidating balance sheet of the Borrower and its
consolidated and consolidating Subsidiaries as at the end of such year and the
related audited consolidated statements of income and of cash flows for such
year, setting forth in each case in comparative form the figures for the
previous year, reported on, in the case of audited financial statements, without
a “going concern” or like qualification or exception, or qualification arising
out of the scope of the audit, by Ernst & Young, LLP or other independent
certified public accountants of nationally recognized standing; and

 
49

--------------------------------------------------------------------------------

 

(b)           as soon as available, but in any event not later than 45 days
after the end of each of the first three quarterly periods of each fiscal year
of the Borrower, the unaudited consolidated and unaudited Borrower-prepared
consolidating balance sheet of the Borrower and its consolidated and
consolidating Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income and of cash flows for such quarter
and the portion of the fiscal year through the end of such quarter, setting
forth in each case in comparative form the figures for the previous year,
certified by a Responsible Officer as being fairly stated in all material
respects (subject to normal year-end audit adjustments).
 
All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied (except as approved by such accountants or officer, as the case may be,
and disclosed in reasonable detail therein) consistently throughout the periods
reflected therein and with prior periods.
 
6.2.          Certificates; Other Information.  Furnish to the Administrative
Agent and each Lender:
 
(a)           concurrently with the delivery of the financial statements
referred to in Section 6.1(a), a certificate of the independent certified public
accountants reporting on such financial statements stating that in making the
examination necessary therefor no knowledge was obtained of any Default or Event
of Default, except as specified in such certificate;
 
(b)           concurrently with the delivery of any financial statements
pursuant to Section 6.1, (i) a certificate of a Responsible Officer stating
that, to the best of each such Responsible Officer’s knowledge, each Loan Party
during such period has observed or performed all of its covenants and other
agreements, and satisfied every condition contained in this Agreement and the
other Loan Documents to which it is a party to be observed, performed or
satisfied by it, and that such Responsible Officer has obtained no knowledge of
any Default or Event of Default except as specified in such certificate and (ii)
in the case of quarterly or annual financial statements, (x) a Compliance
Certificate containing all information and calculations necessary for
determining compliance by each of the Borrower and its Restricted Subsidiaries
with the provisions of this Agreement referred to therein as of the last day of
the fiscal quarter or fiscal year of the Borrower, as the case may be
(including, in the case of financial statements delivered pursuant to Section
6.1(a), beginning with the financial statements for the fiscal year ending
December 31, 2012, a reasonably detailed calculation of Excess Cash Flow), and
(y) to the extent not previously disclosed to the Administrative Agent, (1) a
description of any change in the jurisdiction of organization of any Loan Party,
(2) a list of any Intellectual Property acquired by any Loan Party and (3) a
description of any Person that has become a Borrower or any of its Restricted
Subsidiaries, in each case since the date of the most recent report delivered
pursuant to this clause (y) (or, in the case of the first such report so
delivered, since the Closing Date);
 
(c)           as soon as available, and in any event no later than 45 days after
the end of each fiscal year of the Borrower, a detailed consolidated budget for
the following fiscal year;
 
(d)           concurrently with the delivery of any financial statements
pursuant to Section 6.1, a narrative discussion and analysis of the financial
condition and results of operations of the Borrower and its Restricted
Subsidiaries for such fiscal quarter and for the period from the beginning of
the then current fiscal year to the end of such fiscal quarter, as compared to
the comparable periods of the previous year;
 
(e)           [Reserved];

 
50

--------------------------------------------------------------------------------

 

(f)            within five days after the same are sent, copies of all financial
statements and reports that the Borrower sends to the holders of any class of
its debt securities or public equity securities and, within five days after the
same are filed, copies of all financial statements and reports that the Borrower
may make to, or file with, the SEC;
 
(g)           promptly following receipt thereof, copies of (i) any documents
described in Section 101(k) of ERISA that the Borrower, any of its Subsidiaries
or any ERISA Affiliate may request with respect to any Multiemployer Plan and
(ii) any notices described in Section 101(l) of ERISA that the Borrower, any of
its Subsidiaries or any ERISA Affiliate may request with respect to any
Multiemployer Plan; provided, that if the Borrower, any of its relevant
Subsidiaries or ERISA Affiliate has not requested such documents or notices from
the administrator or sponsor of the applicable Multiemployer Plan, then, upon
reasonable request of the Administrative Agent, the Borrower, any of its
Subsidiaries or the ERISA Affiliate shall promptly make a request for such
documents or notices from such administrator or sponsor and the Borrower shall
provide copies of such documents and notices promptly after receipt thereof; and
 
(h)           promptly, such additional information regarding the business,
financial, legal or corporate affairs of any Loan Party or any Subsidiary
thereof as the Administrative Agent may from time to time reasonably request.
 
Documents required to be delivered pursuant to Section 6.1(a) or (b) or Section
6.2(d) or (f) shall be deemed to have been delivered on the date (i) on which
the Borrower files such documents with the SEC and such documents are publicly
available on the SEC’s EDGAR filing system or any successor thereto, (ii) on
which the Borrower posts such documents, or provides a link thereto on the
Borrower’s website or (iii) on which such documents are posted on the Borrower’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that (A) the Borrower
shall deliver paper copies of such documents to the Administrative Agent for
further distribution to any Lender that requests that the Borrower deliver such
paper copies and (B) in the case of clauses (i) and (ii) above, the Borrower
shall (x) notify the Administrative Agent of the filing or posting of any such
documents and (y) provide copies of all such documents to the Administrative
Agent for posting on an Internet or intranet website to which the Lenders have
access.
 
6.3.          Payment of Obligations.  Pay, discharge or otherwise satisfy at or
before maturity or before they become delinquent, as the case may be, all its
material obligations of whatever nature, including tax liabilities, except where
such obligation is currently being contested in good faith by appropriate
proceedings and reserves in conformity with GAAP with respect thereto have been
provided on the books of the Borrower or any of its relevant Restricted
Subsidiaries.
 
6.4.          Maintenance of Existence; Compliance.  (a)(i)  Preserve, renew and
keep in full force and effect its organizational existence and (ii) take all
reasonable action to maintain all rights, privileges and franchises reasonably
necessary or desirable in the normal conduct of its business, except, in each
case, as otherwise permitted by Section 7.4 or 7.5 and except, in the case of
clause (ii) above, to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (b) comply with Requirements of
Law, except (i) to the extent that failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect or (ii) to
the extent such Requirement of Law is currently being contested in good faith by
appropriate proceedings.
 
6.5.          Maintenance of Property; Insurance.  (a)  Keep all material
property reasonably necessary in the conduct of its business in good working
order and condition, ordinary wear and tear excepted and (b) maintain with
financially sound and reputable insurance companies insurance on all its
property in at least such amounts and against at least such risks (but including
in any event public liability, product liability and business interruption) as
are customarily insured against by Persons engaged in the same general area by
companies engaged in the same or a similar business and owning similar
properties.

 
51

--------------------------------------------------------------------------------

 


6.6.          Inspection of Property; Books and Records; Discussions.  (a)  Keep
proper books of records and account in which full, true and correct entries in
conformity with GAAP (or, in the case of Foreign Subsidiaries, generally
accepted accounting principles in effect from time to time in their respective
jurisdictions of organization) and all Requirements of Law shall be made of all
dealings and transactions in relation to its business and activities and (b) at
reasonable times and upon reasonable advance notice, as often as may be desired,
permit representatives of the Administrative Agent or any Lender to visit and
inspect any of its properties and examine and make abstracts from any of its
books and records and to discuss the business, operations, properties and
financial and other condition of the Group Members with officers and employees
of the Group Members and with their independent certified public accountants;
provided, that (i) representatives of the Group Members may be present and
participate in any such discussion with such accountants and (ii) unless an
Event of Default has occurred and is continuing, such visits, inspections and
making of abstracts shall occur not more than once in any fiscal quarter for the
Administrative Agent and all of the Lenders taken together.
 
6.7.          Notices.  Promptly after a Responsible Officer or any Loan Party
obtains knowledge thereof, give notice to the Administrative Agent and each
Lender of:
 
(a)      the occurrence of any Default or Event of Default;
 
(b)      any litigation or proceeding affecting any Group Member (i) in which
the amount sought against any Group Member is $11,000,000 or more and not
covered by insurance, (ii) in which injunctive or similar relief is sought as to
which there is a reasonable probability of an adverse determination and, if
adversely determined, could reasonably be expected to have a Material Adverse
Effect or (iii) which relates to any Loan Document;
 
(c)      an ERISA Event; and
 
(d)      any other development or event that has had or could reasonably be
expected to have a Material Adverse Effect.
 
Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Group Member proposes to take with
respect thereto.
 
6.8.          Environmental Laws.  (a)  Comply with, and undertake reasonable
efforts to ensure compliance, by all tenants and subtenants, if any, with, all
applicable Environmental Laws, and obtain and comply with and maintain, and
undertake reasonable efforts to ensure that all tenants and subtenants obtain
and comply with and maintain, any and all licenses, approvals, notifications,
registrations or permits required by applicable Environmental Laws.
 
(b)           Conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws and promptly comply in all material respects with all lawful
orders and directives of all Governmental Authorities regarding Environmental
Laws.
 
6.9.          Ratings.  Use commercially reasonable efforts to obtain and
maintain a public corporate family and/or corporate credit rating, as
applicable, and public ratings in respect of the Facilities, in each case from
each of S&P and Moody’s.

 
52

--------------------------------------------------------------------------------

 
 
6.10.        Further Assurances; Additional Collateral, etc.  (a)  With respect
to any property acquired after the Closing Date by any Loan Party (other than
(x) any property described in paragraph (c) below, (y) any property subject to a
Lien expressly permitted by Section 7.3(g) and (z) any Excluded Collateral (as
defined in the Guarantee and Collateral Agreement)) as to which the
Administrative Agent, for the benefit of the Secured Parties, does not have a
perfected Lien, promptly (i) execute and deliver to the Administrative Agent
such amendments to the Guarantee and Collateral Agreement or such other
documents as the Administrative Agent deems necessary or advisable to grant to
the Administrative Agent, for the benefit of the Secured Parties, a security
interest in such property and (ii) take all actions necessary or advisable to
grant to the Administrative Agent, for the benefit of the Secured Parties, a
perfected security interest in such property prior and superior in right to any
other Person (except Liens arising under the First Priority Security Documents),
including the filing of Uniform Commercial Code financing statements in such
jurisdictions as may be required by the Guarantee and Collateral Agreement or by
law or as may be requested by the Administrative Agent and the filing of
documents with the United States Patent and Trademark Office and the United
States Copyright Office as may be required by the Security Documents or by law
or as may be requested by the Administrative Agent.
 
(b)           With respect to any fee interest in any real property having a
value (together with improvements thereof) of at least $5,000,000 acquired after
the Closing Date by any Loan Party (other than any such real property subject to
a Lien expressly permitted by Section 7.3(g)), promptly (i) execute and deliver
a Mortgage, prior and superior in right to any other Person (except Liens
arising under the First Priority Security Documents), in favor of the
Administrative Agent, for the benefit of the Lenders, covering such real
property, (ii) if requested by the Administrative Agent, provide the Lenders
with (x) title and extended coverage insurance covering such real property in an
amount at least equal to the purchase price of such real property (or such other
amount as shall be reasonably specified by the Administrative Agent) as well as
a current ALTA survey thereof, together with a surveyor’s certificate and (y)
any consents or estoppels reasonably deemed necessary or advisable by the
Administrative Agent in connection with such Mortgage, each of the foregoing in
form and substance reasonably satisfactory to the Administrative Agent, (iii) if
requested by the Administrative Agent, deliver to the Administrative Agent legal
opinions relating to the matters described above, which opinions shall be in
form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent, (iv) deliver a “Life-of-Loan” Federal Emergency Management
Agency Standard Flood Hazard Determination with respect to such real property
(if such real property is located in an area that has been identified by the
Secretary of Housing and Urban Development as an area having special flood
hazards, together with a notice about special flood hazard area status and flood
disaster assistance required pursuant to Section 208.25(i) of Regulation H of
the Board, duly executed by the Borrower or the applicable Subsidiary) and (v)
if such real property is located in an area that has been identified by the
Secretary of Housing and Urban Development as an area having special flood
hazards, obtain flood insurance made available under the National Flood
Insurance Act of 1968, if such insurance is available, or otherwise provide
evidence of flood insurance, reasonably satisfactory to the Administrative
Agent.

 
53

--------------------------------------------------------------------------------

 

(c)           With respect to any new Material Restricted Subsidiary created or
directly acquired after the Closing Date by the Borrower or any other Loan Party
(which, for the purposes of this paragraph (c), shall include any directly-held
existing Subsidiary of a Loan Party that becomes a Material Restricted
Subsidiary (other than any Disregarded Domestic Subsidiary, Foreign Subsidiary,
Non-Wholly Owned Subsidiary or Captive Insurance Subsidiary) or ceases to be a
Disregarded Domestic Subsidiary, a Foreign Subsidiary, a Non-Wholly Owned
Subsidiary or a Captive Insurance Subsidiary), promptly (i) execute and deliver
to the Administrative Agent such amendments to the Guarantee and Collateral
Agreement as the Administrative Agent deems necessary or advisable to grant to
the Administrative Agent, for the benefit of the Secured Parties, a perfected
security interest (prior and superior in right to any other Person (except Liens
arising under the First Priority Security Documents)) in the Capital Stock of
such new Subsidiary that is directly owned by any Loan Party (provided that such
security interest shall be limited, in the case of a Foreign Subsidiary or a
Disregarded Domestic Subsidiary, to 65% of such voting Capital Stock in such
Foreign Subsidiary or Disregarded Domestic Subsidiary, as applicable), (ii)
deliver to the Administrative Agent the certificates representing such Capital
Stock, together with undated stock powers, in blank, executed and delivered by a
duly authorized officer of the relevant Loan Party, (iii) cause such new
Subsidiary (if such new Subsidiary is a Material Restricted Subsidiary, unless
such Subsidiary is a Foreign Subsidiary, a Disregarded Domestic Subsidiary, a
Non-Wholly Owned Subsidiary or a Captive Insurance Subsidiary) (A) to become a
party to the Guarantee and Collateral Agreement, (B) to take such actions
necessary or advisable to grant to the Administrative Agent for the benefit of
the Secured Parties a perfected security interest (prior and superior in right
to any other Person (except Liens arising under the First Priority Security
Documents)) in the Collateral described in the Guarantee and Collateral
Agreement with respect to such new Subsidiary, including the filing of Uniform
Commercial Code financing statements in such jurisdictions as may be required by
the Guarantee and Collateral Agreement or by law or as may be requested by the
Administrative Agent and (C) to deliver to the Administrative Agent a
certificate of such Subsidiary, substantially in the form of Exhibit C, with
appropriate insertions and attachments, and (iv) if requested by the
Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.  Notwithstanding anything to the contrary contained herein, if any
Subsidiary shall guarantee obligations in respect of the First Lien Credit
Agreement or any Permitted Refinancing thereof, such Subsidiary shall promptly
become a party to the Guarantee and Collateral Agreement.
 
6.11.        Designation of Subsidiaries.  (a) The board of directors of the
Borrower may at any time designate any Restricted Subsidiary as an Unrestricted
Subsidiary or any Unrestricted Subsidiary as a Restricted Subsidiary; provided
that (i) immediately before and after such designation, no Default or Event of
Default shall have occurred and be continuing, (ii) no Subsidiary may be
designated as an Unrestricted Subsidiary if it has Indebtedness with recourse to
any Group Member, (ii) no Subsidiary may be designated as an Unrestricted
Subsidiary if it was previously designated an Unrestricted Subsidiary, (iv) no
Subsidiary may be designated as an Unrestricted Subsidiary if it is party to any
agreement or contract with any Group Member, unless the terms of such agreement
are no less favorable to the applicable Group Member than those that might be
obtained from an unaffiliated third-party, (v) no Subsidiary may be designated
as an Unrestricted Subsidiary if such Subsidiary is a Person with respect to
which any Group Member has any direct or indirect obligation to make capital
contributions or to maintain such Subsidiary’s financial condition, (vi) no
Disregarded Domestic Subsidiary may be designated an Unrestricted Subsidiary,
(vii) no Subsidiary may be designated an Unrestricted Subsidiary if after giving
effect to such designation, the Consolidated Total Net Leverage Ratio
(calculated disregarding the proceeds of any Indebtedness incurred on such date)
as of such date would exceed 3.00 to 1.00, (viii) for so long as the First Lien
Credit Agreement is outstanding, no Subsidiary may be (x) designated an
Unrestricted Subsidiary hereunder unless it simultaneously becomes an
“Unrestricted Subsidiary” under the First Lien Credit Agreement and (y)
designated a Restricted Subsidiary hereunder unless it simultaneously becomes a
“Restricted Subsidiary” under the First Lien Credit Agreement and (ix) no
Unrestricted Subsidiary may engage in any transaction described in Section 7.8
(with respect to the prepayment of any Indebtedness) if the Borrower is
prohibited from engaging in such transaction.
 
(b)           The designation of any Subsidiary as an Unrestricted Subsidiary
shall constitute an Investment by the Borrower therein, at the date of
designation in an amount equal to the fair market value of the Borrower’s
investment therein as determined in good faith by the board of directors of the
Borrower.  The designation of any Unrestricted Subsidiary as a Restricted
Subsidiary shall, at the time of such designation, constitute the incurrence of
any Indebtedness or Liens of such Subsidiary existing at such time.  Upon a
redesignation of any Subsidiary as a Restricted Subsidiary, the Borrower shall
be deemed to continue to have a permanent Investment in an Unrestricted
Subsidiary in an amount (if positive) equal to (a) the Borrower’s Investment in
such Subsidiary at the time of such redesignation less (b) the fair market value
of the net assets of such Subsidiary at the time of such redesignation.  Any
property transferred to or from an Unrestricted Subsidiary shall be valued at
its fair market value at the time of such transfer, in each case as determined
in good faith by the board of directors of the Borrower.  

 
54

--------------------------------------------------------------------------------

 


6.12.         Post-Closing Covenants.  Satisfy, to the extent not satisfied as
of the Closing Date, the requirements set forth in Sections 5(i), 5(j) and 5(l)
within the time period set forth in the applicable Section.
 
SECTION 7.          NEGATIVE COVENANTS
 
The Borrower hereby agrees that, so long as the Commitments remain in effect or
any Loan or other amount is owing to any Lender or the Administrative Agent
hereunder, the Borrower shall not, and shall not permit any of its Restricted
Subsidiaries to, directly or indirectly:
 
7.1.          Consolidated Total Secured Net Leverage Ratio.  Permit the
Consolidated Total Secured Net Leverage Ratio as at the last day of any period
of four consecutive fiscal quarters of the Borrower  ending with any fiscal
quarter set forth below to exceed the ratio set forth below opposite such fiscal
quarter:
 
Fiscal Quarter Ending
 
Consolidated Total Secured Net Leverage Ratio
     
December 31, 2011 through September 30, 2012
 
7.25:1.00
     
December 31, 2012 through September 30, 2013
 
7.00:1.00
     
December 31, 2013 through September 30, 2014
 
6.75:1.00
     
December 31, 2014  through September 30, 2015
 
6.00:1.00
     
December 31, 2015 and thereafter
 
5.25:1.00



Solely for purposes of determining compliance with the financial covenant set
forth herein, any cash equity contribution (which equity shall be common equity
or other equity on terms and conditions reasonably acceptable to the
Administrative Agent) made to the Borrower during the period commencing on the
first day of the relevant fiscal quarter and on or prior to the day that is 10
Business Days after the day on which financial statements for the relevant
fiscal quarter are required to be delivered pursuant to Section 6.1(a) or
Section 6.1(b), as applicable, shall, at the request of Borrower, be included in
the calculation of Consolidated EBITDA for the purposes of determining
compliance with the financial covenant set forth herein for periods including
such fiscal quarter (any such equity contribution so included in the calculation
of Consolidated EBITDA, a “Specified Equity Contribution”); provided that (a) in
each four fiscal quarter-period there shall be a period of at least two fiscal
quarters in which no Specified Equity Contribution is made and there shall not
be more than four Specified Equity Contributions during the term of this
Agreement, (b) the amount of any Specified Equity Contribution shall be no
greater than the amount required to cause the Borrower to be in compliance with
the financial covenant set forth herein, (c) there shall be no pro forma
reduction in Indebtedness with the proceeds of any Specified Equity Contribution
for the purpose of determining compliance with the financial covenant set forth
herein for any fiscal quarter ended prior to the fiscal quarter in which such
Specified Equity Contribution was made and (d) upon the Administrative Agent’s
receipt of any such request of Borrower to include any Specified Equity
Contribution in the calculation of Consolidated EBITDA, until the 10th Business
Day after the applicable day on which financial statements are required to be
delivered pursuant to Section 6.1(a) or Section 6.1(b), as applicable, no Credit
Party shall exercise any right to accelerate the Loans and no Credit Party shall
exercise any right to foreclose on or take possession of the Collateral solely
on the basis of an Event of Default having occurred and being continuing as a
result of a breach of this Section 7.1.  For the avoidance of doubt, all
Specified Equity Contributions shall be disregarded for all other purposes of
this Agreement.

 
55

--------------------------------------------------------------------------------

 
7.2.          Indebtedness.  Create, issue, incur, assume, become liable in
respect of or suffer to exist any Indebtedness, except:
 
(a)           (i) Indebtedness of any Loan Party under this Agreement and any
Permitted Refinancing in respect of the Loans (any Indebtedness under such
Permitted Refinancing, the “Second Lien Refinancing Indebtedness”); provided
that, (w) such Second Lien Refinancing Indebtedness, if secured, is secured only
by the Collateral on a pari passu or junior basis with the Obligations under
this Agreement (provided that the Second Lien Refinancing Indebtedness shall not
consist of bank loans that are secured on a pari passu basis with the
Obligations under this Agreement), (x) no Loan Party that is not originally
obligated with respect to repayment of the Indebtedness being refinanced is
obligated with respect to the Second Lien Refinancing Indebtedness, (y) the
terms of any such Second Lien Refinancing Indebtedness are (excluding pricing,
fees, rate floors and optional prepayment or redemption terms), taken as a
whole, no more favorable to the lenders providing such Second Lien Refinancing
Indebtedness than those applicable to the Indebtedness being refinanced (other
than any covenants or other provisions applicable only to periods after the
later of the Final Maturity Date) and (z) such Second Lien Refinancing
Indebtedness shall be subject to an intercreditor agreement reasonably
satisfactory to the Administrative Agent;
 
(b)           Indebtedness of (i) the Borrower to any Restricted Subsidiary,
(ii) any Subsidiary Guarantor to the Borrower or any other Restricted Subsidiary
or (iii) any Restricted Subsidiary that is not a Loan Party to any other
Restricted Subsidiary that is not a Loan Party;
 
(c)           Guarantee Obligations incurred by any Group Member of obligations
of any Loan Party to the extent such obligations are permitted hereunder;
provided that to the extent any such obligations are subordinated to the
Obligations, any such related Guarantee Obligations incurred by a Loan Party
shall be subordinated to the guarantee of such Loan Party of the Obligations on
terms no less favorable to the Lenders than the subordination provisions of the
obligations to which such Guarantee Obligation relates;
 
(d)           Indebtedness of any Loan Party under the First Lien Credit
Agreement in an aggregate principal amount, together with any unutilized First
Lien Revolving Commitments, not to exceed $700,000,000 and any Permitted
Refinancing thereof;  
 
(e)           the Existing Letters of Credit; provided that the aggregate face
value of the Existing Letters of Credit shall not exceed $1,250,000 at any time;
 
(f)            Indebtedness (including, without limitation, Capital Lease
Obligations and purchase money obligations) to finance the acquisition of fixed
or capital assets in an aggregate principal amount not to exceed $11,000,000 at
any one time outstanding;
 
(g)           Indebtedness outstanding on the date hereof and listed on Schedule
7.2(g) and any Permitted Refinancing thereof;

 
56

--------------------------------------------------------------------------------

 
 
(h)           Indebtedness pursuant to the Canadian Government Loan not to
exceed CDN $672,000 at any time and any guarantees provided in connection
therewith;
 
(i)            Indebtedness of the Borrower in respect of First Lien Specified
Cash Management Agreements, netting services, overdraft protections and other
cash management, intercompany cash pooling and similar arrangements in
connection with deposit accounts, in each case in the ordinary course of
business;
 
(j)            Indebtedness arising under any Swap Agreement permitted by
Section 7.11;
 
(k)           Indebtedness (other than for borrowed money) that may be deemed to
exist pursuant to any guarantees, warranty or contractual service obligations,
performance, surety, statutory, appeal, bid, prepayment guarantee, payment
(other than payment of Indebtedness) or completion of performance guarantees or
similar obligations incurred in the ordinary course of business;
 
(l)            Indebtedness in respect of workers’ compensation claims, payment
obligations in connection with health, disability or other types of social
security benefits, unemployment or other insurance obligations, reclamation and
statutory obligations, in each case in the ordinary course of business;
 
(m)          Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds, so long as such Indebtedness is covered or extinguished within five
Business Days;
 
(n)           Indebtedness consisting of (i) the financing of insurance premiums
or self-insurance obligations or (ii) take-or-pay obligations contained in
supply or similar agreements in each case in the ordinary course of business;
 
(o)           client advance or deposits received in the ordinary course of
business;
 
(p)           any indemnification, purchase price adjustment, earn-out or
similar obligations incurred in connection with Investments permitted by Section
7.7;
 
(q)           Indebtedness acquired by any Group Member in connection with a
Permitted Acquisition; provided, that such Indebtedness is not incurred in
connection with, or in contemplation of, such transaction; provided further,
that on the date of the incurrence of such Indebtedness, after giving effect to
the incurrence thereof and otherwise determined on a pro forma basis in
accordance with the provisions set forth in the definition of Consolidated
EBITDA, the Consolidated Total Secured Net Leverage Ratio would not exceed the
Consolidated Total Secured Net Leverage Ratio then in effect pursuant to Section
7.1 minus 0.25:1.00; provided further that (x) such Indebtedness is not
guaranteed in any respect by the Borrower or any Restricted Subsidiary (other
than by any such Person that so becomes a Restricted Subsidiary or is the
survivor of a merger with such Person and any of its Restricted Subsidiaries)
and (y) such Person executes a supplement to the Guarantee and Collateral
Agreement to the extent required under Section 6.10;
 
(r)           the capitalized amount of the remaining lease or similar payments
under the relevant lease or other applicable agreement or instrument that would
appear on a balance sheet of such Person as of such date in accordance with GAAP
arising from the Permitted Sale and Leaseback;

 
57

--------------------------------------------------------------------------------

 
 
(s)           additional Indebtedness of the Group Members in an aggregate
principal amount (for all Group Members) not to exceed $16,500,000 at any one
time outstanding;
 
(t)            Indebtedness pursuant to an arrangement with a Governmental
Authority having terms substantially similar to those of the Canadian Government
Loan in an aggregate amount not to exceed $5,500,000 at any time and guarantees
provided in connection therewith;
 
(u)           time-based licenses of the Borrower or any Subsidiary in the
ordinary course of business;
 
(v)           additional senior unsecured Indebtedness and/or unsecured
Indebtedness that is subordinated to the Obligations on terms reasonably
satisfactory to the Administrative Agent; provided that (i) immediately before
and immediately after giving effect on a pro forma basis to the incurrence of
such Indebtedness, no Event of Default shall have occurred and be continuing,
(ii) immediately after giving effect to the incurrence of such Indebtedness, the
Borrower shall be in pro forma compliance with the covenant set forth in Section
7.1, such compliance to be determined (x) on the basis of the financial
information most recently delivered to the Administrative Agent and the Lenders
pursuant to Section 6.1(a) or (b) as though such incurrence had been consummated
as of the first day of the fiscal period covered thereby and (y) disregarding
the proceeds of such Indebtedness in calculating such leverage ratio and (iii)
immediately after giving effect to the incurrence of such Indebtedness, the
Consolidated Total Net Leverage Ratio shall be less than or equal to 5.50:1.00,
with such Consolidated Total Net Leverage Ratio determined in accordance with
clauses (x) and (y) above; provided further that the aggregate amount of
Indebtedness incurred in reliance on this clause (v) by Restricted Subsidiaries
that are not Subsidiary Guarantors shall not exceed $16,500,000; and
 
(w)          any Permitted Refinancing with respect to Sections 7.2(e) and (q).
 
7.3.          Liens.  Create, incur, assume or suffer to exist any Lien upon any
of its property, whether now owned or hereafter acquired, except:
 
(a)           Liens for taxes, assessments or governmental charges or claims not
yet due or that are being contested in good faith by appropriate proceedings;
provided, that adequate reserves with respect thereto are maintained on the
books of the Borrower or its Restricted Subsidiaries, as the case may be, in
conformity with GAAP;
 
(b)          carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or other similar Liens arising in the ordinary course of business that are not
overdue for a period of more than 30 days or that are being contested in good
faith by appropriate proceedings;
 
(c)           pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation;
 
(d)           deposits to secure the performance of tenders, bids, trade
contracts (other than for borrowed money), leases, regulatory or statutory
obligations, surety or appeal bonds, tender or performance bonds, return of
money bonds, bankers’ acceptances, government contracts and other obligations of
a like nature incurred in the ordinary course of business;
 
 
58

--------------------------------------------------------------------------------

 

(e)           easements, rights-of-way, municipal and zoning and building
ordinances and similar charges, encumbrances, title defects or other
irregularities, governmental restrictions on the use of property or conduct of
business, and Liens in favor of governmental authorities and public utilities,
restrictions and other similar encumbrances incurred in the ordinary course of
business that, in the aggregate, are not substantial in amount and that do not
in any case materially interfere with the ordinary conduct of the business of
the Group Members (taken as a whole);
 
(f)            Liens in existence on the date hereof listed on Schedule 7.3(f)
and any modifications, replacements, renewals or extensions thereof; provided,
that (i) such Lien shall not apply to any other property or asset (other than
products or proceeds) of any Group Member and (ii) such Lien shall secure only
those obligations that it secures on the date hereof and any Permitted
Refinancing thereof permitted by Section 7.2(w);
 
(g)           (i) Liens securing Indebtedness of any Group Member incurred
pursuant to Section 7.2(f) to finance the acquisition of fixed or capital
assets; provided, that (A) such Liens shall be created substantially
simultaneously with the acquisition of such fixed or capital assets and (B) such
Liens do not at any time encumber any property other than the property financed
by such Indebtedness and the proceeds and products thereof; and (ii) Liens
securing any refinancing with respect to such Indebtedness permitted by Section
7.2;
 
(h)           Liens created pursuant to the Security Documents (or any Second
Priority Security Documents (as defined in the Intercreditor Agreement)) and,
subject to the Intercreditor Agreement, the First Lien Security Documents (or
any First Priority Security Documents);
 
(i)            any interest or title of a lessor under any lease or sublease or
any licensor under any license or sublicense entered into by any Group Member in
the ordinary course of its business and covering only the assets so leased;
 
(j)            Liens pursuant to the Canadian Government Loan and Indebtedness
permitted pursuant to Section 7.2(t) on the assets, other than real property, of
Register.Com located at 150 Barrington Street, 12N, Halifax, Nova Scotia, and
all proceeds thereof;
 
(k)           Liens in favor of any Loan Party so long as such Liens are junior
to the Liens created pursuant to the Security Documents;
 
(l)            Liens arising from filing Uniform Commercial Code or personal
property security financing statements (or substantially equivalent filings
outside of the United States) regarding leases;
 
(m)          any option or other agreement to purchase any asset of any Group
Member, the purchase, sale or other disposition of which is not prohibited by
Section 7.5;
 
(n)           Liens arising from the rendering of an interim or final judgment
or order against any Group Member that does not give rise to an Event of
Default, and Liens imposed against any Group Member in connection with any claim
against such Group Member so long as the claim is being contested in good faith
and does not materially adversely affect the business and operations of the
Group Members, taken as a whole;
 
(o)           Liens on property (including Capital Stock) existing at the time
of the permitted acquisition of such property by any Group Member to the extent
the Liens on such assets secure Indebtedness permitted by Section 7.2(q) or
other obligations permitted by this Agreement, provided that such Liens attach
at all times only to the same assets or category of assets that such Liens
(other than after acquired property that is affixed or incorporated into the
property covered by such Lien) attached to, and secure only the same
Indebtedness or obligations (or any Permitted Refinancing permitted by Section
7.2(w)) that such Liens secured, immediately prior to such permitted
acquisition;

 
59

--------------------------------------------------------------------------------

 
 
(p)           cash collateral arrangements made with respect to Existing Letters
of Credit permitted by Section 7.2(e);
 
(q)           licenses, sublicenses, leases and subleases of Intellectual
Property of any Group Member  in the ordinary course of business;
 
(r)            Liens not otherwise permitted by this Section so long as the
aggregate principal amount of the obligations secured thereby does not exceed
(as to all Group Members) $11,000,000 at any one time.
 
7.4.          Fundamental Changes.  Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
property or business, except that:
 
(a)           any Restricted Subsidiary of the Borrower may be merged or
consolidated with or into the Borrower (provided, that the Borrower shall be the
continuing or surviving corporation) or with or into any other Restricted
Subsidiary (provided, that when any Subsidiary Guarantor is merging with or into
another Restricted Subsidiary, such Subsidiary Guarantor shall be the continuing
or surviving corporation or the continuing or surviving corporation shall,
substantially simultaneously with such merger or consolidation, become a
Subsidiary Guarantor);
 
(b)           (i) any Restricted Subsidiary of the Borrower may Dispose of any
or all of its assets (x) to the Borrower or any Subsidiary Guarantor (upon
voluntary liquidation or otherwise) or (y) pursuant to a Disposition permitted
by Section 7.5 and (ii) the Borrower may dispose of its assets pursuant to a
Disposition permitted by Section 7.5;
 
(c)           any Restricted Subsidiary of the Borrower that is not a Loan Party
may dispose of all or substantially all of its assets to any Group Member;
 
(d)           the Group Members may consummate the Acquisition in accordance
with the Acquisition Agreement; and
 
(e)           any Investment expressly permitted by Section 7.7 may be
structured as a merger, consolidation or amalgamation.
 
7.5.          Disposition of Property.  Dispose of any of its property, whether
now owned or hereafter acquired, or, in the case of any Restricted Subsidiary,
issue or sell any shares of such Restricted Subsidiary’s Capital Stock to any
Person, except:
 
(a)           the Disposition of obsolete, worn out, retired or surplus property
(other than current assets)   in the ordinary course of business and
Dispositions of property (other than current assets) no longer used or useful in
the conduct of the business of Group Members;
 
(b)           Dispositions of inventory and Cash Equivalents in the ordinary
course of business;
 
(c)           Dispositions permitted by clause (i) of Section 7.4(b);

 
60

--------------------------------------------------------------------------------

 
 
(d)           the sale or issuance of any Restricted Subsidiary’s Capital Stock
to the Borrower or any Subsidiary Guarantor;
 
(e)           Dispositions consisting of the sale, transfer, assignment or other
disposition of unpaid and overdue accounts receivable in connection with the
collection, compromise or settlement thereof in the ordinary course of business
and not as part of a financing transaction;
 
(f)            Dispositions of property to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) the proceeds of such Disposition are promptly applied to the purchase
price of such replacement property;
 
(g)           Dispositions resulting from casualty events;
 
(h)           licenses, sublicenses, leases and subleases of Intellectual
Property of the Group Members in the ordinary course of business;
 
(i)            the Disposition of any property acquired in connection with a
Permitted Acquisition;
 
(j)            the Disposition of other property having a fair market value not
to exceed $8,250,000 in the aggregate for any period of two fiscal years of the
Borrower; and
 
(k)           Dispositions of other property in an aggregate amount not to
exceed $22,000,000; provided that (i) such Disposition shall be made for fair
value (determined as if such Disposition was consummated on an arms’-length
basis), (ii) the consideration for such sale or other disposition consists of at
least 75% in cash and Cash Equivalents and (iii) no Event of Default then exists
or would result therefrom.
 
7.6.          Restricted Payments.  Declare or pay any dividend (other than
dividends payable solely in common stock (including warrants, rights or options
relating thereto of the Person making such dividend)) on, or make any payment on
account of, or set apart assets for a sinking or other analogous fund for, the
purchase, redemption, defeasance, retirement or other acquisition of, any
Capital Stock of any Group Member, whether now or hereafter outstanding, or make
any other distribution in respect thereof, either directly or indirectly,
whether in cash or property or in obligations of any Group Member (collectively,
“Restricted Payments”), except that:
 
(a)           any Restricted Subsidiary may make Restricted Payments to the
Borrower or any Subsidiary Guarantor;
 
(b)           any Restricted Subsidiary that is not a Loan Party may make
Restricted Payments to any other Restricted Subsidiary that is not a Loan Party;
 
(c)           the Borrower may make repurchases of Capital Stock deemed to occur
upon (i) the exercise of stock options, rights or warrants issued in accordance
with any stock option plan, any management, director and/or employee stock
ownership or incentive plan if such Capital Stock represents a portion of the
exercise price of such options, rights or warrants or (ii) the election of an
employee to have the Borrower withhold shares of Capital Stock to cover
withholding taxes due upon the vesting of restricted stock awards with any stock
option plan or any management, director and/or employee stock ownership or
incentive plan to the extent that such Capital Stock represents the amount that
the Borrower is required to withhold to cover state and federal income taxes;

 
61

--------------------------------------------------------------------------------

 
 
(d)           any Group Member may make any Restricted Payment required to be
made pursuant to the Acquisition Agreement as in effect on the Closing Date;
 
(e)           the Borrower may make repurchases of its Capital Stock not to
exceed (x) $5,500,000 in any fiscal year of the Borrower if, at the time of the
making of such repurchase, the Consolidated Total Secured Net Leverage Ratio
shall be less than 4.00:1.00 but greater than 3.25:1.00, or (y) $11,000,000 in
any fiscal year of the Borrower, if at the time of the making of such
repurchase, the Consolidated Total Secured Net Leverage Ratio shall be less than
or equal to 3.25:1.00, in each case determined on a pro forma basis giving
effect to such repurchase, as if such repurchase had been made at the beginning
of the most recent Reference Period; and
 
(f)            so long as (i) no Default or Event of Default then exists or
would result therefrom and (ii) immediately after giving effect to the making of
such Restricted Payment and the incurrence of any Indebtedness in connection
therewith, the Consolidated Total Secured Net Leverage Ratio shall be equal to
or less than 4.50:1.00, such compliance to be determined (x) on the basis of the
financial information most recently delivered to the Administrative Agent and
the Lenders pursuant to Section 6.1(a) or (b) as though such incurrence had been
consummated as of the first day of the fiscal period covered thereby and (y)
disregarding the proceeds of any such Indebtedness in calculating such leverage
ratio, the Borrower may make Restricted Payments in an aggregate amount not to
exceed the Available Amount; provided, that the requirement set forth in clause
(ii) above shall not apply until the aggregate amount of Restricted Payments
made pursuant to this Section 7.6(f) shall exceed $5,500,000.
 
7.7.          Investments.  Make any advance, loan, extension of credit (by way
of guaranty or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of, or any assets
constituting a business unit of, or make any other investment in, any other
Person (all of the foregoing, “Investments”), except:
 
(a)           extensions of trade credit in the ordinary course of business;
 
(b)           investments in Cash Equivalents;
 
(c)           Guarantee Obligations permitted by Section 7.2;
 
(d)           loans and advances to directors, officers and employees of any
Group Member in the ordinary course of business (including for travel,
entertainment and relocation expenses) in an aggregate amount for the Group
Members not to exceed $1,100,000 at any one time outstanding;
 
(e)           the Acquisition;
 
(f)            Investments in assets useful in the business, other than current
assets, of the Group Members made by any Group Member with the proceeds of any
Reinvestment Deferred Amount;
 
(g)           intercompany Investments (i) by any Group Member in the Borrower
or any Person that, prior to such investment, is a Subsidiary Guarantor and (ii)
by any Restricted Subsidiary that is not a Loan Party in any other Restricted
Subsidiary that is not a Loan Party; and
 
(h)           the purchase or other acquisition (a “Permitted Acquisition”) of
all of the Capital Stock of, or all or substantially all of the property of, any
Person that, upon the consummation thereof, will be wholly-owned directly by the
Borrower or one or more of its wholly-owned Restricted Subsidiaries (including
as a result of a merger or consolidation); provided, that with respect to each
purchase or other acquisition made pursuant to this Section 7.7(h):

 
62

--------------------------------------------------------------------------------

 
 
(i)           any such newly-created or acquired Subsidiary shall comply with
the requirements of Section 6.10;
 
(ii)          the lines of business of the Person to be (or the property of
which is to be) so purchased or otherwise acquired shall be substantially the
same lines of business, or reasonably related, incidental or complimentary
thereto, as one or more of the businesses in which the Group Members are engaged
on the date of this Agreement (after giving effect to the Acquisition);
 
(iii)         (A) immediately before and immediately after giving effect on a
pro forma basis to any such purchase or other acquisition, no Event of Default
shall have occurred and be continuing and (B) immediately after giving effect to
such purchase or other acquisition (and any related Dispositions and retirement
of Indebtedness), the Group Members shall be in pro forma compliance with the
covenant set forth in Section 7.1, such compliance to be determined (i) on the
basis of the financial information most recently delivered to the Administrative
Agent and the Lenders pursuant to Section 6.1(a) or (b) as though such purchase
or other acquisition had been consummated as of the first day of the fiscal
period covered thereby, (ii) as if such purchase or acquisition is a Material
Acquisition (even if such purchase or acquisition does not involve the payment
of consideration by the Group Members in excess of $11,000,000) and (iii)
disregarding the proceeds of any Indebtedness incurred in connection therewith
in calculating the Consolidated Total Secured Net Leverage Ratio; and
 
(iv)         the aggregate consideration (whether cash or property, as valued in
good faith by the board of directors of the Borrower) given by the Group Members
for all acquisitions consummated after the Closing Date in reliance on this
clause (h) of Persons that do not, upon the acquisition thereof, become
Subsidiary Guarantors shall not exceed the Available Amount.
 
(i)            promissory notes and other non-cash consideration received in
connection with Dispositions permitted by Section 7.5 or received in connection
with collections and compromises of accounts receivable in the ordinary course
of business;
 
(j)            Investments acquired as a result of the purchase or other
acquisition by any Group Member in connection with a Permitted Acquisition;
provided, that such Investments were not made in contemplation with such
Permitted Acquisition and were in existence at the time of such Permitted
Acquisition;
 
(k)           Investments in joint ventures in an aggregate amount (valued at
cost) not to exceed $11,000,000; provided, that with respect to joint ventures
in which no Group Member has any existing Investment on the Closing Date, the
aggregate amount (valued at cost) of such Investments shall not exceed
$5,500,000 during the term of this Agreement;
 
(l)            in addition to Investments otherwise expressly permitted by this
Section, Investments by the Group Members in an aggregate amount (valued at
cost) not to exceed $5,500,000 during the term of this Agreement;
 
(m)          the Group Members may make other Investments in an aggregate amount
not to exceed the Available Amount at such time; and

 
63

--------------------------------------------------------------------------------

 
 
(n)           Investments existing on the date hereof and set forth on Schedule
7.7(n) and any modification, refinancing, renewal, refunding, replacement or
extension thereof; provided that the amount of any Investment permitted pursuant
to this Section 7.7(k) is not increased from the amount of such Investment on
the Closing Date.
 
For purposes of calculating the amount of any Investment, such amount shall
equal (x) the amount actually invested less (y) any repayments, interest,
returns, profits, dividends, distributions, income and similar amounts actually
received in cash from such Investment (from dispositions or otherwise) (which
amount referred to in this clause (y) shall not exceed the amount of such
Investment at the time such Investment was made).


7.8.          Payments and Modifications of Certain Debt Instruments.  (a) Make
or offer to make any optional or voluntary payment or prepayment of principal,
repurchase or redemption of or otherwise optionally or voluntarily defease or
segregate funds with respect to any unsecured Indebtedness or any Subordinated
Indebtedness, other than (i) with the Declined Prepayment Amount to the extent
that it has not otherwise been applied by the Borrower to make any payment of
any other Indebtedness of the Group Members and (ii) in an amount equal to the
Available Amount; provided that no payment of Subordinated Indebtedness
(including any scheduled payments of principal or interest) shall be permitted
if an Event of Default has occurred and is continuing or if such payment is
otherwise in violation of the subordination provisions of such Subordinated
Indebtedness.
 
(b) Amend, modify, waive or otherwise change, or consent or agree to any
amendment, modification, waiver or other change to, any of the terms of any
unsecured Indebtedness or any Subordinated Indebtedness (other than any such
amendment, modification, waiver or other change that (i) would not adversely
affect the interests of the Lenders and (ii) does not involve the payment of a
consent fee).
 
(c) Designate any Indebtedness (other than (i) obligations of the Loan Parties
pursuant to the Loan Documents, the First Lien Loan Documents and Indebtedness
incurred pursuant to Section 7.2(b) and (ii) obligations of the Loan Parties
with respect to Second Lien Refinancing Indebtedness and any Permitted
Refinancing of the Indebtedness outstanding under the First Lien Loan Documents
or under Section 7.2(b), which obligations are, in each case, pari passu in
right of payment to the Obligations) as “Senior Indebtedness” (or any other
defined term having a similar purpose) for the purposes of any Subordinated
Indebtedness.
 
(d) Amend, modify, waive or otherwise change, or consent or agree to any
amendment, modification, waiver or other change to, any of the terms of the
First Lien Loan Documents in a manner prohibited by the Intercreditor Agreement.
 
7.9.          Transactions with Affiliates.  Enter into any transaction,
including any purchase, sale, lease or exchange of property, the rendering of
any service or the payment of any management, advisory or similar fees, with any
Affiliate (other than the Borrower or any Subsidiary Guarantor) unless such
transaction is (a) otherwise permitted under this Agreement and (b) upon fair
and reasonable terms no less favorable to the Borrower or any of its relevant
Restricted Subsidiaries than it would obtain in a comparable arm’s length
transaction with a Person that is not an Affiliate; provided, that the foregoing
restriction in clause (b) shall not apply to (i) transactions between or among
the Loan Parties; (ii) transactions permitted under Section 7.6; (iii) the
payment of customary directors’ fees and indemnification and reimbursement of
expenses to directors, officers or employees; (iv) any issuance of securities or
other payments, awards or grants in cash, securities or otherwise pursuant to,
or the funding of, employment agreements, stock options and stock ownership
plans approved by the Borrower’s board of directors; (v) employment and
severance arrangements entered into in the ordinary course of business between
the Borrower or any Subsidiary and any employee thereof and approved by the
Borrower’s board of directors; and (vi) intercompany transactions undertaken in
good faith (as certified by a Responsible Officer of the Borrower) for the
purpose of improving the consolidated tax efficiency of the Group Members.
 
 
64

--------------------------------------------------------------------------------

 
 
7.10.        Sales and Leasebacks.  Enter into any arrangement with any Person
providing for the leasing by any Group Member of real or personal property that
has been or is to be sold or transferred by any Group Member to such Person or
to any other Person to whom funds have been or are to be advanced by such Person
on the security of such property or rental obligations of any Group Member,
other than the Permitted Sale and Leaseback.
 
7.11.        Swap Agreements.  Enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which any Group Member has
actual exposure (other than those in respect of Capital Stock) and (b) Swap
Agreements entered into in order to effectively cap, collar or exchange interest
rates (from fixed to floating rates, from one floating rate to another floating
rate, from floating to fixed rates or otherwise) with respect to any
interest-bearing liability or investment of any Group Member.
 
7.12.        Changes in Fiscal Periods.  Permit the fiscal year of the Borrower
to end on a day other than December 31 or change the Borrower’s method of
determining fiscal quarters.
 
7.13.        Negative Pledge Clauses.  Enter into or suffer to exist or become
effective any agreement that prohibits or limits the ability of the any Group
Member to create, incur, assume or suffer to exist any Lien upon any of its
property or revenues, whether now owned or hereafter acquired, to secure its
obligations under the Loan Documents to which it is a party other than (a) (i)
this Agreement, the other Loan Documents and the First Lien Loan Documents, (ii)
any agreement governing any Indebtedness incurred pursuant to Section 7.2(v), so
long as any such agreement is not more restrictive than the Loan Documents and
(iii) any agreement governing any Permitted Refinancing in respect of the Loans,
the loans under the First Lien Credit Agreement or Indebtedness incurred
pursuant to Section 7.2(v), in each case, with respect to this clause (iii), so
long as any such agreement is not more restrictive than the Loan Documents, the
First Lien Loan Documents and such Indebtedness, as applicable, (b) any
agreements governing any purchase money Liens or Capital Lease Obligations
otherwise permitted hereby (in which case, any prohibition or limitation shall
only be effective against the assets financed thereby), (c) any agreement in
effect at the time any Restricted Subsidiary becomes a Restricted Subsidiary of
the Borrower, so long as such agreement was not entered into in contemplation of
such Person becoming a Restricted Subsidiary of the Borrower, as such agreement
may be amended, restated, supplemented, modified extended renewed or replaced,
so long as such amendment, restatement, supplement, modification, extension,
renewal or replacement does not expand in any material respect the scope of any
restriction contemplated by this Section 7.13 contained therein or (d) customary
provisions restricting assignments, subletting, sublicensing, pledging or other
transfers contained in leases, subleases, licenses or sublicenses, so long as
such restrictions are limited to the property or assets subject to such leases,
subleases, licenses or sublicenses, as the case may be.

 
65

--------------------------------------------------------------------------------

 
 
7.14.        Clauses Restricting Subsidiary Distributions.  Enter into or suffer
to exist or become effective any consensual encumbrance or restriction on the
ability of any Restricted Subsidiary of the Borrower to (a) make Restricted
Payments in respect of any Capital Stock of such Restricted Subsidiary held by,
or pay any Indebtedness owed to, any Group Member, (b) make loans or advances
to, or other Investments in, any Group Member or (c) transfer any of its assets
to any Group Member, except for such encumbrances or restrictions existing under
or by reason of (i) any restrictions existing under (A) the Loan Documents or
the First Lien Loan Documents, (B) any agreement governing Indebtedness incurred
pursuant to Section 7.2(v) or (C) any agreement governing Permitted Refinancing
in respect of the Loans, any loans under the First Lien Credit Agreement or any
Indebtedness incurred pursuant to Section 7.2(v), in each case so long as any
such agreement is not more restrictive than the Loan Documents, the First Lien
Loan Documents and such Indebtedness, as applicable, (ii) any restrictions with
respect to a Restricted Subsidiary imposed pursuant to an agreement that has
been entered into in connection with the Disposition of all or substantially all
of the Capital Stock or assets of such Restricted Subsidiary, (iii) any
restriction under any agreement in effect at the time any Restricted Subsidiary
becomes a Restricted Subsidiary of the Borrower, so long as such agreement was
not entered into in contemplation of such Person becoming a Restricted
Subsidiary of the Borrower, as such agreement may be amended, restated,
supplemented, modified extended renewed or replaced, so long as such amendment,
restatement, supplement, modification, extension, renewal or replacement does
not expand in any material respect the scope of any restriction contemplated by
this Section 7.14 contained therein or (iv) customary provisions restricting
assignments, subletting, sublicensing, pledging or other transfers contained in
leases, subleases, licenses or sublicenses, so long as such restrictions are
limited to the property or assets subject to such leases, subleases, licenses or
sublicenses, as the case may be.
 
7.15.        Lines of Business.  Enter into any business, either directly or
through any Restricted Subsidiary, except for those businesses in which the
Group Members are engaged on the date of this Agreement (after giving effect to
the Acquisition) or that are reasonably related, incidental or complementary
thereto, or reasonable extensions thereof.
 
SECTION 8.          EVENTS OF DEFAULT
 
8.1.          Events of Default.  If any of the following events shall occur and
be continuing:
 
(a)           the Borrower shall fail to pay any principal of any Loan when due
in accordance with the terms hereof; or the Borrower shall fail to pay any
interest on any Loan, or any other amount payable hereunder or under any other
Loan Document, within five days after any such interest or other amount becomes
due in accordance with the terms hereof; or
 
(b)           any representation or warranty made or deemed made by any Loan
Party herein or in any other Loan Document or that is contained in any
certificate, document or financial or other statement furnished by it at any
time under or in connection with this Agreement or any such other Loan Document
shall prove to have been inaccurate in any material respect on or as of the date
made or deemed made; or
 
(c)           any Loan Party shall default in the observance or performance of
any agreement contained in clause (i) or (ii) of Section 6.4(a) (with respect to
the Borrower only), Section 6.7(a) or Section 7 of this Agreement or Section
5.5(b) of the Guarantee and Collateral Agreement; or
 
(d)           any Loan Party shall default in the observance or performance of
any other agreement contained in this Agreement or any other Loan Document
(other than as provided in paragraphs (a) through (c) of this Section), and such
default shall continue unremedied for a period of 30 days after notice to the
Borrower from the Administrative Agent or the Required Lenders; or
 
 
66

--------------------------------------------------------------------------------

 
 
(e)           the Borrower or any Restricted Subsidiary shall (i) default in
making any payment of any principal of any Indebtedness (including any Guarantee
Obligation, and including, for purposes of this Section 8.1(e), obligations in
respect of Swap Agreements, but excluding the Loans) on the scheduled or
original due date with respect thereto; (ii) default in making any payment of
any interest on any such Indebtedness beyond the period of grace, if any,
provided in the instrument or agreement under which such Indebtedness was
created; or (iii) default in the observance or performance of any other
agreement or condition relating to any such Indebtedness (other than
Indebtedness under the First Lien Credit Agreement) or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable; or (iv) with respect to
the First Lien Revolving Commitments and Indebtedness under the First Lien
Credit Agreement, default in the observance or performance of any other
agreement or condition relating to the First Lien Revolving Commitments and/or
such Indebtedness or Guarantee Obligation in respect of such First Lien
Revolving Commitments and/or Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, with the giving of notice if required, the First Lien
Revolving Commitments to terminate prior to their scheduled maturity and/or such
Indebtedness to become due prior to its stated maturity, any applicable grace
period having expired, or such Guarantee Obligation to become payable, any
applicable grace period having expired; provided, that a default, event or
condition described in clause (i), (ii), (iii) or (iv) of this paragraph (e)
shall not at any time constitute an Event of Default unless, at such time, one
or more defaults, events or conditions of the type described in clauses (i),
(ii), (iii) and (iv) of this paragraph (e) shall have occurred and be continuing
with respect to Indebtedness the aggregate outstanding principal amount of which
is $11,000,000 or more; or
 
(f)            (i) the Borrower or any Restricted Subsidiary (other than an
Immaterial Subsidiary) shall commence any case, proceeding or other action (A)
under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it as bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets; or (ii) there shall be commenced against the
Borrower or any Restricted Subsidiary (other than an Immaterial Subsidiary) any
case, proceeding or other action of a nature referred to in clause (i) above
that (A) results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed or undischarged for a period of 60 days;
or (iii) there shall be commenced against the Borrower or any Restricted
Subsidiary (other than an Immaterial Subsidiary) any case, proceeding or other
action seeking issuance of a warrant of attachment, execution, distraint or
similar process against all or any substantial part of its assets that results
in the entry of an order for any such relief that shall not have been vacated,
discharged, or stayed or bonded pending appeal within 60 days from the entry
thereof; or (iv) the Borrower or any Restricted Subsidiary (other than an
Immaterial Subsidiary) shall authorize any action set forth in clause (i), (ii),
or (iii) above; or (v) the Borrower or any Restricted Subsidiary (other than an
Immaterial Subsidiary) shall generally not, or shall be unable to, or shall
admit in writing its inability to, pay its debts as they become due; or (vi) or
the Borrower or any Restricted Subsidiary (other than an Immaterial Subsidiary)
shall make a general assignment for the benefit of its creditors; or
 
 
67

--------------------------------------------------------------------------------

 
 
(g)           (i) an ERISA Event or a Foreign Plan Event shall have occurred,
(ii) a trustee shall be appointed by a United States district court to
administer any Pension Plan, (iii) the PBGC shall institute proceedings to
terminate any Pension Plan(s), (iv) any Group Member or any of their respective
ERISA Affiliates shall have been notified by the sponsor of a Multiemployer Plan
that it has incurred or will be assessed Withdrawal Liability to such
Multiemployer Plan and such entity does not have reasonable grounds for
contesting such Withdrawal Liability or is not contesting such Withdrawal
Liability in a timely and appropriate manner; or (v) any other event or
condition shall occur or exist with respect to a Plan, a Foreign Benefit
Arrangement or a Foreign Plan; and in each case in clauses (i) through (v)
above, such event or condition, together with all other such events or
conditions, if any, could reasonably be expected to have a Material Adverse
Effect; or
 
(h)           one or more final monetary judgments or decrees shall be entered
against any Group Member (to the extent not paid or covered by insurance as to
which the relevant insurance company has not denied coverage) of $11,000,000 or
more, which such judgments or decrees are not paid, discharged, satisfied,
annulled, rescinded, vacated, discharged, stayed or bonded pending appeal for a
period of 60 days; or
 
(i)           any of the Security Documents or the Intercreditor Agreement shall
cease, for any reason, to be in full force and effect, or any Loan Party or any
Affiliate of any Loan Party shall so assert, or any Lien created by any of the
Security Documents shall cease to be enforceable and of the same effect and
priority purported to be created thereby (and, for the avoidance of doubt, as
required by the Intercreditor Agreement); or
 
(j)            the guarantee contained in Section 2 of the Guarantee and
Collateral Agreement shall cease, for any reason, to be in full force and effect
or any Loan Party or any Affiliate of any Loan Party shall so assert; or
 
(k)           a Change in Control shall occur;
 
then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents shall immediately become due and payable, and (B) if
such event is any other Event of Default, with the consent of the Required
Lenders, the Administrative Agent may, or upon the request of the Required
Lenders, the Administrative Agent shall, by notice to the Borrower, declare the
Loans (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents to be due and payable forthwith,
whereupon the same shall immediately become due and payable.  Except as
expressly provided above in this Section, presentment, demand, protest and all
other notices of any kind are hereby expressly waived by the Borrower.
 
8.2.          Application of Proceeds.  The proceeds received by the
Administrative Agent in respect of any sale of, collection from or other
realization upon all or any part of the Collateral pursuant to the exercise by
the Administrative Agent of its remedies shall be applied, in full or in part,
together with any other sums then held by the Administrative Agent pursuant to
this Agreement, promptly by the Administrative Agent as follows:
 
(a)           First, to the payment of all reasonable costs and expenses, fees,
commissions and taxes of such sale, collection or other realization including
compensation to the Administrative Agent and its agents and counsel, and all
expenses, liabilities and advances made or incurred by the Administrative Agent
in connection therewith and all amounts for which the Administrative Agent is
entitled to indemnification pursuant to the provisions of any Loan Document,
together with interest on each such amount pursuant to Section 2.9 from and
after the date such amount is due, owing or unpaid until paid in full;  
 
 
68

--------------------------------------------------------------------------------

 
 
(b)           Second, to the payment of all other reasonable out-of-pocket costs
and expenses of such sale, collection or other realization including
compensation to the other Secured Parties and their agents and counsel and all
costs, liabilities and advances made or incurred by the other Secured Parties in
connection therewith, together with interest on each such amount at the highest
rate then in effect under this Agreement from and after the date such amount is
due, owing or unpaid until paid in full;  
 
(c)           Third, to the payment in full in cash of the principal amount of
the Obligations, any interest and premium thereon and any breakage, termination
or other payments under agreements giving rise to Obligations and any interest
accrued thereon; and  
 
(d)           Fourth, the balance remaining after the Obligations shall have
been paid in full, to the person lawfully entitled thereto (including the
applicable Loan Party or its successors or assigns) or as a court of competent
jurisdiction may direct.  
 
In the event that any such proceeds are insufficient to pay in full the items
described in clauses (a) through (d) of this Section 8.2, the Loan Parties shall
remain liable, jointly and severally, for any deficiency.
 
SECTION 9.          THE AGENTS
 
9.1.          Appointment.  Each Lender hereby irrevocably designates and
appoints the Administrative Agent as the agent of such Lender under this
Agreement and the other Loan Documents and each such Lender irrevocably
authorizes the Administrative Agent, in such capacity, to take such action on
its behalf under the provisions of this Agreement and the other Loan Documents
and to exercise such powers and perform such duties as are expressly delegated
to the Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental
thereto.   Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.
 
9.2.          Delegation of Duties.  The Administrative Agent may execute any of
its duties under this Agreement and the other Loan Documents by or through
agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties.  The Administrative Agent
shall not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.
 
9.3.          Exculpatory Provisions.  Neither any Agent nor any of their
respective officers, directors, employees, agents, advisors, attorneys-in-fact
or affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Loan Document (except to the extent that any of the foregoing are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from its or such Person’s own gross negligence or willful misconduct)
or (ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder.  The Agents shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.

 
69

--------------------------------------------------------------------------------

 
 
9.4.          Reliance by Administrative Agent.  The Administrative Agent shall
be entitled to rely, and shall be fully protected in relying, upon any
instrument, writing, resolution, notice, consent, certificate, affidavit,
letter, telecopy or email message, statement, order or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons and upon advice and statements of
legal counsel (including counsel to the Borrower), independent accountants and
other experts selected by the Administrative Agent.  If the payee of any Note is
listed as a Lender in the Register, the Administrative Agent may deem and treat
the payee of any Note as the owner thereof to the extent of such Payee’s
registered principal and stated interest on any Loan for all purposes unless a
written notice of assignment, negotiation or transfer thereof shall have been
filed with the Administrative Agent.  The Administrative Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders (or, if so specified by this Agreement, all Lenders) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action.  The Administrative
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement and the other Loan Documents in accordance with a
request of the Required Lenders (or, if so specified by this Agreement, all
Lenders), and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders and all future holders of the
Loans.
 
9.5.          Notice of Default.  The Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default or Event of Default
unless the Administrative Agent has received notice from a Lender or the
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”.  In the event
that the Administrative Agent receives such a notice, the Administrative Agent
shall give notice thereof to the Lenders.  The Administrative Agent shall take
such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders (or, if so specified by this
Agreement, all Lenders); provided, that unless and until the Administrative
Agent shall have received such directions, the Administrative Agent may (but
shall not be obligated to) take such action, or refrain from taking such action,
with respect to such Default or Event of Default as it shall deem advisable in
the best interests of the Lenders.
 
9.6.          Non-Reliance on Agents and Other Lenders.  Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, advisors, attorneys-in-fact or affiliates have
made any representations or warranties to it and that no act by any Agent
hereafter taken, including any review of the affairs of a Loan Party or any
affiliate of a Loan Party, shall be deemed to constitute any representation or
warranty by any Agent to any Lender.  Each Lender represents to the Agents that
it has, independently and without reliance upon any Agent or any other Lender,
and based on such documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement.  Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates.  Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, advisors, attorneys-in-fact
or affiliates.

 
70

--------------------------------------------------------------------------------

 
 
9.7.          Indemnification.  The Lenders agree to indemnify the
Administrative Agent and its officers, directors, employees, affiliates, agents,
advisors and controlling persons (each, an “Agent Indemnitee”)  (to the extent
not reimbursed by the Borrower and without limiting the obligation of the
Borrower to do so), ratably according to their respective Aggregate Exposure
Percentages in effect on the date on which indemnification is sought under this
Section (or, if indemnification is sought after the date upon which the
Commitments shall have terminated and the Loans shall have been paid in full,
ratably in accordance with such Aggregate Exposure Percentages immediately prior
to such date), from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind whatsoever that may at any time (whether before or after the payment
of the Loans) be imposed on, incurred by or asserted against such Agent
Indemnitee in any way relating to or arising out of, the Commitments, this
Agreement, any of the other Loan Documents or any documents contemplated by or
referred to herein or therein or the transactions contemplated hereby or thereby
or any action taken or omitted by such Agent Indemnitee under or in connection
with any of the foregoing; provided, that no Lender shall be liable for the
payment of any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements that are
found by a final and nonappealable decision of a court of competent jurisdiction
to have resulted from such Agent Indemnitee’s gross negligence or willful
misconduct.  The agreements in this Section shall survive the termination of
this Agreement and the payment of the Loans and all other amounts payable
hereunder.
 
9.8.          Agent in Its Individual Capacity.  Each Agent and its affiliates
may make loans to, accept deposits from and generally engage in any kind of
business with any Loan Party as though such Agent were not an Agent.  With
respect to its Loans made or renewed by it, each Agent shall have the same
rights and powers under this Agreement and the other Loan Documents as any
Lender and may exercise the same as though it were not an Agent, and the terms
“Lender” and “Lenders” shall include each Agent in its individual capacity.
 
9.9.          Successor Administrative Agent.  The Administrative Agent may
resign as Administrative Agent upon 30 days’ notice to the Lenders and the
Borrower.  If the Administrative Agent shall resign as Administrative Agent
under this Agreement and the other Loan Documents, then the Required Lenders
shall appoint a successor agent for the Lenders, which shall be a financial
institution, which successor agent shall (unless an Event of Default under
Section 8.1(a) or Section 8.1(f) with respect to the Borrower shall have
occurred and be continuing) be subject to approval by the Borrower (which
approval shall not be unreasonably withheld or delayed), whereupon such
successor agent shall succeed to the rights, powers and duties of the
Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans.  If no successor agent has accepted appointment as
Administrative Agent by the date that is 30 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above.  After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Section 9 and of
Section 10.5 shall continue to inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent under this Agreement
and the other Loan Documents.
 
 
71

--------------------------------------------------------------------------------

 
 
9.10.        Agents.  None of the Co-Syndication Agents or the Co-Documentation
Agents shall have any duties or responsibilities hereunder in its capacity as
such.
 
SECTION 10.          MISCELLANEOUS
 
10.1.        Amendments and Waivers.  Neither this Agreement, any other Loan
Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 10.1.  The
Required Lenders and each Loan Party party to the relevant Loan Document may,
or, with the written consent of the Required Lenders, the Administrative Agent
and each Loan Party party to the relevant Loan Document may, from time to time,
(a) enter into written amendments, supplements or modifications hereto and to
the other Loan Documents for the purpose of adding any provisions to this
Agreement or the other Loan Documents or changing in any manner the rights of
the Lenders or of the Loan Parties hereunder or thereunder or (b) waive, on such
terms and conditions as the Required Lenders or the Administrative Agent, as the
case may be, may specify in such instrument, any of the requirements of this
Agreement or the other Loan Documents or any Default or Event of Default and its
consequences; provided that no such waiver and no such amendment, supplement or
modification shall (i) forgive the principal amount or extend the final
scheduled date of maturity of any Loan, extend the scheduled date of any
amortization payment in respect of any Loan reduce the stated rate of any
interest or fee payable hereunder (except (x) in connection with the waiver of
applicability of any post-default increase in interest rates (which waiver shall
be effective with the consent of the Required Lenders) and (y) that any
amendment or modification of defined terms used in the financial covenants in
this Agreement shall not constitute a reduction in the rate of interest or fees
for purposes of this clause (i)) or extend the scheduled date of any payment
thereof, in each case without the written consent of each Lender directly
affected thereby; (ii) eliminate or reduce the voting rights of any Lender under
this Section 10.1 without the written consent of such Lender; (iii) reduce any
percentage specified in the definition of Required Lenders, consent to the
assignment or transfer by the Borrower of any of its rights and obligations
under this Agreement and the other Loan Documents, release all or substantially
all of the Collateral or release all or substantially all of the Subsidiary
Guarantors from their obligations under the Guarantee and Collateral Agreement,
in each case without the written consent of all Lenders; (iv) amend, modify or
waive any provision of Section 9 or any other provision of any Loan Document
that primarily affects the Administrative Agent without the written consent of
the Administrative Agent; or (v) amend, modify or waive any provision of Section
8.2 without the written consent of all Lenders; provided further that this
Agreement and the other Loan Documents may be amended solely with the consent of
the Administrative Agent to incorporate the terms of any Extension.  Any such
waiver and any such amendment, supplement or modification shall apply equally to
each of the Lenders and shall be binding upon the Loan Parties, the Lenders, the
Administrative Agent and all future holders of the Loans.  In the case of any
waiver, the Loan Parties, the Lenders and the Administrative Agent shall be
restored to their former position and rights hereunder and under the other Loan
Documents, and any Default or Event of Default waived shall be deemed to be
cured and not continuing; but no such waiver shall extend to any subsequent or
other Default or Event of Default, or impair any right consequent thereon.  The
Loans of any Defaulting Lender shall not be included in determining whether the
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to this Section 10.1);
provided, that (i) such Defaulting Lender’s Loan may not be increased or
extended without its consent and (ii) the principal amount of, or interest or
fees payable on, Loans may not be reduced or excused or the scheduled date of
payment may not be postponed as to such Defaulting Lender without such
Defaulting Lender’s consent.

 
72

--------------------------------------------------------------------------------

 
 
In connection with any proposed amendment, modification, waiver or termination
(a “Proposed Change”) requiring the consent of all Lenders or all directly and
adversely affected Lenders, if the consent of the Required Lenders to such
Proposed Change is obtained, but the consent to such Proposed Change of other
Lenders whose consent is required is not obtained (any such Lender whose consent
is not obtained as described in this Section 10.1 being referred to as a
“Non-Consenting Lender”), then, so long as the Lender that is acting as
Administrative Agent is not a Non-Consenting Lender, the Borrower may, at its
sole expense and effort, upon three Business Days’ written notice to such
Non-Consenting Lender and the Administrative Agent, require such Non-Consenting
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 10.6; provided that such Lender shall
be deemed to have executed the applicable Assignment and Assumption), all its
interests, rights and obligations under this Agreement to an assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided, that (a) the Borrower shall have received
the prior written consent of the Administrative Agent to the extent such consent
would be required under Section 10.6(b) for an assignment of Loans or
Commitments, as applicable, which consent shall not unreasonably be withheld,
(b) such Non-Consenting Lender shall have received payment of an amount equal to
the outstanding principal of its Loans, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder (including amounts payable
pursuant to Section 2.15), from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts), (c) unless waived, the Borrower or such assignee shall have paid
to the Administrative Agent the processing and recordation fee specified in
Section 10.6(b) and (d) the assignee shall consent to such Proposed Change.  At
any time (i) on or prior to the second anniversary of the Closing Date, the
Borrower shall be required to pay such Non-Consenting Lender a 3% premium on the
amount of such Non-Consenting Lender’s Loans in connection with any assignment
thereof pursuant to this paragraph, (ii) after the second anniversary of the
Closing Date but on or prior to the third anniversary of the Closing Date, the
Borrower shall be required to pay such Non-Consenting Lender a 2% premium on the
amount of such Non-Consenting Lender’s Loans in connection with any assignment
thereof pursuant to this paragraph and (iii) after the third anniversary of the
Closing Date but on or prior to the fourth anniversary of the Closing Date, the
Borrower shall be required to pay such Non-Consenting Lender a 1% premium on the
amount of such Non-Consenting Lender’s Loans in connection with any assignment
thereof pursuant to this paragraph.
 
Notwithstanding the foregoing, this Agreement may be amended with the written
consent of the Administrative Agent, the Borrower and the Lenders providing the
relevant Replacement Loans (as defined below) to permit the refinancing,
replacement or modification of all or any portion of the outstanding Loans
(“Replaced Loans”) with a replacement term loan hereunder (“Replacement Loans”);
provided, that (a) the aggregate principal amount of such Replacement Loans
shall not exceed the aggregate principal amount of such Replaced Loans, (b) the
terms of Replacement Loans are (excluding pricing, fees, rate floors and
optional prepayment or redemption terms), taken as a whole, no more favorable to
the lenders providing such Replacement Loans than those applicable to the
Replaced Loans (other than any covenants or other provisions applicable only to
periods after the Final Maturity Date), (c) the maturity date of such
Replacement Loans shall not be earlier than the maturity date of the Replaced
Loans and (d) the weighted average life to maturity of such Replacement Loans
shall not be shorter than the weighted average life to maturity of such Replaced
Loans at the time of such refinancing.  
 
10.2.        Notices.  All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
telecopy), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered, or three Business Days after being
deposited in the mail, postage prepaid, or, in the case of telecopy notice, when
received, addressed as follows in the case of  the Borrower and the
Administrative Agent, and as set forth in an administrative questionnaire
delivered to the Administrative Agent in the case of the Lenders, or to such
other address as may be hereafter notified by the respective parties hereto:
 
Borrower:
12808 Gran Bay Parkway West
Jacksonville, Florida 32258
 
Attention:  Chief Financial Officer

 
 
73

--------------------------------------------------------------------------------

 



 
Facsimile:  (904) 880-0350
 
Telephone:  (904) 680-6600
   
Administrative Agent:
JPMorgan Chase Bank, N.A.
Address: 1111 Fannin Street, Floor 10
Houston, Texas 77002-6925
 
Attention: Talitha Humes
 
Facsimile: (713) 750-2878
Telephone: (713) 427-6190
 
With copies to:
 
JPMorgan Chase Bank, N.A.
Address: 1111 Fannin Street, Floor 10
Houston, Texas 77002-6925
Attention: Jeremy Jones
Facsimile: (713) 750-2878
Telephone: ( 713) 750-3512
 
JPMorgan Chase Bank, N.A.
Address: 383 Madison Avenue, Floor 24
New York, New York 10179
Attention: Tina Ruyter
Facsimile: (212) 270-5127
Telephone: (212) 270-4676
   

provided, that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.
 
Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided, that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender.  The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided, that
approval of such procedures may be limited to particular notices or
communications.
 
10.3.        No Waiver; Cumulative Remedies.  No failure to exercise and no
delay in exercising, on the part of the Administrative Agent or any Lender, any
right, remedy, power or privilege hereunder or under the other Loan Documents
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
 
10.4.        Survival of Representations and Warranties.  All representations
and warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

 
74

--------------------------------------------------------------------------------

 
 
10.5.        Payment of Expenses and Taxes.  The Borrower agrees (a) to pay or
reimburse the Administrative Agent and the Lead Arrangers for all of their
respective reasonable and documented out-of-pocket costs and expenses incurred
in connection with the syndication of the Facilities and the development,
preparation and execution of, and any amendment, supplement or modification to,
this Agreement and the other Loan Documents and any other documents prepared in
connection herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including the reasonable fees and
disbursements of one firm of counsel to the Administrative Agent and the Lead
Arrangers (and, if necessary, one local counsel in any relevant jurisdiction)
and filing and recording fees and expenses, with statements with respect to the
foregoing to be submitted to the Borrower prior to the Closing Date (in the case
of amounts to be paid on the Closing Date) and from time to time thereafter on a
quarterly basis or such other periodic basis as the Administrative Agent shall
deem appropriate, in each case, together with backup documentation supporting
such reimbursement request, (b) to pay or reimburse each Lender and the
Administrative Agent for all its reasonable and documented out-of-pocket costs
and expenses incurred in connection with the enforcement or preservation of any
rights under this Agreement, the other Loan Documents and any such other
documents, including the fees and disbursements of counsel to the Administrative
Agent and the Lenders; provided, that the Borrower shall not be liable for the
fees and disbursements of more than one separate firm for the Administrative
Agent and the Lenders (unless there shall exist an actual conflict of interest
among the Administrative Agent and the Lenders (or among the Lenders), in which
case the Borrower shall be liable for the fees and disbursements of another
separate counsel for the affected Person) and one local counsel in any material
jurisdiction, (c) to pay, indemnify, and hold each Lender and the Administrative
Agent harmless from, any and all recording and filing fees and any and all
liabilities with respect to, or resulting from any delay in paying, stamp,
excise and similar taxes, if any, other than those found by a final and
nonappealable decision of a court of competent jurisdiction to have been caused
by the willful misconduct, bad faith or gross negligence of the Administrative
Agent or any Lender that may be payable or determined to be payable in
connection with the execution and delivery of, or consummation or administration
of any of the transactions contemplated by, or any amendment, supplement or
modification of, or any waiver or consent under or in respect of, this
Agreement, the other Loan Documents and any such other documents, and (d) to
pay, indemnify, and hold each Lender and the Administrative Agent and their
respective officers, directors, employees, affiliates, agents, advisors,
partners, representatives and controlling persons (each, an “Indemnitee”)
harmless from and against any and all other liabilities, obligations, losses,
damages, penalties, judgments, suits or actions or other legal proceedings
(whether brought by a third party or the Borrower or other Loan Party), costs,
expenses or disbursements of any kind or nature whatsoever arising out of the
execution, delivery, enforcement, performance and administration of this
Agreement, the other Loan Documents and any such other documents, including any
of the foregoing relating to the use of proceeds of the Loans or the violation
of, noncompliance with or liability under, any Environmental Law applicable to
the operations of the Borrower or any Subsidiary or any of the Properties, any
Environmental Claims, and the reasonable and documented fees and expenses of
legal counsel (provided that the Borrower shall not be liable for the fees and
expenses of more than one separate firm for the Indemnitees (unless there shall
be an actual conflict of interest among the Indemnitees, in which case the
Borrower shall be liable for the fees and expenses of another separate counsel
for the affected Indemnitees) and one local counsel in any material
jurisdiction) in connection with claims, actions or proceedings by any
Indemnitee against any Loan Party under any Loan Document (all the foregoing in
this clause (d), collectively, the “Indemnified Liabilities”); provided, that
the Borrower shall have no obligation hereunder to any Indemnitee with respect
to Indemnified Liabilities (x) to the extent such Indemnified Liabilities are
found by a final and nonappealable decision of a court of competent jurisdiction
to have  resulted from the gross negligence, bad faith or willful misconduct of
such Indemnitee or any of its affiliates or their respective officers, directors
or employees or (y) arising out of a dispute solely between Indemnitees not
involving an act or omission by the Borrower or any of its Affiliates (other
than any such indemnified liabilities asserted against any Indemnitee in its
capacity, or in fulfilling its role, as an agent or Lead Arranger or similar
role hereunder).   The Borrower shall not be liable to for any special,
indirect, consequential or punitive damages (other than as required pursuant to
Section 10.5(c) or (d)). Without limiting the foregoing, and to the extent
permitted by applicable law, the Borrower agrees not to assert and to cause its
Subsidiaries not to assert, and hereby waives and agrees to cause its
Subsidiaries to waive, all rights for contribution or any other rights of
recovery with respect to all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature, under or
related to Environmental Laws, that any of them might have by statute or
otherwise against any Indemnitee.  All amounts due under this Section 10.5 shall
be payable not later than 10 days after written demand therefor.  Statements
payable by the Borrower pursuant to this Section 10.5 shall be submitted to
Chief Financial Officer (Telephone No. (904) 680-6600) (Telecopy No. (904)
880-0350), at the address of the Borrower set forth in Section 10.2, or to such
other Person or address as may be hereafter designated by the Borrower in a
written notice to the Administrative Agent.  The agreements in this Section 10.5
shall survive the termination of this Agreement and the repayment of the Loans
and all other amounts payable hereunder.

 
75

--------------------------------------------------------------------------------

 
 
10.6.        Successors and Assigns; Participations and Assignments.  (a)  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that (i) the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of each Lender
(and any attempted assignment or transfer by the Borrower without such consent
shall be null and void) and (ii) no Lender may assign or otherwise transfer its
rights or obligations hereunder except in accordance with this Section.
 
(b)           (i)  Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more assignees (each, an “Assignee”) all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Commitments and the Loans at the time owing to it) with the
prior written consent (such consent not to be unreasonably withheld or delayed)
of:
 
(A)           the Borrower; provided, that no consent of the Borrower shall be
required for an assignment of all or any portion of a Loan to (i) a Lender, an
Affiliate of a Lender or an Approved Fund (as defined below) or (ii) if an Event
of Default under Section 8.1(a) or (f) has occurred and is continuing, any other
Person; provided further that, prior to the date that is 30 days after the
Closing Date, no consent of the Borrower shall be required with respect to any
assignment of all or any portion of a Loan in connection with the initial
syndication of the Loans; provided further that the Borrower shall be deemed to
have consented to any assignment of a Loan unless the Borrower has objected
thereto by written notice to the Administrative Agent within 10 Business Days
after having received notice thereof; and
 
(B)           the Administrative Agent; provided, that no consent of the
Administrative Agent shall be required for an assignment of all or any portion
of a Loan  to a Lender, an affiliate of a Lender or an Approved Fund.
 
(ii)          Assignments shall be subject to the following additional
conditions:
 
(A)          except in the case of an assignment to a Lender, an affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitments or Loans, the amount of the Commitments or
Loans of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $1,000,000 unless
each of the Borrower and the Administrative Agent otherwise consent; provided,
that (1) no such consent of the Borrower shall be required if an Event of
Default has occurred and is continuing and (2) such amounts shall be aggregated
in respect of each Lender and its affiliates or Approved Funds, if any;
 
 
76

--------------------------------------------------------------------------------

 
 
(B)           (1) the parties to each assignment shall execute and deliver to
the Administrative Agent an Assignment and Assumption, together with a
processing and recordation fee of $3,500 and (2) the assigning Lender shall have
paid in full any amounts owing by it to the Administrative Agent; and
 
(C)           the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in which the Assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
Affiliates and their related parties or their respective securities) will be
made available and who may receive such information in accordance with the
Assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.
 
For the purposes of this Section 10.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
Notwithstanding anything to the contrary set forth in this Agreement or any
other Loan Document, any Lender may assign all or a portion of its Loans to any
Affiliated Lender (and any such assignment may be at a discount to the par value
thereof in accordance with procedures reasonably satisfactory to the
Administrative Agent); provided that any such assignment (other than any such
assignment to an Affiliated Debt Fund) shall be subject to the following
additional conditions: (1) no Event of Default shall have occurred and be
continuing immediately before and after giving effect to such assignment, (2)
immediately after giving effect to such assignment and to all other assignments
with all Affiliated Lenders, the aggregate principal amount of all Loans then
held by all Affiliated Lenders shall not exceed 25% of the aggregate unpaid
principal amount of the Loans then outstanding, (3) the Affiliated Lender shall
execute a waiver in form and substance reasonably satisfactory to the
Administrative Agent that it shall have no right whatsoever so long as such
Person is an Affiliated Lender (i) to vote as a Lender with respect to any
amendment, modification, waiver, consent or other such action with respect to
any of the terms of this Agreement or any other Loan Document (it being
understood that such interest will be deemed voted in the same proportion as the
allocation of voting with respect to such matter by those Lenders who are not
Affiliated Lenders), provided that, notwithstanding the foregoing, (x) such
Affiliated Lender shall be permitted to vote as a Lender if such amendment,
modification, waiver, consent or other such action (A) requires the vote of all
Lenders or all affected Lenders and all other Lenders or all other affected
Lenders, as the case may be, have given their consent thereto, or (B)
disproportionately affects such Affiliated Lender in its capacity as a Lender as
compared to other Lenders that are not Affiliated Lenders and (y) no amendment,
modification, waiver, consent or other action shall deprive any Affiliated
Lender of its share of any payments which the Lenders are entitled to share on a
pro rata basis hereunder without consent of such Affiliated Lender, (ii) subject
to subclause (i) of clause (3) of this paragraph, to otherwise vote as a Lender
on any matter related to this Agreement or any other Loan Document, (iii) to, in
its capacity as a Lender, attend (or receive any notice of) any meeting,
conference call or correspondence with the Administrative Agent or any Lender or
receive any information from the Administrative Agent or any Lender, (iv) to
receive advice of counsel to the Administrative Agent or to Lenders other than
Affiliated Lenders or to challenge the Lenders’ attorney-client privilege or (v)
to make or bring any claim, in its capacity as a Lender, against the
Administrative Agent or any Lender with respect to the duties and obligations of
such Persons under the Loan Documents (except with respect to rights expressly
retained under subclause (i) of clause (3) of this paragraph), (4) each
Affiliated Lender shall acknowledge and agree that the Loans owned by it shall
be non-voting under sections 1126 and 1129 of the Bankruptcy Code in the event
that any proceeding thereunder shall be instituted by or against any Group
Member, or, alternatively, to the extent that the foregoing non-voting
designation is deemed unenforceable for any reason, each Affiliated Lender shall
vote in such proceedings in the same proportion as the allocation of voting with
respect to such matter by those Lenders who are not Affiliated Lenders, except
to the extent that any plan of reorganization proposes to treat the obligations
held by such Affiliated Lender in a manner that is less favorable in any
material respect to such Affiliated Lender than the proposed treatment of
similar obligations held by Lenders that are not Affiliated Lenders and (5) the
Affiliated Lender  shall provide, (x) as of the date of its offer to purchase, a
customary representation and warranty that there is no material non-public
information and (y) as of the date of the effectiveness of such purchase and
assignment, either a customary representation and warranty that there is no
material non-public information at such time or a statement that such
representation cannot be made at such time; provided further that any assignment
to an Affiliated Debt Fund shall be subject to the condition that Affiliated
Debt Funds shall not account for more than 50% of the amounts included in
determining whether the Required Lenders have consented to any amendment,
modification or waiver pursuant to Section 10.1.

 
77

--------------------------------------------------------------------------------

 
 
(iii)         Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) below, from and after the effective date specified in each
Assignment and Assumption the Assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.13, 2.14, 2.15 and 10.5).  Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 10.6 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
 
(iv)         The Administrative Agent, acting for this purpose as an agent of
the Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of each Lender pursuant to the
terms hereof from time to time (the “Register”).  The entries in the Register
shall be conclusive (absent manifest error), and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
 
(v)          Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an Assignee, the Assignee’s completed
administrative questionnaire (unless the Assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register.  No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

 
78

--------------------------------------------------------------------------------

 
 
(c)           (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans owing to it); provided, that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.  Any agreement pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided, that such
agreement may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver that (1) requires
the consent of each Lender directly affected thereby pursuant to the proviso to
the second sentence of Section 10.1 and (2) directly affects such
Participant.  Subject to paragraph (c)(ii) of this Section, the Borrower agrees
that each Participant shall be entitled to the benefits of, and subject to the
limitations of, Sections 2.13, 2.14 and 2.15 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.7(b) as though it were a Lender;
provided, such Participant shall be subject to Section 10.7(a) as though it were
a Lender.
 
(ii)           A Participant shall not be entitled to receive any greater
payment under Section 2.13 or 2.14 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent.  No Participant shall be entitled to the
benefits of Section 2.14 unless such Participant complies with Sections 2.14(d),
(e) and (f) as if it were a Lender.  Each Lender that sells a participation,
acting solely for this purpose as a non-fiduciary agent of the Borrower, shall
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under this Agreement (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any Participant or any information relating to a Participant’s interest in any
Commitments, Loans or its other obligations under any Loan Document) except to
the extent that such disclosure is necessary to establish that such Commitment,
Loan or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive (absent manifest error), and such Lender, each Loan Party
and the Administrative Agent shall treat each person whose name is recorded in
the Participant Register pursuant to the terms hereof as the owner of such
participation for all purposes of this Agreement, notwithstanding notice to the
contrary.
 
(d)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided, that no such pledge or assignment
of a security interest shall release a Lender from any of its obligations
hereunder or substitute any such pledgee or Assignee for such Lender as a party
hereto.

 
79

--------------------------------------------------------------------------------

 
 
(e)           The Borrower, upon receipt of written notice from the relevant
Lender, agrees to issue Notes to any Lender requiring Notes to facilitate
transactions of the type described in paragraph (d) above; provided, that a
transfer of any Note may be effected only by the surrender of the original Note
and either re-issuance by the Borrower of the original Note to a new holder or
the issuance by the Borrower of a new Note to a new holder.
 
(f)           Notwithstanding the foregoing, any Conduit Lender may assign any
or all of the Loans it may have funded hereunder to its designating Lender
without the consent of the Borrower or the Administrative Agent and without
regard to the limitations set forth in Section 10.6(b).  The Borrower, each
Lender and the Administrative Agent hereby confirms that it will not institute
against a Conduit Lender or join any other Person in instituting against a
Conduit Lender any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceeding under any state bankruptcy or similar law, for one year
and one day after the payment in full of the latest maturing commercial paper
note issued by such Conduit Lender; provided that each Lender designating any
Conduit Lender hereby agrees to indemnify, save and hold harmless each other
party hereto for any loss, cost, damage or expense arising out of its inability
to institute such a proceeding against such Conduit Lender during such period of
forbearance.
 
10.7.        Adjustments; Set-off.  (a)  Except to the extent that this
Agreement or a court order expressly provides for payments to be allocated to a
particular Lender or to the Lenders, if any Lender (a “Benefitted Lender”) shall
receive any payment of all or part of the Obligations owing to it (other than in
connection with an assignment made pursuant to Section 10.6), or receive any
Collateral in respect thereof (whether voluntarily or involuntarily, by set-off,
pursuant to events or proceedings of the nature referred to in Section 8.1(f),
or otherwise), in a greater proportion than any such payment to or Collateral
received by any other Lender, if any, in respect of the Obligations owing to
such other Lender, such Benefitted Lender shall purchase for cash from the other
Lenders a participating interest in such portion of the Obligations owing to
each such other Lender, or shall provide such other Lenders with the benefits of
any such Collateral, as shall be necessary to cause such Benefitted Lender to
share the excess payment or benefits of such Collateral ratably with each of the
Lenders; provided that if all or any portion of such excess payment or benefits
is thereafter recovered from such Benefitted Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest.
 
(b)           In addition to any rights and remedies of the Lenders provided by
law, each Lender shall have the right, without notice to the Borrower, any such
notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon any Obligations becoming due and payable by the Borrower
(whether at the stated maturity, by acceleration or otherwise), to apply to the
payment of such Obligations, by setoff or otherwise, any and all deposits
(general or special, time or demand, provisional or final), in any currency, and
any other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender, any affiliate thereof or any of their respective
branches or agencies to or for the credit or the account of the Borrower.  Each
Lender agrees promptly to notify the Borrower and the Administrative Agent after
any such application made by such Lender; provided, that the failure to give
such notice shall not affect the validity of such application.
 
10.8.        Counterparts.  This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed signature page of this Agreement by email
or facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof.  A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.

 
80

--------------------------------------------------------------------------------

 
 
10.9.        Severability.  Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
10.10.      Integration.  This Agreement, the other Loan Documents and the Fee
Letter represent the entire agreement of the Borrower, the Administrative Agent
and the Lenders with respect to the subject matter hereof and thereof, and there
are no promises, undertakings, representations or warranties by the
Administrative Agent or any Lender relative to the subject matter hereof not
expressly set forth or referred to herein or in the other Loan Documents.
 
10.11.      GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
10.12.      Submission To Jurisdiction; Waivers.  The Borrower hereby
irrevocably and unconditionally:
 
(a)           submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the exclusive general jurisdiction of the courts of the State of New
York, the courts of the United States for the Southern District of New York, and
appellate courts from any thereof (except that, (x) in the case of any Mortgage
or other Security Document, proceedings may also be brought by the
Administrative Agent or collateral agent in the state in which the respective
Mortgaged Property or Collateral is located or any other relevant jurisdiction
and (y) in the case of any bankruptcy, insolvency or similar proceedings with
respect to any Loan Party, actions or proceedings related to this Agreement and
the other Loan Documents may be brought in such court holding such bankruptcy,
insolvency or similar proceedings);
 
(b)           consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
 
(c)           agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to the Borrower, as
the case may be at its address set forth in Section 10.2 or at such other
address of which the Administrative Agent shall have been notified pursuant
thereto;
 
(d)           agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction; and
 
(e)           waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section any special, exemplary, punitive or consequential damages.
 
10.13.      Acknowledgements.  The Borrower hereby acknowledges that:

 
81

--------------------------------------------------------------------------------

 
 
(a)           it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;
 
(b)           neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Administrative Agent and Lenders, on one hand, the Borrower, on the other
hand, in connection herewith or therewith is solely that of debtor and creditor;
and
 
(c)            no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.
 
10.14.      Releases of Guarantees and Liens.  (a)  Notwithstanding anything to
the contrary contained herein or in any other Loan Document, the Administrative
Agent is hereby irrevocably authorized by each Lender (without requirement of
notice to or consent of any Lender except as expressly required by Section 10.1)
to take any action requested by the Borrower having the effect of releasing any
Collateral or Guarantee Obligations (i) to the extent necessary to permit
consummation of any transaction not prohibited by any Loan Document or that has
been consented to in accordance with Section 10.1 or (ii) under the
circumstances described in paragraph (b) below.
 
(b)           At such time as the Loans and the other obligations under the Loan
Documents shall have been paid in full and the Commitments have been terminated,
the Collateral shall be released from the Liens created by the Security
Documents, and the Security Documents and all obligations (other than those
expressly stated to survive such termination) of the Administrative Agent and
each Loan Party under the Security Documents shall terminate, all without
delivery of any instrument or performance of any act by any Person.
 
10.15.      Confidentiality.  Each of the Administrative Agent and each Lender
agrees to keep confidential all non-public information provided to it by any
Loan Party, the Administrative Agent or any Lender pursuant to or in connection
with this Agreement that is designated by the provider thereof as confidential;
provided, that nothing herein shall prevent the Administrative Agent or any
Lender from disclosing any such information (a) to the Administrative Agent, any
other Lender or any affiliate thereof, (b) subject to an agreement to comply
with the provisions of this Section, to any actual or prospective Transferee or
any direct or indirect counterparty to any Swap Agreement (or any professional
advisor to such counterparty), (c) to its employees, directors, agents,
attorneys, accountants and other professional advisors or those of any of its
affiliates, provided that such Persons have been advised of the confidentiality
provisions hereof and are subject thereto, (d) upon the request or demand of any
Governmental Authority, (e) in response to any order of any court or other
Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law, (f) if requested or required to do so in connection with any
litigation or similar proceeding, (g) that has been publicly disclosed, (h) to
the National Association of Insurance Commissioners or any similar organization
or any nationally recognized rating agency that requires access to information
about a Lender’s investment portfolio in connection with ratings issued with
respect to such Lender, (i) in connection with the exercise of any remedy
hereunder or under any other Loan Document, (j) if agreed by the Borrower in its
sole discretion, to any other Person or (k) to any regulatory or self-regulatory
agency having supervisory authority over any Lender in connection with an
examination of such Lender by such agency.
 
Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Borrower and its Affiliates and their related parties
or their respective securities, and confirms that it has developed compliance
procedures regarding the use of material non-public information and that it will
handle such material non-public information in accordance with those procedures
and applicable law, including Federal and state securities laws.

 
82

--------------------------------------------------------------------------------

 
 
All information, including requests for waivers and amendments, furnished by the
Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about the Borrower and its Affiliates and their related parties or their
respective securities.  Accordingly, each Lender represents to the Borrower and
the Administrative Agent that it has identified in its administrative
questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable law, including Federal and state securities laws.
 
10.16.      WAIVERS OF JURY TRIAL.  THE BORROWER, THE ADMINISTRATIVE AGENT AND
THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY
LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AND FOR ANY COUNTERCLAIM THEREIN.
 
10.17.      Patriot Act.  Each Lender hereby notifies the Borrower that pursuant
to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Patriot Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Patriot Act.
 
10.18.      Usury Savings.  Notwithstanding any other provision herein, the
aggregate interest rate charged hereunder, including all charges or fees in
connection therewith deemed in the nature of interest under applicable law,
shall not exceed the Highest Lawful Rate (as such term is defined below).  If
the rate of interest (determined without regard to the preceding sentence) under
this Agreement at any time exceeds the Highest Lawful Rate (as defined below),
the outstanding amount of the Loans made hereunder shall bear interest at the
Highest Lawful Rate until the total amount of interest due hereunder equals the
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect.  In
addition, if and when the Loans made hereunder are repaid in full the total
interest due hereunder (taking into account the increase provided for above) is
less than the total amount of interest which would have been due hereunder if
the stated rates of interest set forth in this Agreement had at all times been
in effect, then to the extent permitted by law, the Borrower shall pay to the
Administrative Agent an amount equal to the difference between the amount of
interest paid and the amount of interest which would have been paid if the
Highest Lawful Rate had at all times been in effect.  Notwithstanding the
foregoing, it is the intention of the Lenders and the Borrower to conform
strictly to any applicable usury laws.  Accordingly, if any Lender contracts
for, charges, or receives any consideration which constitutes interest in excess
of the Highest Lawful Rate, then any such excess shall be cancelled
automatically and, if previously paid, shall at such Lender’s option be applied
to the outstanding amount of the Loans made hereunder or be refunded to the
Borrower.  As used in this paragraph, the term “Highest Lawful Rate” means the
maximum lawful interest rate, if any, that at any time or from time to time may
be contracted for, charged, or received under the laws applicable to such Lender
which are presently in effect or, to the extent allowed by law, under such
applicable laws which may hereafter be in effect and which allow a higher
maximum nonusurious interest rate than applicable laws now allow. 
 
 
83

--------------------------------------------------------------------------------

 
 
10.19.      Intercreditor Agreement.  Each Lender hereby authorizes and directs
the Administrative Agent (a) to enter into the Intercreditor Agreement on its
behalf, perform the Intercreditor Agreement on its behalf and take any actions
thereunder as determined by the Administrative Agent to be necessary or
advisable to protect the interest of the Lenders, and each Lender agrees to be
bound by the terms of the Intercreditor Agreement and (b) to enter into any
other intercreditor agreement reasonably satisfactory to the Administrative
Agent on its behalf, perform such intercreditor agreement on its behalf and take
any actions thereunder as determined by the Administrative Agent to be necessary
or advisable to protect the interests of the Lenders, and each Lender agrees to
be bound by the terms of such intercreditor agreement.

 
84

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
 
WEB.COM GROUP, INC.
     
By: 
/s/ David L. Brown
 
Name: 
David L. Brown
 
Title:
Chief Executive officer



[Second Lien Credit Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 
JPMORGAN CHASE BANK, N.A., as Administrative
Agent, Co-Syndication Agent and as a Lender
     
By: 
/s/ Tina Ruyter
 
Name: 
Tina Ruyter
 
Title:
Executive Director



[Second Lien Credit Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 
J.P. MORGAN SECURITIES LLC, as Co-Syndication Agent
     
By: 
/s/ Varun Rastogi
 
Name: 
Varun Rastogi
 
Title:
Vice President



[Second Lien Credit Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 
DEUTSCHE BANK SECURITIES INC., as Co-
Syndication Agent
     
By: 
/s/ Nikko Hayes
 
Name: 
Nikko Hayes
 
Title:
MD
     
By:
/s/ Kevin F. Sullivan
 
Name:
Kevin Sullivan
 
Title:
MD
     
DEUTSCHE BANK TRUST COMPANY AMERICAS,
as a Lender
     
By:
/s/ Marcus M. Tarkington
 
Name:
Marcus M. Tarkington
 
Title:
Director
     
By:
/s/ Evelyn Thierry
 
Name:
Evelyn Thierry
 
Title:
Director



[Second Lien Credit Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 
GOLDMAN SACHS LENDING PARTNERS LLC,
as Co-Documentation Agent and as a Lender
     
By: 
/s/ Anna Ostrovsky
 
Name: 
Anna Ostrovsky
 
Title:
Authorized Signatory



[Second Lien Credit Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 
SUNTRUST BANK, as Co-Documentation Agent and
as a Lender
     
By:
/s/ Mark Huffstleter
 
Name:
Mark Huffstleter
 
Title:
Managing Director



[Second Lien Credit Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 1.1A
Commitments


Lender
Commitment
JPMorgan Chase Bank, N.A.
$52,500,000.00
Deutsche Bank Trust Company Americas
$45,000,000.00
Goldman Sachs Lending Partners LLC
$26,250,000.00
SunTrust Bank
$26,250,000.00
TOTAL
$150,000,000.00





 
 

--------------------------------------------------------------------------------

 
 


Schedule 1.1B
Existing Letters of Credit


Web.com Group, Inc.:


Letter of Credit for $900,000 with Wachovia Bank, N.A. for the benefit of
Flagler Real Estate Development, for the property at 12808 Gran Bay Parkway
West, Jacksonville, FL 32258.  Expiration Date:  8/1/2013.


Register.com, Inc.:


Register.com, Inc. has three Letters of Credit from Wells Fargo Bank, N.A.:


Letter of Credit Number
Beneficiary
Amount
NZS646426
State of Arkansas
$50,000
NZS646424
Utah Division of Consumer Protection
$50,000
NZS650698
W.A. Drew Edmonson
$10,000



 
 
 

--------------------------------------------------------------------------------

 




Schedule 4.1
Liabilities and Dispositions


Liabilities:


Lease Agreement, dated as of May 31, 2005, between Network Solutions, LLC and
Presidents Park I, with respect to property located at 13861 Sunrise Valley
Drive, Herndon, VA 20171.  Lease ends December 31, 2020, with a one-time right
to terminate effective December 31, 2017, and a right to renew. 


Dispositions:


Ownership of Network Solutions Canada ULC was transferred from NS Technologies,
LLC to Net Sol Parent LLC (f/k/a GA-Net Sol Parent LLC) pursuant to the Share
Purchase Agreement, dated as of July 18, 2011, by and between NS Technologies
LLC and Net Sol Parent LLC; Net Sol Parent LLC is now the sole member and 100%
owner of Network Solutions Canada ULC.
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 4.15
Subsidiaries


Subsidiary Name
Jurisdiction of Organization
Percentage of Each Class of Capital Stock Owned by Any Loan Party
Class of Capital Stock
Unrestricted Subsidiary
1425 N. Washington Street, LLC
Washington
100%
Units
N/A
Calypso Properties, LLC
Delaware
100%
Interests
N/A
CommuniTech Net, Inc.
Missouri
100%
Common Stock
N/A
Eversites, LLC
Texas
100%
Units
N/A
Franchise Website Solutions, L.P.
Delaware
100%
Units
N/A
HostPro, Inc.
Delaware
100%
Common Stock
N/A
InQuent, LLC
Delaware
100%
Interests
N/A
Interland Government Contracting, Inc.
Delaware
100%
Common Stock
N/A
JG Registrar, LLC
Delaware
100%
Interests
N/A
Key Systems .CO Registrations, LLC
Delaware
100%
Interests
N/A
MEI California, Inc.
California
100%
Common Stock
N/A
Micron Electronics International, Inc.
Delaware
100%
Common Stock
N/A
MonsterCommerce, LLC
California
100%
Interests
N/A
Multimedia Midwest, LLC
Delaware
100%
Interests
N/A
NameSecure L.L.C.
Delaware
100%
Units
N/A
Net Sol Parent LLC
Delaware
100%
Units
N/A
NCIT Argentina S.R.L.
Argentina
100%
Quotas
N/A
Network Solutions Canada ULC
Canada
100%
Common Shares
N/A
Network Solutions Europe, LLC
Delaware
100%
Interests
N/A
Network Solutions, LLC
Delaware
100%
Units
N/A
New Ventures Services Corp
British Virgin Islands
100%
Shares
N/A
NS Technologies, LLC
Delaware
100%
Interests
N/A
Perfect Privacy, LLC
Connecticut
100%
Units
N/A
Public Domain Registry .CO Registrations, LLC
Delaware
100%
Interests
N/A
Ranger Holdco LLC
Delaware
100%
Equity Interest not
divisible into Units
N/A

 
 
 
 

--------------------------------------------------------------------------------

 
 
Ranger Registration (Madeira) LLC
Delaware
100%
Equity Interest not
divisible into Units
N/A
RCOM Holding Inc.
Delaware
100%
Common Stock
N/A
RCOM Canada Corp.
Canada
100%
Common Shares
N/A
RCOM Spain Holding LLC
Delaware
100%
Equity Interest not
divisible into Units
N/A
Register.com (Cayman) Limited Partnership
Cayman Islands
100%
Units
N/A
Register.com, Inc.
Delaware
100%
Common Stock
N/A
Register.com, LP
Delaware
100%
 
100%
Common Stock
Preferred Stock
N/A
Register.com Investments Cooperatie, U.A.
Netherlands
100%
Equity Interest not
divisible into Units
N/A
Register Domain Spain, S.L.
Spain
100%
Common Shares
N/A
Register Investments ETVE, S.L.
Spain
100%
 
100%
 
100%
Class A Common
Class B Preferred
Class C Preferred
N/A
RPI, Inc.
Delaware
100%
Common Stock
N/A
Siteblast, L.L.C.
Texas
100%
Units
N/A
TLDS L.L.C. (dba SRSplus)
Delaware
100%
Units
N/A
TNB, LLC
Delaware
100%
Units
N/A
Trellix Corporation
Delaware
100%
Common Stock
N/A
.US Registrar L.L.C.
Delaware
100%
Units
N/A
US WEB NETWORK, LLC
Texas
100%
Units
N/A
Wazoo Web, Inc.
Georgia
100%
Common Stock
N/A
Web Astro GP, Inc.
Delaware
100%
Common Stock
N/A
Web Astro LP, Inc.
Delaware
100%
Common Stock
N/A
Web.com Canada, Inc.
Canada
100%
Common Stock
N/A

 
 
 
 

--------------------------------------------------------------------------------

 
 
Web.com (Cayman) GP Limited
Cayman Islands
100%
Common Stock
N/A
Web.com Holding Company, Inc.
Delaware
100%
Common Stock
N/A
WebSource Holdco, Inc.
Delaware
100%
Common Stock
N/A
WSM Holdco, Inc.
Delaware
100%
Common Stock
N/A

 
 
 
 

--------------------------------------------------------------------------------

 

 
Schedule 4.19
UCC Filing Jurisdictions; Intellectual Property Filings




UCC Filing Jurisdictions:


Loan Party
Filing Office
Calypso Properties, LLC
Secretary of State of the State of Delaware
InQuent, LLC
Secretary of State of the State of Delaware
JG Registrar, LLC
Secretary of State of the State of Delaware
Key Systems .CO Registrations, LLC
Secretary of State of the State of Delaware
MonsterCommerce, LLC
Secretary of State of the State of California
Multimedia Midwest, LLC
Secretary of State of the State of Delaware
NameSecure L.L.C.
Secretary of State of the State of Delaware
Net Sol Parent LLC
Secretary of State of the State of Delaware
Network Solutions, LLC
Secretary of State of the State of Delaware
Network Solutions Europe, LLC
Secretary of State of the State of Delaware
NS Technologies, LLC
Secretary of State of the State of Delaware
Public Domain Registry .CO Registrations, LLC
Secretary of State of the State of Delaware
TLDS L.L.C.
Secretary of State of the State of Delaware
.US Registrar L.L.C.
Secretary of State of the State of Delaware
Web.com Group, Inc.
Secretary of State of the State of Delaware
Web.com Holding Company, Inc.
Secretary of State of the State of Delaware



Intellectual Property Filings:


1.  
Filing of Grant of Security Interest in Copyrights and Copyright Licenses
between the Administrative Agent and MonsterCommerce, LLC with the United States
Copyright Office.

 
2.  
Filing of Grant of Security Interest in Copyrights and Copyright Licenses
between the Administrative Agent and Web.com Group, Inc. with the United States
Copyright Office.

 
3.  
Filing of Grant of Security Interest in Copyright Rights between the
Administrative Agent and Network Solutions, LLC with the United States Copyright
Office.

 
 
 
 

--------------------------------------------------------------------------------

 
 
4.  
Filing of Grant of Security Interest in Patent Rights between the Administrative
Agent and Web.com Group, Inc. with the United States Patent and Trademark
Office.

 
5.  
Filing of Grant of Security Interest in Patent Rights between the Administrative
Agent and Web.com Holding Company, Inc. with the United States Patent and
Trademark Office.

 
6.  
Filing of Grant of Security Interest in Patent Rights between the Administrative
Agent and Network Solutions, LLC with the United States Patent and Trademark
Office.

 
7.  
Filing of Grant of Security Interest in Trademark Rights between the
Administrative Agent and Web.com Group, Inc. with the United States Patent and
Trademark Office.

 
8.  
Filing of Grant of Security Interest in Trademark Rights between the
Administrative Agent and Web.com Holding Company, Inc. with the United States
Patent and Trademark Office.

 
9.  
Filing of Grant of Security Interest in Trademark Rights between the
Administrative Agent and MonsterCommerce, LLC with the United States Patent and
Trademark Office.

 
10.  
Filing of Grant of Security Interest in Trademark Rights between the
Administrative Agent and Network Solutions, LLC with the United States Patent
and Trademark Office.

 
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 7.2(g)
Existing Indebtedness




1.  
The Capital Lease Obligations and purchase money Indebtedness giving rise to the
Liens listed on Part B of Schedule 7.3(f) hereto.

 
 
 
 

--------------------------------------------------------------------------------

 

 
Schedule 7.3(f)
Existing Liens






A. Register.com, Inc. has a deposit arrangement in the amount of $1,000,000
withVerisign, Inc.  The deposit arrangement is in place to cover dot com
addresses issued but not yet paid for.
 
B. Liens represented by the following Uniform Commercial Code filings, in each
case with respect to Ccapital lLeases, Ooperating Lleases or Ppurchase Mmoney
Indebtedness:
 
1.  
UCC Financing Statement (#61100700) filed in the Delaware Department of State
against Network Solutions, LLC in favor of General Electric Capital Corporation.

 
2.  
UCC Financing Statement (#62011427) filed in the Delaware Department of State
against Network Solutions, LLC in favor of  Dell Financial Services, L.P.

 
3.  
UCC Financing Statement (#62384675) filed in the Delaware Department of State
against Network Solutions, LLC in favor of General Electric Capital Corporation.

 
4.  
UCC Financing Statement (#91169512) filed in the Delaware Department of State
against Network Solutions, LLC in favor of Wells Fargo Financial Leasing Inc.

 
5.  
UCC Financing Statement (#91313391) filed in the Delaware Department of State
against Network Solutions, LLC in favor of Eplus Technology, Inc.

 


 
 

--------------------------------------------------------------------------------

 
 
Schedule 7.7(n)
Existing Investments


Register.com, Inc. has a deposit arrangement in the amount of $1,000,000 with
VeriSign, Inc.  The deposit arrangement is in place to cover dot com addresses
issued but not yet paid for.




 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
FORM OF
GUARANTEE AND COLLATERAL AGREEMENT

 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
FORM OF
COMPLIANCE CERTIFICATE
 
WEB.COM GROUP, INC.
 
This Compliance Certificate (this “Certificate”) is delivered pursuant to
Section 6.2(b) of the Second Lien Credit Agreement, dated as of October 27, 2011
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Web.com Group, Inc. (the “Borrower”), the Lenders
party thereto, the Co-Syndication Agents named therein, the Co-Documentation
Agents named therein and JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity, the “Administrative Agent”).  Unless otherwise defined herein,
terms defined in the Credit Agreement and used herein shall have the meanings
given to them in the Credit Agreement.
 
1.      I am the duly elected, qualified and acting [Chief Financial Officer] of
the Borrower.
 
2.      I have reviewed and am familiar with the contents of this Certificate.
 
3.      I have reviewed the terms of the Credit Agreement and the Loan Documents
and have made or caused to be made under my supervision, a review in reasonable
detail of the transactions and condition of the Borrower and the other Loan
Parties during the accounting period covered by the financial statements
delivered on the date hereof pursuant to Section 6.1 of the Credit Agreement
(the “Financial Statements”).  Such review did not disclose the existence during
or at the end of the accounting period covered by the Financial Statements, and
I have no knowledge of the existence, as of the date of this Certificate, of any
condition or event which constitutes a Default or Event of Default[, except as
set forth below].  To the best of my knowledge, each Loan Party during such
period has observed or performed all of its covenants and other agreements, and
satisfied every condition contained in the Credit Agreement and the other Loan
Documents to which it is a party to be observed, performed or satisfied by it.
 
4.       Attached hereto as Attachment 1 are the computations showing compliance
with the covenant set forth in Section 7.1 of the Credit Agreement.
 
5.      [Attached hereto as Attachment 2 is a reasonably detailed calculation of
Excess Cash Flow.]1
 
6.      [To the extent not previously disclosed to the Administrative Agent,
attached is (1) a description of any change in the jurisdiction of organization
of any Loan Party, (2) a list of any Intellectual Property acquired by any Loan
Party and (3) a description of any Person that has become a Borrower or any of
its Restricted Subsidiaries, in each case since the [Closing Date] [date of the
most recent report delivered].]
 

--------------------------------------------------------------------------------

1 To be included with delivery of financial statements pursuant to Section
6.1(a), beginning with the financial statements for the fiscal year ending
December 31, 2012.

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, I have executed this Certificate this _____ day of ____,
20___.
 

     
Name:
 
Title:

 
 
 

--------------------------------------------------------------------------------

 

Attachment 1
to Compliance Certificate
 
The information described herein is for the period ended ______, ____, and
pertains to the period from _________, ____ to ________________ __, ____ (as
applicable).
 
[Set forth Covenant Calculations]

 
 

--------------------------------------------------------------------------------

 

Attachment 2
to Compliance Certificate
 
The information described herein is for the period ended ______, ____, and
pertains to the period from _________, ____ to ________________ __, ____ (as
applicable).
 
[Set forth reasonably detailed calculation of Excess Cash Flow]

 
 

--------------------------------------------------------------------------------

 

EXHIBIT C-1
 
FORM OF
CLOSING CERTIFICATE
 
WEB.COM GROUP, INC.
 
Pursuant to Section 5(g) of the Second Lien Credit Agreement, dated as of
October 27, 2011 (the “Credit Agreement”; terms defined therein being used
herein as therein defined), among  Web.com Group, Inc. (the “Borrower”), the
Lenders party thereto, the Co-Syndication Agents named therein, the
Co-Documentation Agents named therein and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”), the
undersigned [INSERT TITLE OF OFFICER] of the Borrower (the “Certifying Loan
Party”) hereby certifies as follows:
 
1.      All of the representations and warranties of the Certifying Loan Party
set forth in the Credit Agreement and in the other Loan Documents to which it is
a party are true and correct in all material respects; provided that the only
representations and warranties the truth or accuracy of which in all material
respects shall be a condition to the agreement of each Lender to make the
initial extension of credit requested to be made by it under the Credit
Agreement shall be the representations and warranties set forth in Section
4.3(a), 4.4 (other than the last sentence thereof), 4.5 (solely with respect to
organizational documents and Requirements of Law; provided that the term
“Material Adverse Effect” therein shall be deemed to be replaced, solely for
purposes hereof, with the term “Closing Date Material Adverse Effect”), 4.11,
4.14, 4.16, 4.19(a), 4.20 and 4.21 of the Credit Agreement.
 
2.      All of the Acquisition Agreement Representations are true and correct in
all material respects on and as of the date hereof as if made on and as of the
date hereof (unless stated to relate to a specific earlier date, in which case,
such representations and warranties shall be true and correct in all material
respects as of such earlier date).
 
3.      Since June 30, 2011, no Closing Date Material Adverse Effect has
occurred.
 
4.      [NAME OF SECRETARY] is the duly elected and qualified Corporate
Secretary of the Certifying Loan Party and the signature set forth for such
officer below is such officer’s true and genuine signature, and such officer is
duly authorized to execute and deliver on behalf of the Certifying Loan Party
each Loan Document to be delivered by the Certifying Loan Party.
 
5.      No Default or Event of Default has occurred and is continuing as of the
date hereof or after giving effect to the Loans to be made on the date hereof
and the use of proceeds thereof.
 
6.      The conditions precedent set forth in Section 5 of the Credit Agreement
have been satisfied as of the Closing Date.
 
The undersigned Corporate Secretary of the Certifying Loan Party certifies as
follows:
 
 
 

--------------------------------------------------------------------------------

 
 
1.      Attached hereto as Annex 1 is a true and complete copy of resolutions
duly adopted by the Board of Directors of the Certifying Loan Party on [  ],
2011; such resolutions have not in any way been amended, modified, revoked or
rescinded, have been in full force and effect since their adoption to and
including the date hereof and are now in full force and effect and are the only
corporate proceedings of the Certifying Loan Party now in force relating to or
affecting the matters referred to therein.
 
2.      Attached hereto as Annex 2 is a true and complete copy of the By-Laws of
the Certifying Loan Party as in effect on the date hereof.
 
3.      Attached hereto as Annex 3 is a true and complete copy of the
Certificate of Incorporation of the Certifying Loan Party as in effect on the
date hereof.
 
4.      Attached hereto as Annex 4 is a list of the duly elected and qualified
officers of the Certifying Loan Party holding the offices indicated next to
their respective names, and the signatures appearing opposite their respective
names are the true and genuine signatures of such officers, and each of such
officers is duly authorized to execute and deliver on behalf of the Certifying
Loan Party each of the Loan Documents to which it is a party and any certificate
or other document to be delivered by the Certifying Loan Party pursuant to the
Loan Documents to which it is a party.
 
5.      Attached hereto as Annex 5 is a true, complete and correct copy of the
“long-form” certificate of good standing of the Certifying Loan Party issued by
the Secretary of State of the State of Delaware.
 
6.      There are no liquidation or dissolution proceedings pending or to my
knowledge threatened against the Certifying Loan Party, nor to my knowledge has
any other event occurred adversely affecting or threatening the corporate
existence of the Certifying Loan Party.
 
IN WITNESS WHEREOF, the undersigned have hereunto set our names as of the date
set forth below.
 

       
Name:
 
Name:
Title:
 
Title:  Corporate Secretary
     
Date:  [                     ], 2011
   

 
 
 

--------------------------------------------------------------------------------

 

Annex 1
 
Resolutions

 
 

--------------------------------------------------------------------------------

 

Annex 2
 
By-Laws

 
 

--------------------------------------------------------------------------------

 

Annex 3
 
Certificate of Incorporation

 
 

--------------------------------------------------------------------------------

 

Annex 4
 
Incumbency

 
Name
 
Office
 
Signature
                             

 
 
 

--------------------------------------------------------------------------------

 

Annex 5
 
Certificate of Good Standing

 
 

--------------------------------------------------------------------------------

 

EXHIBIT C-2
 
FORM OF
CLOSING CERTIFICATE
 
[Loan Party]
 
Pursuant to Section 5(g) of the Second Lien Credit Agreement, dated as of
October 27, 2011 (the “Credit Agreement”; terms defined therein being used
herein as therein defined), among  Web.com Group, Inc. (the “Borrower”), the
Lenders party thereto, the Co-Syndication Agents named therein, the
Co-Documentation Agents named therein and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”), the
undersigned [INSERT TITLE OF OFFICER] of [INSERT NAME OF LOAN PARTY] (the
“Certifying Loan Party”) hereby certifies as follows:
 
1.      All of the representations and warranties of the Certifying Loan Party
set forth in the Credit Agreement and in the other Loan Documents to which it is
a party are true and correct in all material respects; provided that the only
representations and warranties the truth or accuracy of which in all material
respects shall be a condition to the agreement of each Lender to make the
initial extension of credit requested to be made by it under the Credit
Agreement shall be the representations and warranties set forth in Section
4.3(a), 4.4 (other than the last sentence thereof), 4.5 (solely with respect to
organizational documents and Requirements of Law; provided that the term
“Material Adverse Effect” therein shall be deemed to be replaced, solely for
purposes hereof, with the term “Closing Date Material Adverse Effect”), 4.11,
4.14, 4.16, 4.19(a), 4.20 and 4.21 of the Credit Agreement.
 
2.      [NAME OF SECRETARY] is the duly elected and qualified Corporate
Secretary of the Certifying Loan Party and the signature set forth for such
officer below is such officer’s true and genuine signature, and such officer is
duly authorized to execute and deliver on behalf of the Certifying Loan Party
each Loan Document to be delivered by the Certifying Loan Party.
 
The undersigned Corporate Secretary of the Certifying Loan Party certifies as
follows:
 
1.      There are no liquidation or dissolution proceedings pending or to my
knowledge threatened against the Certifying Loan Party, nor has any other event
occurred adversely affecting or threatening the continued existence of the
Certifying Loan Party.
 
2.      Attached hereto as Annex 1 is a true and complete copy of resolutions
duly adopted by the [Board of Directors][Managers] of the Certifying Loan Party
on [  ], 2011; such resolutions have not in any way been amended, modified,
revoked or rescinded, have been in full force and effect since their adoption to
and including the date hereof and are now in full force and effect and are the
only corporate proceedings of the Certifying Loan Party now in force relating to
or affecting the matters referred to therein.
 
 
 

--------------------------------------------------------------------------------

 

3.      Attached hereto as Annex 2 is a true and complete copy of the
[By-Laws][Limited Liability Company Agreement] (or equivalent document) of the
Certifying Loan Party as in effect on the date hereof.
 
4.      Attached hereto as Annex 3 is a true and complete copy of the
Certificate of [Incorporation][Formation] of the Certifying Loan Party as in
effect on the date hereof.
 
5.      Attached hereto as Annex 4 is a list of the duly elected and qualified
officers of the Certifying Loan Party holding the offices indicated next to
their respective names, and the signatures appearing opposite their respective
names are the true and genuine signatures of such officers, and each of such
officers is duly authorized to execute and deliver on behalf of the Certifying
Loan Party each of the Loan Documents to which it is a party and any certificate
or other document to be delivered by the Certifying Loan Party pursuant to the
Loan Documents to which it is a party.
 
6.      Attached hereto as Annex 5 is a true, complete and correct copy of the
“long-form” certificate of good standing of the Certifying Loan Party issued by
the Secretary of State of the State of [Delaware].
 
IN WITNESS WHEREOF, the undersigned have hereunto set our names as of the date
set forth below.
 

       
Name:
 
Name:
Title:
 
Title:  Corporate Secretary
     
Date:  [                     ], 2011
   

 
 
 

--------------------------------------------------------------------------------

 

Annex 1
 
Resolutions

 
 

--------------------------------------------------------------------------------

 

Annex 2
 
[By-Laws][Limited Liability Company Agreement]

 
 

--------------------------------------------------------------------------------

 

Annex 3
 
Certificate of [Incorporation][Formation]

 
 

--------------------------------------------------------------------------------

 

Annex 4
 
Incumbency
 
Name
 
Office
 
Signature
                             

 
 
 

--------------------------------------------------------------------------------

 

Annex 4
 
Certificate of Good Standing

 
 

--------------------------------------------------------------------------------

 

EXHIBIT D
 
FORM OF
ASSIGNMENT AND ASSUMPTION
 
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into between the Assignor
named below (the “Assignor”) and the Assignee named below (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the Credit Agreement and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of the Assignor (in its capacity as a Lender) against
any Person, whether known or unknown, arising under or in connection with the
Credit Agreement, any other documents or instruments delivered pursuant thereto
or the loan transactions governed thereby or in any way based on or related to
any of the foregoing, including contract claims, tort claims, malpractice
claims, statutory claims and all other claims at law or in equity related to the
rights and obligations sold and assigned pursuant to clause (i) above (the
rights and obligations sold and assigned pursuant to clauses (i) and (ii) above
being referred to herein collectively as the “Assigned Interest”).  Such sale
and assignment is without recourse to the Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by the Assignor.


1.
Assignor:
______________________________
     
2.
Assignee:
______________________________
   
[and is an Affiliate/Approved Fund of [identify Lender]2]
     
3.
Borrower:
Web.com Group, Inc.
     
4.
Administrative Agent:
JPMorgan Chase Bank, N.A., as administrative agent under the Credit Agreement
     
5.
Credit Agreement:
The Second Lien Credit Agreement dated as of October 27, 2011 among Web.com
Group, Inc., the Lenders parties thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent, and the other agents parties thereto

 

--------------------------------------------------------------------------------

2 Select as applicable.

 
 

--------------------------------------------------------------------------------

 



6.
Assigned Interest:
 



Aggregate Amount of Loans for all
Lenders
 
Amount of Loans Assigned
   
Percentage Assigned of
Loans3
 
$
  $           %
$
  $           %
$
  $           %



Effective Date:   ______________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


The Assignee agrees to deliver to the Administrative Agent a completed
administrative questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information  (which may contain material
non-public information about the Borrower, the Loan Parties and their Affiliates
or their respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.


The terms set forth in this Assignment and Assumption are hereby agreed to:



 
ASSIGNOR
         
NAME OF ASSIGNOR
     
By:
   
Title:
     
ASSIGNEE
         
NAME OF ASSIGNEE
     
By:
   
Title:

 

--------------------------------------------------------------------------------

3 Set forth, to at least 9 decimals, as a percentage of the Loans of all
Lenders.

 
 

--------------------------------------------------------------------------------

 


[Consented to and]4 Accepted:
     
JPMORGAN CHASE BANK, N.A., as
 
Administrative Agent
     
By
   
Title:
     
[Consented to:]5
     
WEB.COM GROUP, INC.
     
By
   
Title:
 




--------------------------------------------------------------------------------

4 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.
 
5 To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

 
 

--------------------------------------------------------------------------------

 


ANNEX 1
to Assignment and Assumption


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
 
1.  Representations and Warranties.


1.1   Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.


1.2.  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.1 thereof, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender and (v) if it is a Non-U.S. Lender, attached to the Assignment
and Assumption is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.


2.   Payments.    From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.
 
 
 

--------------------------------------------------------------------------------

 

3.  General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
email or telecopy shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption.  This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York.

 
 

--------------------------------------------------------------------------------

 

EXHIBIT E-1
 
[FORM OF]
 
U.S. TAX CERTIFICATE
 
(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is hereby made to the Second Lien Credit Agreement dated as of October
27, 2011 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Web.com Group, Inc. (the “Borrower”), the
Lenders party thereto, the Co-Syndication Agents named therein, the
Co-Documentation Agents named therein and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”). Unless
otherwise defined herein, terms defined in the Credit Agreement and used herein
shall have the meanings given to them in the Credit Agreement.
 
Pursuant to the provisions of Section 2.14(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code and is not subject to regulatory or other
legal requirements as a bank in any jurisdiction and has not been treated as a
bank for purposes of any tax, securities law or other filing or submission made
to any Governmental Authority, any application made to a rating agency or
qualification for any exemption from tax, securities law or other legal
requirements, (iii) it is not a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code, (iv) it is not a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code and (v) no payments in connection with any Loan Document are
effectively connected with the undersigned's conduct of a U.S. trade or
business.
 
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate prior to the next payment date following
such change for any payment to the undersigned under the Loan Documents.
 
[NAME OF LENDER]
     
By:
     
Name:
   
Title:
     
Date: ________ __, 20[  ]
 

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT E-2
 
[FORM OF]
 
U.S. TAX CERTIFICATE


(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is hereby made to the Second Lien Credit Agreement dated as of October
27, 2011 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Web.com Group, Inc. (the “Borrower”), the
Lenders party thereto, the Co-Syndication Agents named therein, the
Co-Documentation Agents named therein and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”). Unless
otherwise defined herein, terms defined in the Credit Agreement and used herein
shall have the meanings given to them in the Credit Agreement.
 
Pursuant to the provisions of Section 2.14(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its partners/members are the sole beneficial
owners of such Loan(s) (as well as any Note(s) evidencing such Loan(s)),
(iii) neither the undersigned nor any of its partners/members is (A) a bank
within the meaning of Section 881(c)(3)(A) of the Code or (B) subject to
regulatory or other legal requirements as a bank in any jurisdiction or has been
treated as a bank for purposes of any tax, securities law or other filing or
submission made to any Governmental Authority, any application made to a rating
agency or qualification for any exemption from tax, securities law or other
legal requirements, (iv) none of its partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code, (v) none of its partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code, and
(vi) no payments in connection with any Loan Document are effectively connected
with the undersigned's or its partners/members' conduct of a U.S. trade or
business.
 
The undersigned has furnished the Administrative Agent and the Borrower with
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of its
partners/members claiming the portfolio interest exemption.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate prior to the next payment date following
such change for any payment to the undersigned under the Loan Documents.
 
[NAME OF LENDER]
     
By:
     
Name:
   
Title:
     
Date: ________ __, 20[  ]
 

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT E-3
 
[FORM OF]
 
U.S. TAX CERTIFICATE


(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is hereby made to the Second Lien Credit Agreement dated as of October
27, 2011 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Web.com Group, Inc. (the “Borrower”), the
Lenders party thereto, the Co-Syndication Agents named therein, the
Co-Documentation Agents named therein and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”). Unless
otherwise defined herein, terms defined in the Credit Agreement and used herein
shall have the meanings given to them in the Credit Agreement.
 
Pursuant to the provisions of Section 2.14(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code and
is not subject to regulatory or other legal requirements as a bank in any
jurisdiction and has not been treated as a bank for purposes of any tax,
securities law or other filing or submission made to any Governmental Authority,
any application made to a rating agency or qualification for any exemption from
tax, securities law or other legal requirements, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code, (iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code, and (v) no payments in connection
with any Loan Document are effectively connected with the undersigned's conduct
of a U.S. trade or business.
 
The undersigned has furnished its participating Lender, the Borrower and the
Administrative Agent with a certificate of its non-U.S. Person status on
IRS Form W-8BEN.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender, the Borrower and the Administrative Agent
in writing and (2) the undersigned shall have at all times furnished such
Lender, the Borrower and the Administrative Agent with a properly completed and
currently effective certificate prior to the next payment date following such
change for any payment to the undersigned under the Loan Documents.
 
[NAME OF PARTICIPANT]
     
By:
     
Name:
   
Title:
     
Date: ________ __, 20[  ]
 

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT E-4
 
[FORM OF]
 
U.S. TAX CERTIFICATE


(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is hereby made to the Second Lien Credit Agreement dated as of October
27, 2011 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Web.com Group, Inc. (the “Borrower”), the
Lenders party thereto, the Co-Syndication Agents named therein, the
Co-Documentation Agents named therein and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”). Unless
otherwise defined herein, terms defined in the Credit Agreement and used herein
shall have the meanings given to them in the Credit Agreement.
 
Pursuant to the provisions of Section 2.14(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation, (iii) 
neither the undersigned nor any of its partners/members is (A) a bank within the
meaning of Section 881(c)(3)(A) of the Code or (B) subject to regulatory or
other legal requirements as a bank in any jurisdiction or has been treated as a
bank for purposes of any tax, securities law or other filing or submission made
to any Governmental Authority, any application made to a rating agency or
qualification for any exemption from tax, securities law or other legal
requirements, (iv) none of its partners/members is a ten percent shareholder of
the Borrower within the meaning of Section 871(h)(3)(B) of the Code, (v) none of
its partners/members is a controlled foreign corporation related to the Borrower
as described in Section 881(c)(3)(C) of the Code, and (vi) no payments in
connection with any Loan Document are effectively connected with the
undersigned's or its partners/members' conduct of a U.S. trade or business.
 
The undersigned has furnished its participating Lender, the Borrower and the
Administrative Agent with IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of its partners/members claiming the portfolio interest exemption.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender, the Borrower and the Administrative Agent and (2) the undersigned
shall have at all times furnished such Lender, the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate prior to the next payment date following such change for any payment
to the undersigned under the Loan Documents.
 
[NAME OF PARTICIPANT]
     
By:
     
Name:
   
Title:
     
Date: ________ __, 20[  ]
 

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT F
 
FORM OF BORROWING NOTICE
 
To:
JPMorgan Chase Bank, N.A.
 
1111 Fannin Street, Floor 10
 
Houston, Texas 77002-6925
 
Attention:  Talitha Humes
 
Telecopy:  (713) 750-2878
 
Telephone:  (713) 427-6190



Reference is hereby made to the Second Lien Credit Agreement, currently
anticipated to be dated as of October 27, 2011 (as amended, supplemented,
restated or otherwise modified from time to time, the “Credit Agreement”; unless
otherwise defined herein, terms defined therein being used herein as therein
defined), among Web.com Group, Inc., a Delaware corporation (“Borrower”), the
several banks and other financial institutions or entities from time to time
party thereto (the “Lenders”), JPMorgan Chase Bank, N.A., as administrative
agent, and the other agents named therein.
 
Pursuant to Section 2.2 of the Credit Agreement, the Borrower hereby gives
notice to the Administrative Agent that Loans of the type and amount set forth
below be made to it in the form of Loans on the date indicated below:
 
Type of Loan
(check one)
 
Interest
Period*
   
Amount
   
Date of Loan**
                     
ABR Loan
    _____       _____       _____  
Eurodollar Loan
    _____       _____       _____  

 
The Borrower hereby requests that the proceeds of Loans described in this
Borrowing Notice be made available to it as follows:
 
[insert transmittal instructions].



--------------------------------------------------------------------------------

*       For any Eurodollar Loan, one, two, three or six months (or, if agreed by
all applicable Lenders under the relevant Facility, nine or twelve months or a
shorter period).
 
**     At least three (3) Business Days later if a Eurodollar Loan or one (1)
Business Day if an ABR Loan.

 
 

--------------------------------------------------------------------------------

 
 

 
WEB.COM GROUP, INC.
     
By:
     
Name:
   
Title:
       
Date:
 

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT G
 
FORM OF LOAN CONVERSION AND CONTINUATION NOTICE
 
Pursuant to Section 2.7 of that certain Second Lien Credit Agreement, dated as
of October 27, 2011 (as amended, supplemented, restated or otherwise modified
from time to time, the “Credit Agreement”; unless otherwise defined herein,
terms defined therein being used herein as therein defined), among Web.com
Group, Inc., a Delaware corporation (“Borrower”), the several banks and other
financial institutions or entities from time to time party thereto (the
“Lenders”), JPMorgan Chase Bank, N.A., as administrative agent, and the other
agents named therein, this represents the Borrower’s request to convert or
continue Loans originally dated as of _________ __, ____ with an aggregate
principal amount of $_____________ (the “Original Borrowing”) as follows:
 

 
1.
Effective Date of conversion/continuation (which shall be a Business Day): 
__________________________________________________6

 

 
2. 
Amount of borrowing being converted/continued:  $/US$______________

 

 
3. 
Nature of conversion/continuation:

 
 
¨ a.
Conversion of ABR Loan to Eurodollar Loan

 
 
Specify portion of Original Borrowing to be allocated to such resulting
Eurodollar Loan, if applicable:$____________



 
¨ b.
Conversion of Eurodollar Loan to ABR Loan

 
Specify portion of Original Borrowing to be allocated to such resulting ABR
Loan, if applicable: $_______________
 
 
¨ c.
Continuation of Eurodollar Loan

 
Specify portion of Original Borrowing to be allocated to such continuation of
Eurodollar Loan, if applicable: $_______________
 
If borrowings are being continued as or converted to Eurodollar Loans, the
duration of the new Interest Period (as contemplated by the definition of
“Interest Period” in the Credit Agreement) that commences on the conversion/
continuation date:
              _______________  month(s)**
 

--------------------------------------------------------------------------------

6
For a conversion to ABR Loans, notice must be delivered to the Administrative
Agent no later than 11:00 A.M, New York City time, on the Business Day preceding
the proposed conversion.  For a conversion to Eurodollar Loans, notice must be
delivered to the Administrative Agent no later than 11:00 A.M, New York City
time, on the third Business Day preceding the proposed conversion.

 
**
For any Eurodollar Loan, one, two, three or six months (or, if agreed by all
applicable Lenders under the relevant Facility, nine or twelve months or a
shorter period)

 

 
 

--------------------------------------------------------------------------------

 

Upon delivery of this notice and upon effectiveness of the requested
continuation or conversion, as applicable, the Borrower shall be deemed to have
represented and warranted that the conditions to such conversion or
continuation, as applicable, specified in Section 2.7 of the Credit Agreement
have been satisfied.


Delivery of an executed counterpart of this notice by facsimile or electronic
mail shall be as effective as delivery of an original executed counterpart
hereof.

 
DATED:  ___________________
 
WEB.COM GROUP, INC.
         
By:
             
Title:
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT H
 
[FORM OF]
 
NOTE
 
$[_________]
   
[             ], 2011
 
New York, New York



FOR VALUE RECEIVED, WEB.COM GROUP, INC., a Delaware corporation (“Borrower”),
promises to pay [_________________], (“Payee”) or its registered assigns, on or
before October 27, 2018, the lesser of (a) [_________________] ($[_______]) and
(b) the unpaid principal amount of all advances made by Payee to Borrower as
Loans under the Credit Agreement referred to below.
 
Borrower also promises to pay interest on the unpaid principal amount hereof,
from the date hereof until paid in full, at the rates and at the times which
shall be determined in accordance with the provisions of that certain Second
Lien Credit Agreement, dated as of October 27, 2011 (as it may be amended,
supplemented or otherwise modified, the “Credit Agreement”; the terms defined
therein and not otherwise defined herein being used herein as therein defined),
by and among BORROWER, as Borrower, the Lenders party thereto from time to time,
the Co-Syndication Agents named therein, the Co-Documentation Agents named
therein and JPMORGAN CHASE BANK, N.A., as Administrative Agent.
 
This Note is one of the Notes issued pursuant to and entitled to the benefits of
the Credit Agreement, to which reference is hereby made for a more complete
statement of the terms and conditions under which the Term Loans evidenced
hereby were made and are to be repaid.
 
All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States of America in same day funds at the Funding
Office of the Administrative Agent or at such other place as shall be designated
in writing for such purpose in accordance with the terms of the Credit
Agreement.  Unless and until an Assignment and Assumption effecting the
assignment or transfer of the obligations evidenced hereby shall have been
accepted by Administrative Agent and recorded in the Register, Borrower, each
Agent and the Lenders shall be entitled to deem and treat Payee as the owner and
holder of this Note and the obligations evidenced hereby.  Payee hereby agrees,
by its acceptance hereof, that before disposing of this Note or any part hereof
it will make a notation hereon of all principal payments previously made
hereunder and of the date to which interest hereon has been paid; provided, the
failure to make a notation of any payment made on this Note shall not limit or
otherwise affect the obligations of Borrower hereunder with respect to payments
of principal of or interest on this Note.
 
This Note is subject to mandatory prepayment and to prepayment at the option of
Borrower, each as provided in the Credit Agreement.
 
Upon the occurrence and during the continuance of an Event of Default, the
unpaid balance of the principal amount of this Note, together with all accrued
and unpaid interest thereon, may become, or may be declared to be, due and
payable in the manner, upon the conditions and with the effect provided in the
Credit Agreement.
 
 
 

--------------------------------------------------------------------------------

 

The terms of this Note are subject to amendment only in the manner provided in
the Credit Agreement.
 
No reference herein to the Credit Agreement and no provision of this Note or the
Credit Agreement shall alter or impair the obligations of Borrower, which are
absolute and unconditional, to pay the principal of and interest on this Note at
the place, at the respective times, and in the currency herein prescribed.
 
Borrower and any endorsers of this Note hereby consent to renewals and
extensions of time at or after the maturity hereof, without notice, and hereby
waive diligence, presentment, protest, demand notice of every kind and, to the
full extent permitted by law, the right to plead any statute of limitations as a
defense to any demand hereunder (except as expressly provided in the Credit
Agreement and the Loan Documents).
 
[Signature Page Follows]

 
 

--------------------------------------------------------------------------------

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAW OF THE STATE OF NEW YORK.



 
WEB.COM GROUP, INC.
       
By:
         
Name:
         
Title:
 



[Signature Page to [________________] Note]


 
 

--------------------------------------------------------------------------------

 
 
TRANSACTIONS ON NOTE
     
 
Date
 
Amount of Loan
Made This Date
 
Amount of Principal
Paid This Date
 
Outstanding Principal
Balance This Date
 
Notation
Made By
                                         

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT I
 
FORM OF DISCOUNTED PREPAYMENT OPTION NOTICE
 
Date: __________, 20__
 
To: JPMORGAN CHASE BANK, N.A., as Administrative Agent
 
Ladies and Gentlemen:
 
This Discounted Prepayment Option Notice is delivered to you pursuant to Section
2.19(b) of that certain Second Lien Credit Agreement, dated as of October 27,
2011 (as it may be amended, supplemented or otherwise modified, the “Credit
Agreement”; the terms defined therein and not otherwise defined herein being
used herein as therein defined), among WEB.COM GROUP, INC., the lenders and
other financial institutions which are parties thereto (the “Lenders”), JPMORGAN
CHASE BANK, N.A., as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”), and the other agents which are parties thereto.
 
The Borrower hereby notifies you that, effective as of [  ], 20[  ], pursuant to
Section 2.19(b) of the Credit Agreement, the Borrower hereby notifies each
Lender that it is seeking:
 
 
1.
to prepay Loans at a discount in an aggregate principal amount of $[  ]7 (the
“Proposed Discounted Prepayment Amount”);

 
 
2.
a percentage discount to the par value of the principal amount of Term Loans
[greater than or equal to [  ]% of par value but less than or equal to [  ]% of
par value][equal to [  ]% of par value] (the “Discount Range”); and

 
 
3.
a Lender Participation Notice on or before [  ], 20[  ]8, as determined pursuant
to Section 2.19(c) of the Credit Agreement (the “Acceptance Date”).

 
The Borrower expressly agrees that this Discounted Prepayment Option Notice is
subject to the provisions of Section 2.19 of the Credit Agreement.
 
The Borrower hereby represents and warrants to the Administrative Agent on
behalf of the Administrative Agent and the Lenders as follows:
 
 
1.
No Event of Default has occurred and is continuing or would result from the
Borrower making the Discounted Voluntary Prepayment.

 
 
2.
On the date hereof and after giving effect to such Discounted Voluntary
Prepayment, there will be no outstanding First Lien Revolving Loans or First
Lien Swing Line Loans.

 

--------------------------------------------------------------------------------

7
Insert amount that is minimum of $10.0 million.

 
8
Insert date (a Business Day) that is at least five Business Days after date of
the Discounted Prepayment Option Notice.

 
 
 

--------------------------------------------------------------------------------

 

 
3.
The Borrower does not have any material non-public information (“MNPI”) with
respect to the Borrower or any of its Subsidiaries that could reasonably be
expected to have a material effect upon, or otherwise be material, (a) to a
Lender’s decision to participate in any Discounted Voluntary Prepayment, (b) to
the market price of the Loans or (c) for purposes of United States Federal and
state securities laws.

 
 
4.
Each of the other conditions to the Discounted Voluntary Prepayment contained in
Section 2.19 of the Credit Agreement has been satisfied.

 
The Borrower respectfully requests that Administrative Agent promptly notify
each of the Lenders party to the Credit Agreement of this Discounted Prepayment
Option Notice.
 
[Signature Page Follows]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed this Discounted Prepayment
Option Notice as of the date first above written.
 

 
WEB.COM GROUP, INC.
     
By:
     
Name:
   
Title:

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT J


FORM OF LENDER PARTICIPATION NOTICE
 
Date: ____________, 20__
 
To:
JPMORGAN CHASE BANK, N.A.

       [  ]
 
Ladies and Gentlemen:
 
Reference is made to (a) certain Second Lien Credit Agreement, dated as of
October 27, 2011 (as it may be amended, supplemented or otherwise modified, the
“Credit Agreement”), among WEB.COM GROUP, INC. (the “Borrower”), the lenders and
other financial institutions which are parties thereto (the “Lenders”), JPMORGAN
CHASE BANK, N.A., as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”), and the other agents which are parties thereto and (b)
that certain Discounted Prepayment Option Notice, dated [  ], 20[  ], from the
Borrower (the “Discounted Prepayment Option Notice”). Capitalized terms used
herein and not defined herein shall have the meaning ascribed to such terms in
the Credit Agreement or the Discounted Prepayment Option Notice, as applicable.
 
The undersigned Lender hereby gives you notice, pursuant to Section 2.19(c) of
the Credit Agreement, that it is willing to accept a Discounted Voluntary
Prepayment on Loans held by such Lender:
 
 
1.
in a maximum aggregate principal amount of $[  ] of Loans

 
and
 
 
2.
at a percentage discount to par value of the principal amount of Loans equal to
[  ]%[9] of par value (the “Acceptable Discount”).

 
The undersigned Lender expressly agrees that this offer is subject to the
provisions of Section 2.19 of the Credit Agreement. Furthermore, conditioned
upon the Applicable Discount determined pursuant to Section 2.19 (c) of the
Credit Agreement being a percentage of par value less than or equal to the
Acceptable Discount, the undersigned Lender hereby expressly consents and agrees
to a prepayment of its Loans pursuant to Section 2.19 of the Credit Agreement in
an aggregate principal amount equal to the Offered Loans, as such principal
amount may be reduced if the aggregate proceeds required to prepay Qualifying
Loans (disregarding any interest payable in connection with such Qualifying
Loans) would exceed the aggregate proceeds required to prepay the Proposed
Discounted Prepayment Amount for the relevant Discounted Voluntary Prepayment,
and acknowledges and agrees that such prepayment of its Loans will be allocated
at par value.
 
[Signature Page Follows]
 
 

--------------------------------------------------------------------------------

9
Insert amount within Discount Range that is a multiple of 25 basis points.

 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed this Lender Participation
Notice as of the date first above written.
 

 
[NAME OF LENDER]
       
By:
     
Name:
   
Title:
       
[By:
     
Name:
   
Title:]10




--------------------------------------------------------------------------------

10                   If a second signature is required.

 
 

--------------------------------------------------------------------------------

 

EXHIBIT K


FORM OF DISCOUNTED VOLUNTARY PREPAYMENT NOTICE
 
Date:________, 20__
 
To: JPMORGAN CHASE BANK, N.A., as Administrative Agent
 
Ladies and Gentlemen:
 
This Discounted Voluntary Prepayment Notice is delivered to you pursuant to
Section 2.19(e) of that certain Second Lien Credit Agreement, dated as of
October 27, 2011 (as it may be amended, supplemented or otherwise modified, the
“Credit Agreement”; the terms defined therein and not otherwise defined herein
being used herein as therein defined), among WEB.COM GROUP, INC., the lenders
and other financial institutions which are parties thereto (the “Lenders”),
JPMORGAN CHASE BANK, N.A., as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”), and the other agents which are parties
thereto.
 
The Borrower hereby irrevocably notifies you that, pursuant to Section 2.19(d)
of the Credit Agreement, the Borrower will make a Discounted Voluntary
Prepayment to each Qualifying Lender with Qualifying Loans, which shall be made:
 
 
1.
on or before [  ], 20[  ]11 , as determined pursuant to Section 2.19(e) of the
Credit Agreement,

 
 
2.
in the aggregate principal amount of $[  ] of Loans

 
and
 
 
3.
at a percentage discount to the par value of the principal amount of the Loans
equal to [  ]% of par value (the “Applicable Discount”).

 
The Borrower expressly agrees that this Discounted Voluntary Prepayment Notice
is irrevocable and is subject to the provisions of Section 2.19 of the Credit
Agreement.
 
The Borrower hereby represents and warrants to the Administrative Agent on
behalf of the Administrative Agent and the Lenders as follows:
 
 
1.
No Event of Default has occurred and is continuing or would result from the
Borrower making the Discounted Voluntary Prepayment.

 
 
2.
On the date hereof and after giving effect to such Discounted Voluntary
Prepayment, there will be no outstanding First Lien Revolving Loans or First
Lien Swing Line Loans.

 

--------------------------------------------------------------------------------

11
Insert date (a Business Day) that is no later than three Business Days after
date of this notice and no later than five Business Days after the Acceptance
Date (or such later date as the Administrative Agent shall reasonably agree,
given the time required to calculate the Applicable Discount and determine the
amount and holders of Qualifying Loans).

 
 
 

--------------------------------------------------------------------------------

 

 
3.
The Borrower does not have any material non-public information (“MNPI”) with
respect to the Borrower or any of its Subsidiaries that could reasonably be
expected to have a material effect upon, or otherwise be material, (a) to a
Lender’s decision to participate in any Discounted Voluntary Prepayment, (b) to
the market price of the Loans or (c) for purposes of United States Federal and
state securities laws.

 
 
4.
Each of the other conditions to the Discounted Voluntary Prepayment contained in
Section 2.19 of the Credit Agreement has been satisfied.

 
The Borrower agrees that if prior to the date of the Discounted Voluntary
Prepayment, any representation or warranty made herein by it will not be true
and correct as of the date of the Discounted Voluntary Prepayment as if then
made, it will promptly notify the Administrative Agent in writing of such fact,
who will promptly notify each participating Lender. After such notification, any
participating Lender may revoke its Lender Participation Notice within two
Business Days of receiving such notification.
 
The Borrower respectfully requests that Administrative Agent promptly notify
each of the relevant Lenders party to the Credit Agreement of this Discounted
Voluntary Prepayment Notice.
 
[Signature Page Follows]
 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed this Discounted Voluntary
Prepayment Notice as of the date first above written.



 
WEB.COM GROUP, INC.
     
By:
     
Name:
   
Title:

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT L
FORM OF
INTERCREDITOR AGREEMENT

 
 

--------------------------------------------------------------------------------

 